


EXHIBIT 10.7

 

EXECUTION COPY

 

SURETY BOND IMPLEMENTATION AGREEMENT

(P1)

 

This SURETY BOND IMPLEMENTATION AGREEMENT (P1), dated as of May 22, 2009
(“Agreement”), is made by and among:

 

(a)           OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION),
an electric membership corporation organized under the laws of the State of
Georgia (“Oglethorpe”);

 

(b)           ROCKY MOUNTAIN LEASING CORPORATION, a corporation organized under
the laws of the State of Delaware (“RMLC”);

 

(c)           PHILIP MORRIS CAPITAL CORPORATION, a corporation organized under
the laws of the State of Delaware (the “Owner Participant”);

 

(d)           U.S. BANK NATIONAL ASSOCIATION (successor in interest to Fleet
National Bank), a national banking association, not in its individual capacity,
except as expressly provided herein, but solely as a trustee under the Trust
Agreement (in such capacity, the “Owner Trustee”);

 

(e)           U.S. BANK NATIONAL ASSOCIATION (successor in interest to SunTrust
Bank, Atlanta), a national banking association, not in its individual capacity,
except as expressly provided herein, but solely as a trustee under the Trust
Agreement (in such capacity, the “Co-Trustee”);

 

(f)            AMBAC ASSURANCE CORPORATION (formerly known as AMBAC Indemnity
Corporation), a Wisconsin-domiciled stock insurance corporation (“AMBAC”); and

 

(g)           BERKSHIRE HATHAWAY ASSURANCE CORPORATION, an insurance company
organized under the laws of the State of New York (“Berkshire”).

 

PRELIMINARY STATEMENTS

 

(1)           Oglethorpe, RMLC, the Owner Participant, the Owner Trustee, the
Co-Trustee and Utrecht-America Finance Co., a corporation organized under the
laws of the State of Delaware (the “Lender”) are parties to a Participation
Agreement (P1), dated as of December 30, 1996 (the “Participation Agreement”;
capitalized terms used herein and not otherwise defined being used herein as
defined in the Participation Agreement).

 

(2)           On December 31, 1996, in connection with the transactions
contemplated by the Participation Agreement, AMBAC issued two surety bonds,

 

1

--------------------------------------------------------------------------------


 

consisting of (a) Surety Bond (Head Lease-P1) No. SF0003BE in favor of the Head
Lessee and the Owner Participant (as amended and restated as of the date hereof,
and as hereafter from time to time amended as permitted hereby, the “AMBAC Head
Lease Surety Bond”) and (b) Surety Bond (Facility Sublease-P1) No. SF0004BE in
favor of the Facility Sublessor and the Facility Lessor (as amended and restated
as of the date hereof, and as hereafter from time to time amended as permitted
hereby, the “AMBAC Sublease Surety Bond” and, together with the AMBAC Head Lease
Surety Bond, the “AMBAC Surety Bonds”; the Head Lessee, the Owner Participant,
the Facility Lessor and (with respect to the AMBAC Sublease Surety Bond only)
the Facility Sublessor, as beneficiaries under the AMBAC Surety Bonds, being
collectively referred to herein as the “AMBAC Beneficiaries”).  On the date of
issuance of the AMBAC Surety Bonds, AMBAC was a Qualifying Surety Bond Provider.

 

(3)           In connection with the issuance of the AMBAC Surety Bonds, (a) the
Owner Participant, the Owner Trustee, the Co-Trustee and AMBAC entered into the
Agreement for Assignment on Default (P1) dated as of December 30, 1996 (as
amended, and as hereafter from time to time amended as permitted hereby, the
“AMBAC Assignment Agreement”), and (b) Oglethorpe and AMBAC entered into the
Guaranty Agreement (P1) dated as of December 30, 1996 (the “AMBAC Guaranty
Agreement”) (the AMBAC Guaranty Agreement, together with the AMBAC Surety Bonds
and the AMBAC Assignment Agreement, the “AMBAC Surety Documents”).

 

(4)           Subsequent to the date of issuance of the AMBAC Surety Bonds,
AMBAC ceased to be a Qualifying Surety Bond Provider and, as a result,
Oglethorpe is required to replace the AMBAC Head Lease Surety Bond and the AMBAC
Sublease Surety Bond or provide other credit enhancement acceptable to the Owner
Participant and, in the case of the AMBAC Sublease Surety Bond, RMLC, in their
sole discretion, in each case as required by the terms of Sections 8.5 and 8.6,
respectively, of the Participation Agreement.

 

(5)           In order to satisfy its obligations under Sections 8.5 and 8.6 of
the Participation Agreement, Oglethorpe has proposed to cause to be delivered
(a) to the Head Lessee and the Owner Participant, a surety bond issued by
Berkshire in the form of Exhibit A attached hereto (as amended from time to
time, the “Berkshire Head Lease Surety Bond”), and (b) to the Facility Sublessor
and the Facility Lessor, a surety bond issued by Berkshire in the form of
Exhibit B attached hereto (as amended from time to time, the “Berkshire Sublease
Surety Bond” and, together with the Berkshire Head Lease Surety Bond, the
“Berkshire Surety Bonds”), in each case without releasing the AMBAC Surety
Bonds.

 

(6)           As a condition to the issuance of the Berkshire Surety Bonds,
Berkshire has requested the execution and delivery of (a) this Agreement,
(b) the Berkshire Agreement for Assignment on Default (P1) dated as of the date
hereof among the Owner Participant, the Owner Trustee, the Co-Trustee and
Berkshire (the “Berkshire Assignment Agreement” and, together with this
Agreement and the Berkshire Surety Bonds, the “Berkshire Documents”), (c) the
Agreement Regarding Surety Bonds (P1) dated as of the date hereof among
Oglethorpe, RMLC and Berkshire (the “Agreement

 

2

--------------------------------------------------------------------------------


 

Regarding Surety Bonds”), and (d) the Berkshire Guaranty Agreement (P1) dated as
of the date hereof between Oglethorpe and Berkshire (the “Berkshire Guaranty
Agreement”), in each case by the parties hereto and thereto in order to confirm,
among other things, (i) Berkshire’s right to reimbursement from Oglethorpe for
any amounts that may be paid by Berkshire under and in accordance with the terms
of the Berkshire Surety Bonds, (ii) Berkshire’s right to acquire by assignment,
subject to the terms and conditions set forth herein and in the other Berkshire
Documents, the Owner Participant’s Beneficial Interest, (iii) Berkshire’s right
to be subrogated or to receive an assignment, as provided in paragraphs 6 and
11(f) of each of the Berkshire Surety Bonds, to the right, title and interest of
the Head Lessee, the Facility Lessor, the Ground Lessee, the Ground Sublessor
and the Owner Participant (as the case may be) in, to and under the Head Lease,
the Facility Lease, the Ground Lease, the Ground Sublease, the Rocky Mountain
Agreements Assignment and the Rocky Mountain Agreements Re-assignment or
relating to or arising under the Operative Documents (such right, title and
interest, subject to any right, title and interest that shall have been assigned
to AMBAC, or to which AMBAC shall have been subrogated, in accordance with the
terms hereof and the terms of the AMBAC Surety Bonds, being the “Subrogation
Interest”), and (iv) Berkshire’s right to be subrogated, (x) as provided in
paragraphs 11(a) and 11(f) of the Berkshire Head Lease Surety Bond, to the
right, title and interest of the Head Lessee and the Owner Participant in, to
and under the AMBAC Head Lease Surety Bond and (y) as provided in paragraphs
11(a) and 11(f) of the Berkshire Sublease Surety Bond, to the right, title and
interest of the Facility Sublessor and the Facility Lessor in, to and under the
AMBAC Sublease Surety Bond (the “Additional Subrogation Interest”).

 

(7)           Subject to the foregoing and to the terms and conditions set forth
herein, (a) Berkshire has agreed to issue the Berkshire Surety Bonds, (b) AMBAC
has agreed to issue its amendments and restatements as of the date hereof of the
AMBAC Surety Bonds, and (c) the Owner Participant and, in the case of
Section 8.6 of the Participation Agreement, RMLC, have agreed to accept the
Berkshire Surety Bonds as additional credit enhancement for purposes of Sections
8.5 and 8.6 of the Participation Agreement.

 

AGREEMENT

 

Section 1.               Acceptance of Berkshire Surety Bonds.  The Owner
Participant and, for purposes of Section 8.6 of the Participation Agreement,
RMLC agree that the Berkshire Surety Bonds are, as of the date hereof,
acceptable credit enhancement under clause (y) of Section 8.5 and clause (y) of
Section 8.6 of the Participation Agreement.  It is further agreed that as of the
date hereof (a) the Berkshire Head Lease Surety Bond shall constitute a
Qualifying Head Lease Surety Bond and (b) the Berkshire Sublease Surety Bond
shall constitute a Qualifying Sublease Surety Bond.

 

Section 2.               Reaffirmation of AMBAC Surety Bonds.  Effective as of
the Effective Date (as defined in the Agreement Regarding Surety Bonds), AMBAC
is executing and delivering amendments and restatements of the AMBAC Surety
Bonds (a) for the benefit of the obligees named therein and (b) in recognition
of Berkshire’s subrogation and other rights set forth or referred to herein
and/or in the Berkshire Surety

 

3

--------------------------------------------------------------------------------


 

Bonds and/or arising in connection herewith or therewith, for the benefit of
Berkshire on the terms set forth therein.

 

Section 3.               Representations and Warranties.  (a)  Representations
and Warranties of All Parties.  Each of the parties hereto (other than AMBAC in
respect of the AMBAC Surety Bonds) represents and warrants to the other parties
that:

 


(I)            IT IS DULY AUTHORIZED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY;


 


(II)           EACH SURETY BOND DOCUMENT (AS DEFINED IN THE AGREEMENT REGARDING
SURETY BONDS) TO WHICH IT IS A PARTY CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF IT ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND SUBJECT AS TO ENFORCEABILITY TO GENERAL PRINCIPLES OF EQUITY IN A PROCEEDING
AT LAW OR IN EQUITY; AND


 


(III)          ITS EXECUTION, DELIVERY AND PERFORMANCE OF EACH SURETY BOND
DOCUMENT TO WHICH IT IS A PARTY DOES NOT AND WILL NOT RESULT IN A BREACH OR
VIOLATION IN ANY MATERIAL RESPECT OF, OR CAUSE A DEFAULT IN ANY MATERIAL RESPECT
UNDER, (A) ITS ARTICLES OF INCORPORATION, ARTICLES OF ASSOCIATION, BY-LAWS OR
OTHER GOVERNING DOCUMENTS, OR (B) ANY MATERIAL PROVISION OF ANY APPLICABLE LAW,
REGULATION, OR ORDER, OR ANY MATERIAL LICENSE, DECREE, JUDGMENT, INDENTURE,
CONTRACT OR AGREEMENT BINDING UPON IT OR ITS ASSETS.


 


(B)                                 ADDITIONAL REPRESENTATIONS AND WARRANTIES OF
AMBAC.  AMBAC HEREBY REPRESENTS AND WARRANTS TO THE OTHER PARTIES HERETO AS
FOLLOWS:


 


(I)            AMBAC HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THE AMBAC SURETY BONDS, AND THE AMBAC SURETY BONDS HAVE BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY AMBAC, AND CONSTITUTE LEGAL, VALID AND
BINDING OBLIGATIONS OF AMBAC ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY (BUT NOT THE VALIDITY) OF
SUCH OBLIGATIONS MAY BE LIMITED BY ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
LIQUIDATION, REHABILITATION OR OTHER SIMILAR LAW OR ENACTMENT NOW OR HEREAFTER
ENACTED AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS; AND


 


(II)           THE EXECUTION AND DELIVERY BY AMBAC OF THE AMBAC SURETY BONDS
WILL NOT, AND THE SATISFACTION OF THE TERMS THEREOF WILL NOT, CONFLICT WITH OR
RESULT IN A BREACH, IN ANY MATERIAL RESPECT, OF ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF THE RESTATED ARTICLES OF INCORPORATION OR RESTATED CORPORATE
BY-LAWS OF AMBAC, OR ANY RESTRICTION CONTAINED IN ANY CONTRACT, AGREEMENT OR
INSTRUMENT TO WHICH AMBAC IS A PARTY OR BY WHICH IT IS BOUND OR CONSTITUTE A
DEFAULT, IN ANY MATERIAL RESPECT, UNDER ANY OF THE FOREGOING.


 


4

--------------------------------------------------------------------------------



 

Section 4.               Agreements Regarding Operative Documents.  Effective as
of the Effective Date:

 


(A)                                  FROM AND AFTER THE DATE HEREOF UNTIL THE
BERKSHIRE TERMINATION DATE (AS DEFINED BELOW), AND SO LONG AS BERKSHIRE IS NOT
IN DEFAULT IN ANY MATERIAL RESPECT IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER
THE BERKSHIRE SURETY BONDS:


 


(I)            AMBAC SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF BERKSHIRE
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), SUPPLEMENT, MODIFY OR AMEND,
OR GRANT, PROVIDE OR ENTER INTO ANY WAIVER, RELEASE OR COMPROMISE (EACH, A
“MODIFICATION”) UNDER OR IN RESPECT OF ANY OF THE OPERATIVE DOCUMENTS, TO THE
EXTENT THAT SUCH ACTION HAS OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE RIGHTS AND INTERESTS OF BERKSHIRE UNDER THE BERKSHIRE
DOCUMENTS OR THE OPERATIVE DOCUMENTS OR THE VALUE OF THE BENEFICIAL INTEREST OR
ANY PART THEREOF, PROVIDED, HOWEVER, THAT FORBEARANCE BY AMBAC ON A
DISCRETIONARY BASIS FROM EXERCISING ANY RIGHT OR REMEDY SHALL NOT REQUIRE SUCH
CONSENT; AND PROVIDED, FURTHER, THAT NOTHING IN THIS SECTION 4(A)(I) SHALL BE
CONSTRUED TO PREVENT AMBAC FROM CONSENTING TO (X) ANY WAIVER (WHETHER OR NOT
SUCH CONSENT IS REQUIRED) OF OGLETHORPE’S OBLIGATIONS TO REPLACE THE BERKSHIRE
SURETY BONDS PURSUANT TO SECTIONS 8.5 AND 8.6 OF THE PARTICIPATION AGREEMENT OR
(Y) ANY REPLACEMENT OF THE BERKSHIRE SURETY BONDS PURSUANT TO SECTIONS 8.5 AND
8.6 OR 8.5-1 AND 8.6-1 OF THE PARTICIPATION AGREEMENT AND SO LONG AS AMBAC IS
NOT IN DEFAULT IN THE PAYMENT OF ANY AMOUNT OWING UNDER OR IN RESPECT OF THE
AMBAC SURETY BONDS OR THE OTHER AMBAC SURETY DOCUMENTS, BERKSHIRE SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF AMBAC (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), ENTER INTO ANY WRITTEN MODIFICATION UNDER OR IN RESPECT
OF THE BERKSHIRE DOCUMENTS, TO THE EXTENT THAT SUCH ACTION HAS OR WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE RIGHTS AND
INTERESTS OF AMBAC UNDER THE AMBAC SURETY DOCUMENTS, PROVIDED, HOWEVER, THAT THE
EXERCISE BY BERKSHIRE OR FORBEARANCE BY BERKSHIRE ON A DISCRETIONARY BASIS FROM
EXERCISING ANY RIGHTS OR REMEDIES UNDER THE BERKSHIRE DOCUMENTS SHALL NOT
REQUIRE SUCH CONSENT;


 


(II)           IF BERKSHIRE IS NOT IN DEFAULT ON ANY OF ITS PAYMENT OBLIGATIONS
UNDER THE BERKSHIRE DOCUMENTS AT THE TIME OF ANY MODIFICATION UNDER OR IN
RESPECT OF ANY OF THE OPERATIVE DOCUMENTS, SUCH MODIFICATION SHALL BE VOID AND
INEFFECTIVE UNLESS (I) BERKSHIRE SHALL HAVE CONSENTED TO SUCH MODIFICATION IN
WRITING OR (II) SUCH MODIFICATION IS PERMITTED TO BE MADE WITHOUT BERKSHIRE’S
PRIOR CONSENT PURSUANT TO SECTIONS 4(A)(I), (III) AND (IV) OF THIS AGREEMENT;


 


(III)          EACH OF OGLETHORPE AND RMLC AGREES THAT, FROM AND AFTER THE DATE
HEREOF AND UNTIL THE BERKSHIRE TERMINATION DATE, IT WILL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF BERKSHIRE, SUPPLEMENT, MODIFY OR AMEND ANY OF THE OPERATIVE
DOCUMENTS, CONSENT TO ANY DEPARTURE BY ANY OTHER PARTY FROM ITS OBLIGATIONS
UNDER ANY OF THE OPERATIVE DOCUMENTS, WAIVE OR RELEASE ANY RIGHTS OR INTERESTS
UNDER ANY OF THE OPERATIVE DOCUMENTS, GRANT ANY OTHER APPROVAL, CONSENT OR
WAIVER UNDER THE OPERATIVE DOCUMENTS OR ENTER INTO ANY OTHER AGREEMENT WITH


 


5

--------------------------------------------------------------------------------



 


RESPECT THERETO OR IN CONNECTION THEREWITH, OR, TO THE EXTENT THAT IT HAS ANY
RIGHT TO OBJECT, ACCEPT OR ACQUIESCE IN ANY SUCH APPROVAL, CONSENT, WAIVER OR
OTHER AGREEMENT FROM OR BY ANY OTHER PARTY TO THE OPERATIVE DOCUMENTS, IN EACH
CASE IF SUCH ACTION HAS OR WOULD BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE RIGHTS AND INTERESTS OF BERKSHIRE UNDER THE BERKSHIRE
DOCUMENTS OR THE VALUE OF THE BENEFICIAL INTEREST OR THE SUBROGATION INTEREST OR
ANY CLAIMS RELATING TO OR ARISING FROM ANY LOSS OR IMPAIRMENT OF THE BENEFICIAL
INTEREST OR THE SUBROGATION INTEREST OR, IN THE CASE OF OGLETHORPE, THE GUARANTY
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY SUCH CLAIMS UNDER THE TERMS OF THE
HEAD LEASE AND ANY REMEDIES UNDER SECTION 11.2(A) THEREOF; PROVIDED, HOWEVER,
THAT NOTHING IN THIS SECTION 4(A)(III) SHALL BE CONSTRUED TO PREVENT OGLETHORPE
FROM REQUESTING OR AGREEING TO ANY WAIVER OF ITS OBLIGATIONS TO REPLACE THE
BERKSHIRE SURETY BONDS (OR PREVENT RMLC FROM CONSENTING THERETO) OR FROM
REPLACING THE BERKSHIRE SURETY BONDS PURSUANT TO SECTION 8.5 AND 8.6 OF THE
PARTICIPATION AGREEMENT OR OGLETHORPE OR RMLC FROM TAKING ACTION TO THE EXTENT
NECESSARY TO COMPLY WITH ANY OF ITS OBLIGATIONS UNDER THE OPERATIVE DOCUMENTS;
AND


 


(IV)          AMBAC SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF BERKSHIRE,
SUPPLEMENT, MODIFY OR AMEND, OR GRANT, PROVIDE OR ENTER INTO OR ACCEPT ANY
WAIVER, RELEASE, COMPROMISE, APPROVAL, CONSENT OR OTHER AGREEMENT UNDER OR IN
RESPECT OF, ANY OF THE AMBAC SURETY BONDS OR THE AMBAC ASSIGNMENT AGREEMENT, TO
THE EXTENT THAT SUCH ACTION HAS OR WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE RIGHTS AND INTEREST OF BERKSHIRE WITH RESPECT
THERETO.


 


(B)                                 (A) EACH OF RMLC AND OGLETHORPE AGREES THAT,
REGARDLESS WHETHER RMLC’S OR OGLETHORPE’S OBLIGATIONS SHALL HAVE BEEN DISCHARGED
UNDER THE TERMS OF THE OPERATIVE DOCUMENTS, IT SHALL BE, OR SHALL CONTINUE TO
BE, UNCONDITIONALLY OBLIGATED TO BERKSHIRE OR ITS DESIGNEE (TO THE EXTENT SUCH
PERSON IS SUBROGATED TO, OR ACQUIRES, THE BENEFICIAL INTEREST PURSUANT TO THE
BERKSHIRE ASSIGNMENT AGREEMENT OR THE SUBROGATION INTEREST UNDER EITHER OF THE
SURETY BONDS) TO PERFORM AND DISCHARGE, WITHOUT DUPLICATION, (1) ANY AND ALL OF
ITS OBLIGATIONS WITH RESPECT TO WHICH ANY PAYMENT UNDER ANY BERKSHIRE SURETY
BOND OR AMBAC SURETY BOND IS MADE OR AGAINST WHICH THE PROCEEDS THEREOF ARE
APPLIED, IN EACH CASE TO THE SAME EXTENT AS THOUGH NO PAYMENT HAD BEEN MADE
UNDER ANY BERKSHIRE SURETY BOND OR AMBAC SURETY BOND, AND (2) ANY AND ALL OF ITS
OTHER OBLIGATIONS THAT HAVE NOT BEEN PERFORMED BY IT OR ON ITS BEHALF (OTHER
THAN ANY SUCH PERFORMANCE BY BERKSHIRE OR AMBAC) AND ARE OR OTHERWISE WOULD BE
OWING TO THE HOLDER OF THE BENEFICIAL INTEREST OR THE SUBROGATION INTEREST, AS
THE CASE MAY BE, AND (B) OGLETHORPE AGREES THAT, WITHOUT LIMITATION ON THE
FOREGOING, IF (1) A PAYMENT HAS BEEN MADE BY BERKSHIRE UNDER EITHER OF THE
BERKSHIRE SURETY BONDS AND BERKSHIRE HAS NOT BEEN REIMBURSED BY OGLETHORPE FOR
THE FULL AMOUNT THEREOF PURSUANT TO THE BERKSHIRE GUARANTY AGREEMENT OR
(2) AMBAC HAS NOT PAID THE FULL AMOUNT OF A CONFORMING DEMAND FOR PAYMENT UNDER
THE AMBAC SURETY BONDS, OGLETHORPE SHALL, UNLESS EXPRESSLY WAIVED IN WRITING BY
BERKSHIRE, IMMEDIATELY PROVIDE A NEW QUALIFYING HEAD LEASE SURETY BOND,
QUALIFYING LETTER OF CREDIT OR OTHER CREDIT ENHANCEMENT AS REQUIRED BY AND IN
ACCORDANCE WITH SECTION 8.5 OF THE PARTICIPATION AGREEMENT AND A NEW QUALIFYING
SUBLEASE SURETY BOND, QUALIFYING LETTER OF CREDIT OR OTHER CREDIT ENHANCEMENT AS
REQUIRED BY AND IN ACCORDANCE WITH SECTION 8.6 OF THE PARTICIPATION

 

6

--------------------------------------------------------------------------------



 


AGREEMENT (IT BEING AGREED THAT ANY FAILURE TO COMPLY WITH THE PROVISIONS OF
THIS CLAUSE (B) SHALL CONSTITUTE A HEAD LESSOR EVENT OF DEFAULT IN THE CASE OF
SECTION 8.5 AND A SUBLEASE EVENT OF DEFAULT IN THE CASE OF SECTION 8.6).  THE
AGREEMENTS OF RMLC IN THIS SECTION 4(B) SHALL BE DEEMED TO BE INCORPORATED INTO
THE COVENANTS OF RMLC IN THE FACILITY LEASE AND THE AGREEMENTS OF OGLETHORPE IN
THIS SECTION 4(B) SHALL BE DEEMED TO BE INCORPORATED INTO THE COVENANTS OF
OGLETHORPE IN THE HEAD LEASE OR THE FACILITY SUBLEASE, AS APPLICABLE.


 


(C)           IN THE EVENT THAT BERKSHIRE OR ITS DESIGNEE SHALL ACQUIRE, OR
SHALL BE COMMITTED TO ACQUIRE, AS CONTEMPLATED BY THE BERKSHIRE DOCUMENTS, THE
OWNER PARTICIPANT’S BENEFICIAL INTEREST AND/OR THE SUBROGATION INTEREST OR ANY
PART THEREOF AND AT THE TIME OF SUCH ACQUISITION OR AT THE TIME WHEN BERKSHIRE
OR ANY DESIGNEE OF BERKSHIRE SHALL HAVE ACQUIRED OR BECOME COMMITTED TO ACQUIRE
SUCH INTEREST A SUBLEASE EVENT OF DEFAULT OR A HEAD LESSOR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, OGLETHORPE SHALL, UNLESS EXPRESSLY WAIVED
IN WRITING BY BERKSHIRE, AUTOMATICALLY BE OBLIGATED, WITHIN TEN BUSINESS DAYS
THEREAFTER OR, IF LATER, THE DATE BERKSHIRE ACQUIRES THE OWNER PARTICIPANT’S
BENEFICIAL INTEREST PURSUANT TO THE BERKSHIRE ASSIGNMENT AGREEMENT OR THE
SUBROGATION INTEREST UNDER EITHER OF THE SURETY BONDS, TO, AT ITS OPTION, EITHER
(A) CAUSE THE LIEN OF THE OGLETHORPE MORTGAGE TO BE RELEASED OR MODIFIED, IN
EACH CASE IN A MANNER ACCEPTABLE TO BERKSHIRE, SUCH THAT (1) THE LIEN THEREOF NO
LONGER ATTACHES TO OR AFFECTS THE FACILITY, THE ROCKY MOUNTAIN SITE, THE
UNDIVIDED INTEREST OR ANY OTHER RIGHTS OR INTERESTS OF THE HEAD LESSEE OR THE
GROUND LESSEE UNDER THE HEAD LEASE OR THE GROUND LEASE, AND (2) ANY FORECLOSURE
OR OTHER ACTION IN RESPECT THEREOF WILL NOT DISTURB THE POSSESSION OF THE HEAD
LESSEE, THE GROUND LESSEE OR THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND LESSEES IN
AND TO THE FACILITY, THE ROCKY MOUNTAIN SITE AND THE UNDIVIDED INTEREST, AND
OTHERWISE TERMINATE AND REMOVE ALL OTHER LIENS (OTHER THAN PERMITTED LIENS OF
THE TYPE DESCRIBED IN CLAUSES (I) AND (III)-(XII) OF THE DEFINITION THEREOF)
AFFECTING THE FACILITY, THE ROCKY MOUNTAIN SITE AND/OR THE UNDIVIDED INTEREST,
OR (B) TO THE EXTENT THAT SUCH INTERESTS HAVE BEEN TRANSFERRED TO BERKSHIRE,
PURCHASE, AS THE CASE MAY BE, THE OWNER PARTICIPANT’S BENEFICIAL INTEREST FROM
BERKSHIRE OR THE SUBROGATION INTEREST FROM BERKSHIRE, AS APPLICABLE, PURSUANT TO
DOCUMENTATION REASONABLY ACCEPTABLE TO BERKSHIRE, FOR AN AMOUNT EQUAL TO THE
ESTIMATED MARKET VALUE OF THE LEASEHOLD INTEREST (AS DEFINED BELOW) MINUS THE
SUM OF (X) THE THEN UNPAID PRINCIPAL BALANCE OF THE LOAN, (Y) THE AMOUNT OF ANY
INDEFEASIBLE PAYMENT MADE AT OR PRIOR TO SUCH TIME FOR THE ACCOUNT OF THE OWNER
PARTICIPANT OR THE OWNER TRUSTEE UNDER THE AIG EQUITY FUNDING AGREEMENT OR ANY
OTHER QUALIFYING EQUITY FUNDING AGREEMENT OR ANY REPLACEMENT THEREOF OR ANY
QUALIFYING ADDITIONAL SECURITY (IN EACH CASE, WHETHER OR NOT “QUALIFYING”), AND
(Z) WITHOUT DUPLICATION OF THE AMOUNT DESCRIBED IN CLAUSE (X) ABOVE, THE AMOUNT
OF ANY INDEFEASIBLE PREPAYMENT OF THE PRINCIPAL OF THE LOAN MADE AT OR PRIOR TO
SUCH TIME PURSUANT TO THE PAYMENT UNDERTAKING AGREEMENT. UPON THE CONSUMMATION
OF ANY PURCHASE BY OGLETHORPE CONTEMPLATED IN CLAUSE (B) OF THE NEXT PRECEDING
SENTENCE (INCLUDING INDEFEASIBLE PAYMENT OF THE PURCHASE PRICE TO BERKSHIRE),
BERKSHIRE SHALL ASSIGN TO OGLETHORPE, WITHOUT RECOURSE AND WITHOUT
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS, IMPLIED OR OTHERWISE, ALL OF
BERKSHIRE’S CLAIMS AGAINST OGLETHORPE UNDER THE OPERATIVE DOCUMENTS AND THE
BERKSHIRE DOCUMENTS (OTHER THAN INDEMNIFICATION CLAIMS). WITHOUT LIMITING
OGLETHORPE’S INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 11.1 AND 11.2 OF THE
PARTICIPATION AGREEMENT, OGLETHORPE SHALL PAY OR REIMBURSE BERKSHIRE

 

7

--------------------------------------------------------------------------------



 


AND THE OTHER PARTIES FOR ANY AND ALL COSTS AND EXPENSES (INCLUDING REASONABLE
LEGAL FEES AND EXPENSES, ALL INTEREST CHARGES ON AMOUNTS PAYABLE UNDER THE
OPERATIVE DOCUMENTS (INCLUDING LATE PAYMENT OF DEFAULT INTEREST), ALL FILING AND
OTHER PROCEDURAL CHARGES AND FEES OF FINANCIAL AND TECHNICAL PROFESSIONALS)
INCURRED BY BERKSHIRE AND THE OTHER PARTIES IN CONNECTION WITH THE EXERCISE BY
OGLETHORPE OF THE PURCHASE OPTION UNDER CLAUSE (B) ABOVE, AS WELL AS ANY TAXES
PAYABLE IN CONNECTION WITH SUCH PURCHASE.


 

For purpose of this Section 4(c), “Estimated Market Value of the Leasehold
Interest” shall be equal to $462,399,033.60, which is the Facility Lessor’s pro
rata portion of $1.1 billion, or approximately equal to 101.22% of the Purchase
Option Price under Section 15.1 of the Facility Sublease.  The Purchase Option
Price was based on the estimated market value of the Leasehold Interest at the
end of the Facility Sublease Term as determined pursuant to an appraisal
conducted by Deloitte & Touche, LLP Valuation Group prior to the Closing Date on
behalf of the Owner Participant.  Although the appraisal is confidential and
neither Berkshire nor Oglethorpe have reviewed the appraisal or the underlying
assumptions in the appraisal, they have agreed to base the Estimated Market
Value of the Leasehold Interest on the Purchase Option Price since (i) the
appraisal was performed by an independent third party with extensive experience
in appraising electric generating facilities; (ii) the Purchase Option Price
appears to Oglethorpe and Berkshire to be generally consistent with the results
of Oglethorpe’s internal study, described below, and could reasonably be
expected to represent, or be in the range of, the future market value of the
Leasehold Interest under valuation assumptions similar to those used in
Oglethorpe’s internal study referred to below; (iii) the procurement of a new
appraisal from an independent appraiser would be inconsistent with the
commercial objectives of the parties; and (iv) the Facility is unique in several
material respects, and, in the absence of sales of comparable facilities, the
range of potential valuations in the future is so broad as to create an
unacceptable level of commercial uncertainty for the parties. In agreeing upon a
liquidation of the Estimated Market Value of the Leasehold Interest, the parties
have taken into account the results of an internal study performed by Oglethorpe
in 2008, which provided an estimate for Oglethorpe’s interest in the Facility
equal to $1.03 billion at that time.  Both Oglethorpe and Berkshire agree that
(i) the determination of Estimated Market Value of the Leasehold Interest as
specified above is reasonable, the Estimated Market Value of the Leasehold
Interest set forth in the first sentence of this paragraph shall be binding and
such Estimated Market Value shall apply regardless of any different number in
use for any other purpose by Oglethorpe or Berkshire and (ii) neither shall have
the right to seek an appraisal of the Leasehold Interest under this
Section 4(c).  Oglethorpe hereby represents to Berkshire that (1) in 2008
Oglethorpe’s estimate of market value of its entire interest in the Facility was
$1.03 billion, (2) such estimate was determined in the ordinary course, in
connection with an internal valuation of all of its generating facilities, and
not in anticipation of or in connection with the transactions contemplated
pursuant to the Agreement Regarding Surety Bonds, (3) such estimate was
performed using a discounted cash flow approach and assumptions that Oglethorpe
believed, at the time of such determination, to be reasonable, (4) Oglethorpe
believes that its estimate of market value continues to be within the range of
values which could be deemed to be market for Oglethorpe’s interest in the
Facility as of the Berkshire Surety Bond Date, and (5) as of

 

8

--------------------------------------------------------------------------------


 

the Berkshire Surety Bond Date, Oglethorpe has not updated such estimate and
continues to utilize such estimate internally for the purposes for which it was
originally generated.

 

Section 5.               Agreements Regarding Subrogation Rights, Etc.  Anything
contained in the AMBAC Surety Documents to the contrary notwithstanding:

 


(A)                                  EACH OF OGLETHORPE, RMLC, THE OWNER
PARTICIPANT, THE OWNER TRUSTEE, THE CO-TRUSTEE AND AMBAC ACKNOWLEDGES AND AGREES
THAT IN THE EVENT THAT A DEMAND FOR PAYMENT IS MADE UNDER EITHER OF THE
BERKSHIRE SURETY BONDS AND BERKSHIRE PAYS THE AMOUNT REQUIRED BY SUCH DEMAND IN
FULL (THE PAYMENT BY BERKSHIRE IN FULL OF THE AMOUNT REQUIRED BY SUCH A DEMAND
BEING REFERRED TO AS A “BERKSHIRE SURETY PAYMENT”) (I) BERKSHIRE SHALL
IMMEDIATELY BE FULLY SUBROGATED TO ALL RIGHTS OF EACH OF THE RESPECTIVE AMBAC
BENEFICIARIES IN RESPECT OF AMBAC’S OBLIGATIONS WITH RESPECT TO SUCH BERKSHIRE
SURETY PAYMENT, INCLUDING ANY RELATED CLAIMED AMOUNT (AS DEFINED IN THE AMBAC
SURETY BONDS) THAT IS UNPAID UNDER THE AMBAC SURETY BONDS, AND THE AMBAC
BENEFICIARIES SHALL HAVE NO FURTHER OBLIGATION TO AMBAC UNDER THE AMBAC SURETY
BONDS WITH RESPECT TO SUCH BERKSHIRE SURETY PAYMENT, (II) BERKSHIRE SHALL BE
ENTITLED TO EXERCISE ANY AND ALL RIGHTS AND TO ENFORCE ANY AND ALL REMEDIES
WHICH ANY SUCH AMBAC BENEFICIARY NOW HAS OR MAY HEREAFTER HAVE AGAINST AMBAC
WITH RESPECT TO SUCH BERKSHIRE SURETY PAYMENT, AND (III) BERKSHIRE SHALL HAVE,
EXCEPT AS SPECIFIED IN THE PENULTIMATE SENTENCE OF PARAGRAPH 11(F)(II) OF THE
BERKSHIRE SURETY BONDS, THE SOLE AND EXCLUSIVE BENEFIT OF, AND THE SOLE AND
EXCLUSIVE RIGHT TO PARTICIPATE IN, ANY CLAIMS OR RECOVERIES AGAINST AMBAC WITH
RESPECT TO SUCH BERKSHIRE SURETY PAYMENT, IN EACH CASE UNDER CLAUSES (I),
(II) AND (III) FOR ITS OWN BENEFIT AND TO THE EXCLUSION OF EACH OF THE AMBAC
BENEFICIARIES OR ANY OTHER PERSON, AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO
ANY OTHER PERSON AND (IV) EACH OF THE AMBAC BENEFICIARIES SHALL, UPON REQUEST BY
AND AT THE EXPENSE OF BERKSHIRE, EXECUTE AND DELIVER TO BERKSHIRE OR ITS
DESIGNEE SUCH ASSIGNMENTS AND OTHER AGREEMENTS, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO BERKSHIRE, AS BERKSHIRE MAY REASONABLY REQUIRE TO EVIDENCE THE
TRANSFER AND ASSIGNMENT TO BERKSHIRE OF ALL SUCH RIGHTS AND INTERESTS OF EACH
SUCH AMBAC BENEFICIARY IN, TO AND UNDER THE AMBAC SURETY BONDS WITH RESPECT TO
SUCH BERKSHIRE SURETY PAYMENT.  NOTWITHSTANDING ANYTHING IN THE NEXT PRECEDING
SENTENCE TO THE CONTRARY, IN THE EVENT THAT, FOLLOWING ANY SUBROGATION, TRANSFER
AND ASSIGNMENT CONTEMPLATED IN SUCH SENTENCE, ANY PAYMENT WITH RESPECT TO A
COVERED OBLIGATION (AS DEFINED IN THE BERKSHIRE HEAD LEASE SURETY BOND OR THE
BERKSHIRE SUBLEASE SURETY BOND) SHALL BECOME AN OGLETHORPE AVOIDED PAYMENT, THE
AMBAC BENEFICIARIES SHALL RETAIN ALL RIGHTS TO DRAW UNDER THE AMBAC SURETY BONDS
WITH RESPECT TO SUCH OGLETHORPE AVOIDED PAYMENT AS ARE PROVIDED UNDER SUCH BONDS
AND RETAIN THE PROCEEDS OF SUCH DRAWING, PROVIDED, HOWEVER, THAT IN THE EVENT
THAT AMBAC SHALL NOT HONOR SUCH DRAWING AND A DRAWING UNDER THE BERKSHIRE SURETY
BONDS WITH RESPECT TO SUCH OGLETHORPE AVOIDED PAYMENT SHALL BE HONORED,
BERKSHIRE SHALL BE SUBROGATED AND SHALL BE ENTITLED TO TRANSFER AND ASSIGNMENT
AS SPECIFIED IN THE NEXT PRECEDING SENTENCE WITH RESPECT TO THE RIGHTS OF EACH
SUCH AMBAC BENEFICIARY UNDER THE AMBAC SURETY BONDS WITH RESPECT TO SUCH
OGLETHORPE AVOIDED PAYMENT.


 


(B)                                 AMBAC AGREES THAT IF A CONFORMING DEMAND FOR
PAYMENT IS MADE UNDER EITHER OF THE BERKSHIRE SURETY BONDS AND BERKSHIRE MAKES A
BERKSHIRE SURETY PAYMENT OF

 

9

--------------------------------------------------------------------------------


 


THE AMOUNT DEMANDED THEREUNDER, AMBAC SHALL THEREUPON PAY TO BERKSHIRE FROM TIME
TO TIME ALL AMOUNTS THEN DUE OR TO BECOME DUE UNDER EITHER OR BOTH OF THE AMBAC
SURETY BONDS WITH RESPECT TO SUCH BERKSHIRE SURETY PAYMENT, IN EACH CASE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND THE AMBAC BENEFICIARIES ACKNOWLEDGE
AND AGREE TO SUCH PAYMENTS BY AMBAC, SUBJECT TO THE PROVISIONS OF
SECTION 5(A) HEREOF.  AMBAC FURTHER AGREES THAT THE OBLIGATION OF AMBAC TO MAKE
ANY PAYMENTS TO BERKSHIRE OR ITS DESIGNEE AS SUBROGEE, ASSIGNEE OR TRANSFEREE OF
THE AMBAC BENEFICIARIES UNDER THE AMBAC SURETY BONDS, WHETHER UNDER THIS
SECTION 5(B) OR OTHERWISE, SHALL BE ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL AND
NOT SUBJECT TO ANY SETOFF, COUNTERCLAIM OR DEFENSE OR ANY OTHER REQUIREMENT OF
ANY KIND OR NATURE, AS AND TO THE EXTENT SPECIFIED IN THE AMBAC SURETY BONDS,
EACH OF WHICH WAIVERS OF SETOFF, COUNTERCLAIM AND DEFENSE IS HEREBY REAFFIRMED
FOR THE EXPRESS BENEFIT OF BERKSHIRE.  UPON SUBROGATION OF BERKSHIRE PURSUANT TO
SECTION 5(A) HEREOF, THE AMBAC BENEFICIARIES SHALL CEASE TO HAVE ANY CLAIM
AGAINST AMBAC UNDER THE AMBAC SURETY BONDS FOR SUCH BERKSHIRE SURETY PAYMENT.


 


(C)           AMBAC IRREVOCABLY, ABSOLUTELY AND UNCONDITIONALLY WAIVES ALL
RIGHTS OF REIMBURSEMENT, CONTRIBUTION AND SUBROGATION AGAINST BERKSHIRE, WHETHER
OTHERWISE EXISTING UNDER OR BY VIRTUE OF ANY OF THE BERKSHIRE DOCUMENTS OR ANY
PAYMENTS OR OTHER ACTIONS THEREUNDER OR BY APPLICABLE LAW OR OTHERWISE.  NOTHING
IN THIS SECTION 5(C) SHALL BE CONSTRUED TO PREVENT AMBAC FROM BRINGING A
SEPARATE ACTION AGAINST BERKSHIRE FOR ANY BREACH BY BERKSHIRE OF ITS OBLIGATIONS
TO AMBAC, IF ANY, UNDER ANY OF THE BERKSHIRE DOCUMENTS.


 


(D)           EACH OF THE PARTIES HERETO (I) CONSENTS TO, AGREES TO RECOGNIZE
AND WILL NOT INTERFERE WITH, OR CAUSE, REQUEST OR REQUIRE ANY OTHER PARTY TO
INTERFERE WITH, ANY RIGHTS OF SUBROGATION, CONTRIBUTION, PURCHASE OR
REIMBURSEMENT IN FAVOR OF BERKSHIRE SET FORTH IN THE BERKSHIRE DOCUMENTS OR (TO
THE EXTENT NOT EXPRESSLY LIMITED BY THE BERKSHIRE DOCUMENTS) APPLICABLE LAW (IT
BEING UNDERSTOOD THAT ANY SUCH SUBROGATION RIGHTS SHALL INCLUDE, WITHOUT
LIMITATION, THE RIGHT TO ENFORCE ANY OBLIGATIONS OF OGLETHORPE THAT HAVE NOT
BEEN PERFORMED BY OGLETHORPE WITH RESPECT TO WHICH ANY PAYMENT UNDER ANY
BERKSHIRE SURETY BOND IS MADE OR AGAINST WHICH THE PROCEEDS THEREOF ARE
OTHERWISE APPLIED, TO THE SAME EXTENT AS THOUGH NO PAYMENT HAD BEEN MADE UNDER
ANY BERKSHIRE SURETY BOND, SO LONG AS BERKSHIRE HAS NOT BEEN REIMBURSED BY
OGLETHORPE PURSUANT TO THE BERKSHIRE GUARANTY AGREEMENT AND/OR AMBAC HAS NOT
PAID, IN INSTALLMENTS OR (AT AMBAC’S SOLE OPTION) ON AN ACCELERATED BASIS, UNDER
THE AMBAC SURETY BONDS, THE FULL AMOUNT OF ALL BERKSHIRE OBLIGATIONS (AS DEFINED
BELOW); PROVIDED, HOWEVER, THAT CAUSING, REQUESTING OR REQUIRING ANY PARTY
HERETO TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER OPERATIVE
DOCUMENT SHALL NOT CONSTITUTE SUCH INTERFERENCE, AND (II) UPON THE EXERCISE OF
ANY SUCH RIGHTS BY BERKSHIRE, AGREES TO RECOGNIZE BERKSHIRE AS SUBROGEE,
PURCHASER OR ASSIGNEE, AS THE CASE MAY BE.  NOTHING IN THIS PARAGRAPH 5(D) SHALL
BE CONSTRUED TO BE A REPRESENTATION ON THE PART OF THE OWNER PARTICIPANT OR HEAD
LESSEE AS TO THE EXISTENCE OR EXTENT OF THE RIGHT, TITLE, INTEREST AND REMEDIES
TO WHICH BERKSHIRE SHALL BE SUBROGATED PURSUANT TO THIS SECTION 5 OR APPLICABLE
LAW, EXCEPT THAT THE OWNER PARTICIPANT AND THE HEAD LESSEE SHALL BE DEEMED TO
REPRESENT, SEVERALLY AS TO ITSELF, THAT IT HAS NOT ASSIGNED SUCH RIGHT, TITLE,
INTEREST OR REMEDIES (OTHER THAN, IN THE CASE OF THE HEAD LESSEE, ANY GRANT TO
THE LENDER OF A SECURITY INTEREST IN ANY SUCH RIGHT, TITLE, INTEREST OR REMEDIES
OR ANY INTEREST THEREIN OR OTHER RIGHTS RELATING THERETO UNDER AND AS PROVIDED
BY THE LOAN

 

10

--------------------------------------------------------------------------------



 


AGREEMENT, AND OTHER THAN ANY ASSIGNMENT OR GRANT OF SUBROGATION RIGHTS REQUIRED
UNDER THE TERMS OF THE AMBAC SURETY DOCUMENTS) AND, IN THE CASE OF THE OWNER
PARTICIPANT, THAT NO OWNER PARTICIPANT’S LIEN OR, IN THE CASE OF THE HEAD
LESSEE, THAT NO FACILITY LESSOR’S LIEN EXISTS THEREON.  UPON PAYMENT OF ANY
DEMAND FOR PAYMENT UNDER THE BERKSHIRE SURETY BONDS, BERKSHIRE SHALL HAVE NO
LIABILITY OR DUTY TO AMBAC, OR TO ACCOUNT TO AMBAC, FOR THE EXERCISE OF ANY
RIGHTS AND REMEDIES, OR FAILURE TO EXERCISE ANY RIGHTS OR REMEDIES, OR ANY OTHER
ACTION TAKEN BY IT OR FAILURE TO ACT UNDER THE BERKSHIRE DOCUMENTS, THE
BERKSHIRE GUARANTY AGREEMENT, THE OPERATIVE DOCUMENTS OR APPLICABLE LAW OR THE
EFFECT OF ANY SUCH ACTION; PROVIDED, HOWEVER, THAT IF AMBAC SHALL HAVE MADE ANY
PAYMENT UNDER THE AMBAC SURETY BONDS THAT SHALL HAVE NOT BEEN REIMBURSED BUT
SHALL HAVE NOT MADE FULL PAYMENT OF ALL AMOUNTS DUE UNDER THE AMBAC SURETY
BONDS, BERKSHIRE SHALL, UPON REQUEST BY AND AT THE EXPENSE OF AMBAC, DO EITHER
OF THE FOLLOWING (AT THE ELECTION OF BERKSHIRE): (1) TURN OVER TO AMBAC ANY
EXCESS OF FUNDS RECEIVED BY BERKSHIRE TO WHICH BERKSHIRE SHALL BE ENTITLED FROM
THE EXERCISE OF ANY REMEDIES OR OTHER ACTIONS THAT RESULT IN THE REALIZATION OF
PROCEEDS OF THE BENEFICIAL INTEREST OR THE SUBROGATION INTEREST (INCLUDING ANY
SALE OF THE INTEREST UNDER SECTION 4(C)(B) HEREOF TO OGLETHORPE OR ITS DESIGNEE)
OVER THE FULL AMOUNT OF THE BERKSHIRE OBLIGATIONS, TO THE EXTENT OF SUCH
UNREIMBURSED PAYMENTS DUE TO AMBAC PLUS ANY OTHER AMOUNTS DUE TO AMBAC UNDER THE
AMBAC GUARANTY AGREEMENT, SUBJECT TO SUCH INDEMNITIES AND OTHER CONDITIONS AS
BERKSHIRE MAY REQUIRE, AND WITHOUT RECOURSE AND WITHOUT REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS, IMPLIED OR OTHERWISE, OR (2) INTERPLEAD SUCH
EXCESS AMOUNT (OR, IF LESS, THE AMOUNT CLAIMED BY AMBAC) WITH A COURT OF
COMPETENT JURISDICTION IN AN ACTION AGAINST AMBAC, OGLETHORPE AND SUCH OTHER
PARTIES AS BERKSHIRE MAY DETERMINE IN ITS SOLE DISCRETION.


 


(E)           UNLESS AND UNTIL THE OCCURRENCE OF THE LATEST OF (I) THE DATE ON
WHICH THE BERKSHIRE SURETY BONDS ARE TERMINATED, (II) THE FULL AND FINAL RELEASE
OF BERKSHIRE FROM FURTHER LIABILITY UNDER THE BERKSHIRE DOCUMENTS BY THE OTHER
PARTIES THERETO, AND (III) INDEFEASIBLE PAYMENT TO BERKSHIRE OF ALL BERKSHIRE
OBLIGATIONS (THE LATEST OF SUCH DATES BEING THE “BERKSHIRE TERMINATION DATE”),
IN THE EVENT THAT ANY CONFORMING DEMAND FOR PAYMENT SHALL BE PRESENTED AND PAID
IN FULL UNDER ANY OF THE BERKSHIRE SURETY BONDS, (A) AMBAC SHALL NOT BE ENTITLED
TO CONSUMMATE ANY RIGHT OF SUBROGATION OR PURCHASE UNDER THE AMBAC SURETY BONDS
OR UNDER ANY OTHER OPERATIVE DOCUMENTS (ANY AND ALL SUCH RIGHTS BEING (EXCEPT AS
SPECIFIED IN THE SECOND PARAGRAPH OF SECTION 5(G) HEREOF) EXERCISABLE, IF AT
ALL, SOLELY BY BERKSHIRE AS SUBROGEE OR PURCHASER FOR ITS SOLE BENEFIT), (B) ANY
AND ALL RIGHTS OF AMBAC OF SUBROGATION OR PURCHASE UNDER THE AMBAC SURETY
DOCUMENTS OR UNDER ANY OTHER OPERATIVE DOCUMENTS, AND ANY AND ALL SECURITY
PROVIDED FOR THE BENEFIT OF AMBAC UNDER THE OPERATIVE DOCUMENTS, SHALL BE
SUBJECT AND SUBORDINATE IN ALL RESPECTS TO THE RIGHTS OF BERKSHIRE UNDER THE
BERKSHIRE DOCUMENTS AND THE BERKSHIRE GUARANTY AGREEMENT AND ANY SUCH SECURITY
PROVIDED UNDER THE OPERATIVE DOCUMENTS, AND, TO THE EXTENT THAT THE EXERCISE OF
SUCH RIGHTS BY BERKSHIRE (AND PERFORMANCE BY THE HEAD LESSEE, THE FACILITY
LESSOR AND THE OWNER PARTICIPANT IN FAVOR OF BERKSHIRE) MAY IMPAIR OR RENDER
INEFFECTIVE ANY SECURITY PROVIDED FOR THE BENEFIT OF AMBAC OR ANY RIGHT OF
REIMBURSEMENT OF AMBAC UNDER THE AMBAC SURETY DOCUMENTS, AMBAC HEREBY CONSENTS
TO SUCH IMPAIRMENT AND/OR INEFFECTIVENESS AND WAIVES ANY AND ALL CLAIMS
RESULTING THEREFROM, AND (C) AS BETWEEN AMBAC AND BERKSHIRE, BERKSHIRE SHALL BE
ENTITLED TO EXERCISE ANY RIGHTS WITH RESPECT TO SUCH SECURITY

 

11

--------------------------------------------------------------------------------


 


AND SHALL BE ENTITLED TO RECEIVE, HOLD AND APPLY ANY PROCEEDS THEREOF TO THE
EXCLUSION OF AMBAC, AND AMBAC SHALL NOT BE ENTITLED TO EXERCISE SUCH RIGHTS OR
TO RECEIVE, HOLD AND/OR APPLY ANY SUCH PROCEEDS UNTIL THE BERKSHIRE OBLIGATIONS
HAVE BEEN SATISFIED IN FULL.


 

In furtherance of the foregoing, AMBAC hereby subordinates any and all claims
for amounts owed to AMBAC under the AMBAC Surety Documents (the “AMBAC
Obligations”) to any and all claims for amounts (including Post Petition
Interest (as defined below)) owed from time to time to Berkshire under the
Berkshire Documents and/or the Berkshire Guaranty Agreement (the “Berkshire
Obligations”) to the extent and in the manner hereinafter set forth in the
following clauses (A)-(D):

 

(A)          EXCEPT AS SET FORTH IN THE NEXT SUCCEEDING PARAGRAPH, UNLESS
BERKSHIRE OTHERWISE AGREES, AMBAC SHALL NOT DEMAND, ACCEPT OR TAKE ANY ACTION TO
COLLECT ANY PAYMENT ON ACCOUNT OF THE AMBAC OBLIGATIONS OTHER THAN, SUBJECT TO
CLAUSE (C) BELOW, UNDER THE AMBAC GUARANTY AGREEMENT;

 

(B)           IN ANY PROCEEDING UNDER THE BANKRUPTCY CODE OR ANY SIMILAR LAW
(COLLECTIVELY, “BANKRUPTCY LAW”) RELATING TO OGLETHORPE, AMBAC AGREES THAT,
AFTER PAYMENT BY BERKSHIRE OF A DEMAND FOR PAYMENT UNDER THE BERKSHIRE SURETY
BONDS, BERKSHIRE SHALL BE ENTITLED TO RECEIVE PAYMENT IN FULL IN CASH OF ALL
BERKSHIRE OBLIGATIONS (INCLUDING ALL INTEREST AND EXPENSES ACCRUING AFTER THE
COMMENCEMENT OF A PROCEEDING UNDER ANY BANKRUPTCY LAW, WHETHER OR NOT
CONSTITUTING AN ALLOWED CLAIM IN SUCH PROCEEDING (“POST PETITION INTEREST”))
BEFORE AMBAC RECEIVES PAYMENT OF ANY AMBAC OBLIGATIONS;

 

(C)           AFTER PAYMENT BY BERKSHIRE OF A DEMAND FOR PAYMENT UNDER THE
BERKSHIRE SURETY BONDS, IF AMBAC SHALL RECEIVE ANY PAYMENTS ON ACCOUNT OF THE
AMBAC OBLIGATIONS (INCLUDING, FOR THE AVOIDANCE OF DOUBT, UNDER THE AMBAC
GUARANTY AGREEMENT), AMBAC SHALL RECEIVE SUCH PAYMENTS AS TRUSTEE FOR BERKSHIRE
AND DELIVER SUCH PAYMENTS TO BERKSHIRE ON ACCOUNT OF THE BERKSHIRE OBLIGATIONS
(INCLUDING ALL POST PETITION INTEREST), TOGETHER WITH ANY NECESSARY ENDORSEMENTS
OR OTHER INSTRUMENTS OF TRANSFER; AND

 

(D)          AFTER ANY PAYMENT BY BERKSHIRE OF A DEMAND FOR PAYMENT UNDER THE
BERKSHIRE SURETY BONDS, IF AMBAC SHALL COLLECT ANY AMOUNTS WITH RESPECT TO THE
AMBAC OBLIGATIONS, IT SHALL RECEIVE SUCH AMOUNTS IN TRUST FOR BERKSHIRE AND
IMMEDIATELY PAY SUCH AMOUNTS OVER TO BERKSHIRE UNTIL ALL OUTSTANDING BERKSHIRE
OBLIGATIONS SHALL HAVE BEEN PAID IN FULL.

 

In the event that (i) one or more demands for payment shall have been made under
the AMBAC Surety Bonds and AMBAC shall have timely honored all such demands so
that no demand for payment shall have been made under either of the Berkshire
Surety Bonds, and provided that (x) AMBAC shall not be in default on its
obligations to Berkshire under this Agreement or under either of the AMBAC
Surety

 

12

--------------------------------------------------------------------------------


 

Bonds and (y) no event shall have occurred and be continuing that would prevent
or would reasonably be expected to prevent AMBAC from making payment of any
amount required to be paid by AMBAC under the AMBAC Surety Bonds when due
thereunder, or under any other surety bond implementation agreement or surety
bonds issued in connection with the Facility, then, notwithstanding the next
preceding paragraph, AMBAC may exercise all available rights under the Operative
Documents and applicable law for the purpose of claiming reimbursement from
Oglethorpe for amounts paid under either of the AMBAC Surety Bonds and for
purposes of recovering such amount from any collateral available to AMBAC or
through the exercise of any rights to which AMBAC has been subrogated.

 


(F)            IF AT ANY TIME OGLETHORPE SHALL PROVIDE OR BE REQUIRED TO PROVIDE
ANY QUALIFYING ADDITIONAL SECURITY OR OTHER ADDITIONAL COLLATERAL IN THE NATURE
OF A LETTER OF CREDIT, GUARANTY OR SURETY BOND (OR OTHER COLLATERAL THAT MAY
PROVIDE SUBROGATION RIGHTS TO ANY PERSON) FOR ITS OBLIGATIONS UNDER THE
OPERATIVE DOCUMENTS, OGLETHORPE AGREES THAT, UNLESS EACH OF BERKSHIRE AND AMBAC
CONSENTS THERETO (OR SHALL HAVE BEEN RELEASED FROM LIABILITY UNDER THE BERKSHIRE
SURETY BONDS OR AMBAC SURETY BONDS, AS APPLICABLE, AND SHALL HAVE RECEIVED
PAYMENT IN FULL OF ALL AMOUNTS WITH RESPECT THERETO), IT WILL ENSURE THAT
(I) THE ISSUER OR PROVIDER OF SUCH QUALIFYING ADDITIONAL SECURITY OR OTHER
COLLATERAL WAIVES AND AGREES THAT IT WILL NOT EXERCISE ANY SUBROGATION RIGHTS
WITH RESPECT THERETO WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH SURETY BOND
PROVIDER, AND (II) WITHOUT LIMITATION OF ANY OTHER RIGHTS OF SUCH SURETY BOND
PROVIDER, SUCH QUALIFYING ADDITIONAL SECURITY SHALL BE ISSUED ON TERMS SUCH THAT
IT SHALL BE PRACTICABLE FOR SUCH SURETY BOND PROVIDER TO BENEFIT THEREFROM AS
PART OF THE RIGHT, TITLE AND INTEREST THAT SUCH SURETY BOND PROVIDER SHALL
ACQUIRE IN THE EVENT THAT SUCH SURETY BOND PROVIDER SHALL HAVE ACQUIRED THE
BENEFICIAL INTEREST OR THE SUBROGATION INTEREST IN ACCORDANCE WITH THE TERMS OF
THE BERKSHIRE DOCUMENTS OR AMBAC SURETY DOCUMENTS, AS APPLICABLE.


 


(G)           THE RULES SPECIFIED IN THIS SECTION 5(G) ARE SUBJECT TO THE
PROVISIONS OF SECTION 5(E).  IN THE EVENT THAT BERKSHIRE SHALL GIVE NOTICE OF
EXERCISE OF ITS PURCHASE OPTION UNDER THE BERKSHIRE ASSIGNMENT AGREEMENT,
BERKSHIRE SHALL GIVE PROMPT NOTICE OF SUCH EXERCISE TO AMBAC, WHEREUPON AMBAC
SHALL HAVE NO FURTHER RIGHT TO EXERCISE ITS RIGHT UNDER THE AMBAC ASSIGNMENT
AGREEMENT IF BERKSHIRE SHALL NOT BE IN DEFAULT ON ITS OBLIGATION TO PAY THE
PURCHASE PRICE UNDER THE BERKSHIRE ASSIGNMENT AGREEMENT WHEN DUE.  IN THE EVENT
THAT AMBAC SHALL GIVE NOTICE OF EXERCISE OF ITS PURCHASE OPTION UNDER THE AMBAC
ASSIGNMENT AGREEMENT, AMBAC SHALL GIVE PROMPT NOTICE OF SUCH EXERCISE TO
BERKSHIRE, WHEREUPON BERKSHIRE SHALL HAVE NO FURTHER RIGHT TO EXERCISE ITS RIGHT
UNDER THE BERKSHIRE ASSIGNMENT AGREEMENT IF AMBAC SHALL NOT BE IN DEFAULT OF ITS
OBLIGATION TO PAY THE PURCHASE PRICE UNDER THE AMBAC ASSIGNMENT AGREEMENT WHEN
DUE.  IN THE EVENT THAT BERKSHIRE SHALL GIVE NOTICE OF EXERCISE OF ITS PURCHASE
OPTION UNDER THE BERKSHIRE ASSIGNMENT AGREEMENT IN ACCORDANCE WITH THE TERMS
THEREOF AND HEREOF AND AMBAC SHALL GIVE NOTICE OF EXERCISE OF ITS PURCHASE
OPTION UNDER THE AMBAC ASSIGNMENT AGREEMENT IN ACCORDANCE WITH THE TERMS THEREOF
AND HEREOF, THEN IN EACH CASE SUCH NOTICE OF EXERCISE SHALL BE INEFFECTIVE IF
THE PURCHASE OPTION ELECTION (AS DEFINED IN THE BERKSHIRE ASSIGNMENT AGREEMENT
OR THE AMBAC ASSIGNMENT AGREEMENT) RELATING TO SUCH EXERCISE BY SUCH PARTY SHALL
BE RECEIVED BY THE OWNER PARTICIPANT AFTER THE OWNER PARTICIPANT SHALL HAVE
RECEIVED THE PURCHASE OPTION ELECTION RELATING TO SUCH

 

13

--------------------------------------------------------------------------------


 


EXERCISE BY THE OTHER PARTY.  IF THE PURCHASE OPTION ELECTION (AS DEFINED IN THE
BERKSHIRE ASSIGNMENT AGREEMENT) AND THE PURCHASE OPTION ELECTION (AS DEFINED IN
THE AMBAC ASSIGNMENT AGREEMENT) ARE RECEIVED OR DEEMED RECEIVED SIMULTANEOUSLY,
THE PURCHASE OPTION ELECTION (AS DEFINED IN THE BERKSHIRE ASSIGNMENT AGREEMENT)
SHALL BE INEFFECTIVE.


 

Notwithstanding any provision to the contrary of the Berkshire Assignment
Agreement or the AMBAC Assignment Agreement, if a conforming demand for payment
has been made under the AMBAC Surety Bonds and AMBAC is not in default
thereunder, Berkshire shall not (so long as no such default has occurred and
shall be continuing) give notice that it is exercising or exercise its purchase
option under the Berkshire Assignment Agreement, (ii) if a conforming demand for
payment has been made under the AMBAC Surety Bonds that has not been paid by
AMBAC and no demand for payment shall have been made under the Berkshire Surety
Bonds, AMBAC may, in accordance with the terms of the AMBAC Assignment
Agreement, give notice that it is exercising and exercise its purchase option
thereunder (but any such exercise shall be subject to the rules in the preceding
paragraph) and (iii) if a conforming demand for payment has been made under the
Berkshire Surety Bonds and Berkshire shall not have been indefeasibly paid or
reimbursed the full amount of all Berkshire Obligations, AMBAC shall not (until
such circumstances shall no longer exist) exercise its purchase option under the
AMBAC Assignment Agreement, and any attempt by AMBAC to exercise such purchase
option in such circumstances shall be void, ineffective and deemed withdrawn. 
In addition, so long as AMBAC is not in default under the AMBAC Surety Bonds, if
a Trigger Event (as defined in the Berkshire Assignment Agreement) (other than a
Trigger Event described in clause (d) of the definition of that term) shall have
occurred, Berkshire agrees that it shall not give notice of its exercise of its
purchase option thereunder until the expiration of at least 21 days after the
date of the occurrence of such Trigger Event or, if earlier, the date on which
the provisions of this sentence are waived in writing by AMBAC.

 

In the event that (A) either (i) Berkshire shall have acquired the Beneficial
Interest pursuant to the Berkshire Assignment Agreement and shall have paid the
purchase price thereunder or (ii) Berkshire shall have acquired the Subrogation
Interest under either of the Surety Bonds in consideration of Payment in Full
(as defined therein), and (B) AMBAC shall have made one or more payments under
the AMBAC Surety Bonds, then, if Berkshire shall subsequently dispose of the
Beneficial Interest or the Subrogation Interest (including pursuant to
Section 4(c) hereof) for an amount in excess of Unpaid Amount (as defined
below), Berkshire shall, upon request by and at the expense of AMBAC, do either
of the following (at the election of Berkshire): (1) pay to AMBAC an amount
equal to the lesser of the amount of such excess to which Berkshire shall be
entitled and the amount then owing to AMBAC under the AMBAC Surety Bonds or the
AMBAC Guaranty Agreement (as certified by AMBAC), subject to such indemnities
and other conditions as Berkshire may require, and without recourse and without
representations or warranties of any kind, express, implied or otherwise, or
(2) interplead such excess amount (or, if less, the amount claimed by AMBAC)
with a court of competent jurisdiction in an action against AMBAC, Oglethorpe
and such other parties as Berkshire may determine in its sole discretion.

 

14

--------------------------------------------------------------------------------

 

In the event that (A) Berkshire shall have acquired the Beneficial Interest
pursuant to the Berkshire Assignment Agreement and shall have paid the purchase
price thereunder, or (B) Berkshire shall have acquired the Subrogation Interest
under either of the Surety Bonds in consideration of Payment in Full (as defined
therein), and AMBAC shall thereafter pay to Berkshire an amount equal to the
Unpaid Amount, Berkshire shall, upon request by and at the expense of AMBAC, do
either of the following (at the election of Berkshire): (1) assign to AMBAC all
right, title and interest, if any, then held by Berkshire in the Beneficial
Interest or such rights, as the case may be, without recourse and without
representations or warranties of any kind, express, implied or otherwise, or
(2) disclaim any remaining interest in the Subrogation Interest or the
Beneficial Interest, as the case may be, and interplead such interest with a
court of competent jurisdiction in an action against AMBAC, Oglethorpe and such
other parties as Berkshire may determine in its sole discretion.

 

As used herein, the term “Unpaid Amount” means (1) the sum of (a) the purchase
price and all other amounts paid by Berkshire in connection with its acquisition
of the Beneficial Interest or the Subrogation Interest, as the case may be,
(b) all other amounts owing to Berkshire under the Operative Documents, the
Surety Bond Documents, the Berkshire Assignment Agreement and the Berkshire
Guaranty Agreement, (c) all other amounts paid or incurred by Berkshire in
connection with such acquisition and/or the exercise of rights and remedies
under such documents and/or to liquidate or otherwise realize on the Beneficial
Interest, the Subrogation Interest or any part thereof or to recover any amounts
paid or incurred by or owing to it, including reasonable attorneys’ fees and
disbursements of counsel, and (d) interest accrued on all such amounts at the
Overdue Rate from the date paid or incurred, minus (2) any amounts theretofore
indefeasibly paid to or received by Berkshire in respect of the foregoing,
including amounts paid by AMBAC to Berkshire under either of the AMBAC Surety
Bonds.

 

In the event that the Owner Participant shall receive a notice of election of
purchase option from AMBAC under the AMBAC Assignment Agreement or from
Berkshire under the Berkshire Assignment Agreement and within three Business
Days after the Owner Participant shall have received such notice the
non-exercising Surety Bond Provider shall not deliver to the Owner Participant a
notice stating in substance that the relevant notice of exercise is not
consistent with the arrangements between such Surety Bond Providers specified in
this Agreement, it shall be conclusively presumed that such notice of exercise
is so consistent and the Owner Participants may rely thereon without further
investigation.  In the event that the non-exercising Surety Bond Provider shall
deliver to it such a notice, then the Owner Participant may without liability
suspend performance of its obligations under the AMBAC Assignment Agreement or
the Berkshire Assignment Agreement, as the case may be, unless and until it
shall have received evidence reasonably satisfactory to it (an order of a
competent court shall be deemed satisfactory) that the relevant notice of
exercise is so consistent or that it is not objected to by AMBAC or Berkshire,
as the case may be; and any period with respect to the performance of
obligations by all parties in consequence of the giving of such notice of
exercise under the AMBAC Assignment Agreement or the Berkshire Assignment
Agreement, as the case may be, shall be tolled during the period of such
suspension.  Each of AMBAC, Berkshire and the Owner Participant shall, in giving
any notice

 

15

--------------------------------------------------------------------------------


 

pursuant to this paragraph to any person, provide to whichever among AMBAC,
Berkshire and the Owner Participant is neither the addressee nor the giver of
such notice a copy of such notice substantially simultaneously with the giving
thereof to the addressee thereof.

 


(H)           IF (I) THE OWNER PARTICIPANT RECEIVES WRITTEN NOTICE THAT ANY
MOTION OR OTHER PROCEEDING HAS BEEN INSTITUTED IN ANY INSOLVENCY PROCEEDING (AS
DEFINED BELOW) THAT CLAIMS OR ALLEGES THAT ANY PAYMENT THAT IS AN EXCEPTED
PAYMENT THAT WAS MADE TO THE OWNER PARTICIPANT OR THE HEAD LESSEE BY OR FOR THE
ACCOUNT OF OGLETHORPE UNDER ANY OPERATIVE DOCUMENT OR BY OR FOR THE ACCOUNT OF
AMBAC UNDER ANY AMBAC SURETY DOCUMENT IS AVOIDED OR SHOULD BE AVOIDED OR THAT
AVOIDANCE OF ANY SUCH PAYMENT HAS OR SHOULD BE DEEMED TO HAVE OCCURRED OR THAT
ANY OTHER EVENT HAS OCCURRED THAT WOULD CONSTITUTE AN AVOIDANCE EVENT AS DEFINED
IN EITHER OF THE BERKSHIRE SURETY BONDS, AND (II) THE OWNER PARTICIPANT, THE
OWNER TRUSTEE OR THE CO-TRUSTEE SHALL HAVE APPEARED IN OR SHALL BE A PARTY TO
SUCH INSOLVENCY PROCEEDING OR TO SUCH MOTION OR OTHER PROCEEDING, THE OWNER
PARTICIPANT SHALL USE ITS GOOD FAITH EFFORTS TO GIVE NOTICE THEREOF TO BERKSHIRE
(AND WITHOUT LIABILITY FOR ANY FAILURE TO PROVIDE SUCH NOTICE UNLESS THE OWNER
PARTICIPANT WAS NOT ACTING IN GOOD FAITH) AND SHALL NOT OBJECT TO ANY MOTION OR
OTHER ACTION BY BERKSHIRE TO INTERVENE OR TO PARTICIPATE IN SUCH MOTION OR OTHER
PROCEEDING AT BERKSHIRE’S OWN EXPENSE TO CONTEST SUCH CLAIM OR ALLEGATION. 
“INSOLVENCY PROCEEDING” MEANS THE COMMENCEMENT, AFTER THE DATE HEREOF, OF ANY
BANKRUPTCY, INSOLVENCY, READJUSTMENT OF DEBT, REORGANIZATION, MARSHALLING OF
ASSETS AND LIABILITIES OR SIMILAR PROCEEDINGS BY OR AGAINST ANY PERSON, OR THE
COMMENCEMENT, AFTER THE DATE HEREOF, OF ANY PROCEEDINGS BY OR AGAINST ANY PERSON
FOR THE WINDING UP OR THE LIQUIDATION OF ITS AFFAIRS, OR THE CONSENT AFTER THE
DATE HEREOF TO THE APPOINTMENT OF A TRUSTEE, CONSERVATOR, RECEIVER OR LIQUIDATOR
IN ANY BANKRUPTCY, INSOLVENCY, READJUSTMENT OF DEBT, REORGANIZATION, MARSHALLING
OF ASSETS AND LIABILITIES OR PROCEEDINGS SIMILAR TO THE FOREGOING RELATING TO
ANY PERSON.


 


(I)            WITHOUT LIMITATION OF THE PROVISIONS OF PARAGRAPH (A) OF THIS
SECTION 5, IN THE EVENT THAT ANY PAYMENT BY BERKSHIRE PURSUANT TO EITHER OF THE
BERKSHIRE SURETY BONDS SHALL BE BASED UPON AN IMPROPER OR INCORRECT
DETERMINATION BY ANY OF THE BENEFICIARIES THEREOF THAT THERE SHALL HAVE EXISTED
A BASIS FOR THE DELIVERY OF ANY DEMAND FOR PAYMENT THEREUNDER, BERKSHIRE SHALL
(TO THE EXTENT NOT REPAID) BE DEEMED TO HAVE RECEIVED AN ASSIGNMENT FROM
OGLETHORPE OF SUCH RIGHT, IF ANY, AS OGLETHORPE MAY HAVE TO RECOVER AN AMOUNT
CORRESPONDING TO SUCH PAYMENT OR ANY PORTION THEREOF; PROVIDED, HOWEVER, THAT
BERKSHIRE SHALL HAVE NO RIGHT TO RECOVER ANY SUCH AMOUNTS UNDER THE AMBAC SURETY
BONDS EXCEPT TO THE EXTENT THAT THE AMOUNT THEREOF IS OTHERWISE PAYABLE
THEREUNDER.


 


(J)            IN THE EVENT THAT BERKSHIRE SHALL GIVE A NOTICE OF TERMINATION
PURSUANT TO PARAGRAPH 5 OF EITHER OF THE SURETY BONDS, IT SHALL PROMPTLY GIVE
NOTICE TO AMBAC AND OGLETHORPE THEREOF.  BERKSHIRE SHALL NOT ENTER INTO ANY
AMENDMENT OF THE PROVISIONS OF CLAUSE (VII) OF PARAGRAPH 5 OF EITHER OF THE
SURETY BONDS PERTAINING TO THE DELIVERY OF NOTICES OF TERMINATION THEREUNDER
EXCEPT WITH THE WRITTEN CONSENT OF AMBAC, PROVIDED THAT AMBAC SHALL NOT BE IN
BREACH OF ITS OBLIGATIONS UNDER THE AMBAC SURETY BONDS.  OGLETHORPE HEREBY
AGREES TO GIVE NOTICE TO THE OWNER PARTICIPANT AND TO AMBAC OF OGLETHORPE’S
PAYMENT OF THE UNPAID PREMIUM AMOUNT (AS DEFINED IN THE NOTICE OF TERMINATION)
AND EVIDENCE THEREOF (WHICH EVIDENCE SHALL BE REASONABLY SATISFACTORY TO THE

 

16

--------------------------------------------------------------------------------



 


REQUESTING PARTY OR PARTIES) NO LATER THAN ONE BUSINESS DAY FOLLOWING A REQUEST
BY THE OWNER PARTICIPANT OR AMBAC, AS THE CASE MAY BE, FOR SUCH INFORMATION.


 

Section 6.               Miscellaneous.


 


(A)                                  CONSENTS.  THE OWNER PARTICIPANT COVENANTS
AND AGREES THAT IT SHALL NOT UNREASONABLY WITHHOLD ITS CONSENT TO ANY CONSENT
REQUESTED OF THE FACILITY LESSOR UNDER THE TERMS OF THE BERKSHIRE DOCUMENTS THAT
BY ITS TERMS IS NOT TO BE UNREASONABLY WITHHELD BY THE FACILITY LESSOR.  EACH
PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE EXECUTION OF THIS AGREEMENT, THE
OTHER BERKSHIRE DOCUMENTS AND THE AMBAC SURETY DOCUMENTS BY EACH OTHER PARTY
HERETO OR THERETO AND TO THE PERFORMANCE BY SUCH OTHER PARTIES OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER AND THEREUNDER.  THE OWNER PARTICIPANT AGREES
THAT IT WILL NOT INSTRUCT THE OWNER TRUSTEE OR THE CO-TRUSTEE TO TAKE ANY ACTION
IN VIOLATION OF THE EXPRESS TERMS OF THIS AGREEMENT.  RMLC IRREVOCABLY CONSENTS
TO THE SUBROGATION OF AND TRANSFER BY THE RMLC ASSIGNEE TO BERKSHIRE OF THE
SUBROGATION INTEREST AND THE ADDITIONAL SUBROGATION INTEREST IF, AS AND WHEN
PROVIDED HEREUNDER AND THE BERKSHIRE SUBLEASE SURETY BOND.  BERKSHIRE
ACKNOWLEDGES THAT ANY REFERENCE IN THIS AGREEMENT OR THE BERKSHIRE SURETY BONDS
TO RIGHTS OF RMLC AND THE FACILITY LESSOR, RESPECTIVELY, TO WHICH BERKSHIRE MAY
BE SUBROGATED OR OF WHICH IT MAY RECEIVE AN ASSIGNMENT SHALL BE CONSTRUED IN A
MANNER CONSISTENT WITH THE GRANT BY RMLC OF A SECURITY INTEREST PURSUANT TO THE
FACILITY SUBLEASE ASSIGNMENT AGREEMENT; AND ACCORDINGLY, WITHOUT LIMITATION, IN
THE EVENT THAT THE LIEN OF THE FACILITY SUBLEASE ASSIGNMENT AGREEMENT SHALL HAVE
BEEN DISCHARGED THE RIGHTS OF THE FACILITY LESSOR MAY HAVE CORRESPONDINGLY
REVERTED TO RMLC.


 


(B)                                 AMENDMENTS AND WAIVERS.  NO TERM, COVENANT,
AGREEMENT OR CONDITION OF THIS AGREEMENT MAY BE TERMINATED, AMENDED OR
COMPLIANCE THEREWITH WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE,
RETROACTIVELY OR PROSPECTIVELY) EXCEPT BY AN INSTRUMENT OR INSTRUMENTS IN
WRITING EXECUTED BY EACH PARTY HERETO.


 


(C)                                  OPERATIVE DOCUMENTS.  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT, EACH OF THE BERKSHIRE DOCUMENTS AND
THE AMBAC SURETY DOCUMENTS ARE AND SHALL BE OPERATIVE DOCUMENTS, PROVIDED THAT
THE AGREEMENT REGARDING SURETY BONDS AND THE BERKSHIRE GUARANTY AGREEMENT SHALL
BE OPERATIVE DOCUMENTS IF AND ONLY IF BERKSHIRE OR A DESIGNEE OF BERKSHIRE SHALL
ACQUIRE, BY SUBROGATION, ASSIGNMENT, PURCHASE OR OTHERWISE, THE OWNER
PARTICIPANT’S BENEFICIAL INTEREST OR THE SUBROGATION INTEREST OR THE RIGHTS OF
THE OWNER PARTICIPANT OR THE HEAD LESSEE UNDER THE OPERATIVE DOCUMENTS AND, AT
THE TIME OF SUCH ACQUISITION OR AT THE TIME THAT BERKSHIRE OR ANY DESIGNEE OF
BERKSHIRE SHALL BE COMMITTED TO MAKE SUCH ACQUISITION OR AT ANY TIME THEREAFTER,
EITHER (A) AN EVENT OF DEFAULT OR A HEAD LESSOR EVENT OF DEFAULT SHALL EXIST OR
(B) BERKSHIRE SHALL HAVE RECEIVED A DEMAND FOR PAYMENT UNDER EITHER OF THE
BERKSHIRE SURETY BONDS.


 


(D)                                 NOTICES.  UNLESS OTHERWISE EXPRESSLY
SPECIFIED OR PERMITTED BY THE TERMS HEREOF, ALL COMMUNICATIONS AND NOTICES
PROVIDED FOR HEREIN SHALL BE IN WRITING OR BY A TELECOMMUNICATIONS DEVICE
CAPABLE OF CREATING A WRITTEN RECORD, AND ANY SUCH NOTICE SHALL BECOME EFFECTIVE
(A) UPON PERSONAL DELIVERY THEREOF, INCLUDING, WITHOUT LIMITATION, BY OVERNIGHT
MAIL OR COURIER SERVICE, (B) IN THE CASE OF NOTICE BY UNITED STATES MAIL,
CERTIFIED OR REGISTERED, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, UPON RECEIPT
THEREOF, OR (C) IN THE

 

17

--------------------------------------------------------------------------------


 


CASE OF NOTICE BY SUCH A TELECOMMUNICATIONS DEVICE, UPON TRANSMISSION THEREOF,
PROVIDED SUCH TRANSMISSION IS PROMPTLY CONFIRMED BY EITHER OF THE METHODS SET
FORTH IN CLAUSES (A) OR (B) ABOVE, IN EACH CASE ADDRESSED TO EACH PARTY HERETO
AT ITS ADDRESS SET FORTH IN THE PARTICIPATION AGREEMENT OR, IN THE CASE OF
BERKSHIRE, SET FORTH IN THE SURETY BONDS, OR, IN THE CASE OF ANY SUCH PARTY
HERETO, AT SUCH OTHER ADDRESS AS SUCH PARTY MAY FROM TIME TO TIME DESIGNATE BY
WRITTEN NOTICE TO THE OTHER PARTIES HERETO.


 


(E)           SURVIVAL.  ALL WARRANTIES, REPRESENTATIONS, INDEMNITIES AND
COVENANTS MADE BY ANY PARTY HERETO, HEREIN OR IN ANY CERTIFICATE OR OTHER
INSTRUMENT DELIVERED BY ANY SUCH PARTY OR ON BEHALF OF ANY SUCH PARTY UNDER THIS
AGREEMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY EACH OTHER PARTY
HERETO AND SHALL SURVIVE THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND IN THE OTHER BERKSHIRE DOCUMENTS REGARDLESS OF ANY INVESTIGATION MADE
BY ANY SUCH PARTY OR ON BEHALF OF ANY SUCH PARTY.


 


(F)            SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF, AND SHALL BE ENFORCEABLE BY, THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AS PERMITTED BY AND IN ACCORDANCE
WITH THE TERMS OF THE OPERATIVE DOCUMENTS, THE BERKSHIRE DOCUMENTS OR THE AMBAC
SURETY DOCUMENTS, AS APPLICABLE.  THE OWNER PARTICIPANT COVENANTS THAT PRIOR TO
ANY TRANSFER OF ITS BENEFICIAL INTEREST OR ANY INTEREST THEREIN IT WILL ENSURE
THAT ANY TRANSFEREE OWNER PARTICIPANT OR TRANSFEREE OF ANY SUCH INTEREST (IN
EACH CASE OTHER THAN AMBAC, BUT SUBJECT TO THE REQUIREMENTS OF THE PARTICIPATION
AGREEMENT) EXECUTES AN AGREEMENT ASSUMING THE OBLIGATIONS OF THE OWNER
PARTICIPANT UNDER THIS AGREEMENT (INCLUDING THIS SECTION).


 


(G)           GOVERNING LAW.  THIS AGREEMENT HAS BEEN DELIVERED IN THE STATE OF
NEW YORK AND SHALL BE IN ALL RESPECTS GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE.


 


(H)           SEVERABILITY.  IF ANY PROVISION HEREOF SHALL BE INVALID, ILLEGAL
OR UNENFORCEABLE UNDER APPLICABLE LAW, THE VALIDITY, LEGALITY AND ENFORCEABILITY
OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.


 


(I)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH EXECUTED COUNTERPART CONSTITUTING AN ORIGINAL BUT ALL
TOGETHER ONLY ONE AGREEMENT.


 


(J)            HEADINGS AND TABLE OF CONTENTS.  THE HEADINGS OF THE SECTIONS OF
THIS AGREEMENT ARE INSERTED FOR PURPOSES OF CONVENIENCE ONLY AND SHALL NOT BE
CONSTRUED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 


(K)           LIMITATION OF LIABILITY.  THE TRUST COMPANY IS ENTERING INTO THE
OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY SOLELY AS TRUSTEE UNDER THE TRUST
AGREEMENT AND NOT IN ITS INDIVIDUAL CAPACITY, EXCEPT AS EXPRESSLY PROVIDED
HEREIN OR THEREIN, AND IN NO CASE WHATSOEVER SHALL EITHER TRUST COMPANY BE
PERSONALLY LIABLE FOR, OR FOR ANY LOSS IN RESPECT OF, ANY OF THE STATEMENTS,
REPRESENTATIONS, WARRANTIES, AGREEMENTS OR OBLIGATIONS OF FACILITY LESSOR OR
HEAD LESSEE, AS APPLICABLE, HEREUNDER OR UNDER ANY OTHER SURETY BOND DOCUMENT,
AS TO ALL OF WHICH THE OTHER PARTIES HERETO AGREE TO LOOK SOLELY TO THE TRUST

 

18

--------------------------------------------------------------------------------


 


ESTATE; PROVIDED, HOWEVER, THAT THE TRUST COMPANY SHALL BE LIABLE HEREUNDER FOR
ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR FOR A BREACH OF ITS
REPRESENTATIONS, WARRANTIES AND COVENANTS MADE IN ITS INDIVIDUAL CAPACITY IN
SECTION 3 HEREOF.


 


(L)                                     CONSENT TO JURISDICTION.  EACH OF THE
PARTIES HERETO (I) HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE SUPREME COURT OF THE STATE OF NEW YORK, NEW YORK COUNTY (WITHOUT
PREJUDICE TO THE RIGHT OF ANY PARTY TO REMOVE TO THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK) AND TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
THIS AGREEMENT, THE OTHER BERKSHIRE DOCUMENTS, OR THE SUBJECT MATTER HEREOF OR
THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY BROUGHT BY ANY
OF THE PARTIES HERETO OR THEIR SUCCESSORS OR ASSIGNS; (II) HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT, OR IN SUCH FEDERAL COURT; AND (III) TO
THE EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES, AND AGREES
NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT,
ACTION OR PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR
PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT, THE OTHER BERKSHIRE DOCUMENTS, OR
THE SUBJECT MATTER HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.


 


(M)                               WAIVER OF TRIAL BY JURY.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES THE RIGHT TO DEMAND A TRIAL BY JURY, IN ANY SUCH SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, THE OTHER BERKSHIRE DOCUMENTS, OR THE
SUBJECT MATTER HEREOF OR THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY BROUGHT BY ANY OF THE PARTIES HERETO OR THEIR SUCCESSORS OR ASSIGNS.


 


(N)                                 FURTHER ASSURANCES.  EACH PARTY HERETO WILL
PROMPTLY AND DULY EXECUTE AND DELIVER SUCH FURTHER DOCUMENTS TO MAKE SUCH
FURTHER ASSURANCES FOR AND TAKE SUCH FURTHER ACTION REASONABLY REQUESTED BY AND
AT THE EXPENSE OF ANY PARTY TO WHOM SUCH FIRST PARTY IS OBLIGATED, ALL AS MAY BE
REASONABLY NECESSARY TO CARRY OUT MORE EFFECTIVELY THE INTENT AND PURPOSE OF
THIS AGREEMENT AND THE OTHER BERKSHIRE DOCUMENTS AND THE AMBAC SURETY DOCUMENTS.

 

Section 7.               Insurer Agreements Regarding Documents.  AMBAC consents
to the Owner Participant, the Owner Trustee and the Co-Trustee entering into and
performing their obligations under the Berkshire Documents.   Berkshire consents
to the Owner Participant, the Owner Trustee and the Co-Trustee entering into and
performing their obligations under the AMBAC Surety Documents.

 

Section 8.               Lender’s Rights and Liens Unaffected.  (a) 
Notwithstanding anything in this Agreement, any other Berkshire Document or any
AMBAC Surety Document to the contrary, each of the parties hereto agrees and
acknowledges that nothing in the Berkshire Documents or the AMBAC Surety
Documents shall affect the rights or obligations of the Lender under the
Operative

 

19

--------------------------------------------------------------------------------


 

Documents as in effect immediately prior to the date hereof except as expressly
set forth in the Operative Documents (other than the Berkshire Documents, the
Berkshire Guaranty Agreement, the AMBAC Surety Documents or this Agreement) as
amended as of the date hereof;

 


(B)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT, ANY OTHER BERKSHIRE
DOCUMENT OR ANY AMBAC SURETY DOCUMENT TO THE CONTRARY, BERKSHIRE
(I) ACKNOWLEDGES THE LIEN OF THE LENDER UNDER THE LOAN AGREEMENT AND THE DEED TO
SECURE DEBT OVER, INTER ALIA, ALL OF THE RIGHTS AND REMEDIES OF THE HEAD LESSEE
AND THE FACILITY LESSOR IN AND UNDER THE OPERATIVE DOCUMENTS (EXCEPT TO THE
EXTENT CONSTITUTING EXCEPTED PAYMENTS OR EXCEPTED RIGHTS), AND (II) AGREES THAT
(A) SUCH RIGHTS AND REMEDIES OF THE HEAD LESSEE AND THE FACILITY LESSOR TO WHICH
BERKSHIRE WOULD BE SUBROGATED EFFECTIVE UPON BERKSHIRE’S “PAYMENT IN FULL” AS IS
DEFINED AND SET FORTH IN PARAGRAPH 11(F) OF EACH OF THE BERKSHIRE SURETY BONDS
SHALL REMAIN SUBJECT TO SUCH LIEN OF THE LENDER (EXCEPT TO THE EXTENT
CONSTITUTING EXCEPTED PAYMENTS OR EXCEPTED RIGHTS), FOR AS LONG AS THE LOAN
AGREEMENT OR THE DEED TO SECURE DEBT SHALL NOT HAVE BEEN TERMINATED PURSUANT TO
THE TERMS THEREOF, AND (B) THAT IT WILL NOT EXERCISE ANY RIGHTS OF SUBROGATION,
ASSIGNMENT OR SIMILAR RIGHTS CREATED OR PERMITTED UNDER THE BERKSHIRE DOCUMENTS
OR THIS AGREEMENT SO AS TO INTERFERE WITH THE RIGHTS AND REMEDIES OF THE LENDER
UNDER THE OPERATIVE DOCUMENTS AS IN EFFECT IMMEDIATELY PRIOR TO THE DATE HEREOF
EXCEPT AS EXPRESSLY SET FORTH IN THE OPERATIVE DOCUMENTS (OTHER THAN THE
BERKSHIRE DOCUMENTS, THE BERKSHIRE GUARANTY AGREEMENT, THE AMBAC SURETY
DOCUMENTS, THE LENDER CONSENT (AS DEFINED IN THE AGREEMENT REGARDING SURETY
BONDS) OR THIS AGREEMENT) AS AMENDED AS OF THE DATE HEREOF;


 


(C)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT, ANY OTHER BERKSHIRE
DOCUMENT OR ANY AMBAC SURETY DOCUMENT TO THE CONTRARY, AMBAC (I) ACKNOWLEDGES
THE LIEN OF THE LENDER UNDER THE LOAN AGREEMENT AND THE DEED TO SECURE DEBT OVER
ALL OF THE RIGHTS AND REMEDIES OF THE HEAD LESSEE AND THE FACILITY LESSOR IN AND
UNDER THE OPERATIVE DOCUMENTS (EXCEPT TO THE EXTENT CONSTITUTING EXCEPTED
PAYMENTS OR EXCEPTED RIGHTS), AND (II) AGREES THAT (A) SUCH RIGHTS AND REMEDIES
OF THE HEAD LESSEE AND THE FACILITY LESSOR TO WHICH AMBAC WOULD BE SUBROGATED
EFFECTIVE UPON AMBAC’S “PAYMENT IN FULL” AS IS DEFINED AND SET FORTH IN
PARAGRAPH 11(F) OF EACH OF THE AMBAC SURETY BONDS SHALL REMAIN SUBJECT TO SUCH
LIEN OF THE LENDER (EXCEPT TO THE EXTENT CONSTITUTING EXCEPTED PAYMENTS OR
EXCEPTED RIGHTS), FOR AS LONG AS THE LOAN AGREEMENT HAS NOT BEEN TERMINATED
PURSUANT TO THE TERMS THEREOF, AND (B) THAT IT WILL NOT EXERCISE ANY RIGHTS OF
SUBROGATION, ASSIGNMENT OR SIMILAR RIGHTS CREATED OR PERMITTED UNDER THE AMBAC
SURETY DOCUMENTS SO AS TO INTERFERE WITH THE RIGHTS AND REMEDIES OF THE LENDER
UNDER THE OPERATIVE DOCUMENTS AS IN EFFECT IMMEDIATELY PRIOR TO THE DATE HEREOF
EXCEPT AS EXPRESSLY SET FORTH IN THE OPERATIVE DOCUMENTS (OTHER THAN THE
BERKSHIRE DOCUMENTS, THE BERKSHIRE GUARANTY AGREEMENT, THE AMBAC SURETY
DOCUMENTS, THE LENDER CONSENT OR THIS AGREEMENT) AS AMENDED AS OF THE DATE
HEREOF; AND


 


(D)           THE PARTIES HERETO AGREE THAT THE LENDER SHALL BE THE INTENDED
THIRD PARTY BENEFICIARY OF THIS SECTION 8.  THIS SECTION 8 CANNOT BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
LENDER.

 

20

--------------------------------------------------------------------------------


 

Section 9.               Termination Upon Release of Berkshire.  This
Implementation Agreement and the Berkshire Assignment Agreement and all rights
and obligation of the parties hereunder and thereunder shall automatically
terminate without any action by or liability of any of the parties hereto and be
of no further force and effect on the first date on which all of the following
conditions are satisfied: (x) the Berkshire Surety Bonds are terminated or
released, (y) Berkshire shall have no further obligation or liability
thereunder, hereunder or under the Berkshire Assignment Agreement and
(z) Berkshire shall have received indefeasible payment of all amounts (if any)
due under the Berkshire Guaranty Agreement (without regard to any limitation of
the amounts so due by reason of applicable law) or any other Operative Document
or Surety Bond Document.  For the avoidance of doubt, nothing in this Section 9
shall affect or limit the indemnification obligations of Oglethorpe under
Sections 11.1 and 11.2 of the Participation Agreement, Section 2.03 of the AMBAC
Guaranty Agreement or Section 2.03 of the Berkshire Guaranty Agreement.  Upon
such termination, (i) all references to Berkshire in any Operative Document
shall be disregarded (other than as provided in the preceding sentence) and such
document shall be deemed modified accordingly and (ii) each of the parties
hereto shall, at the request of any other party hereto but at the expense of
Oglethorpe, execute and deliver an instrument in form and substance reasonably
satisfactory to the parties thereto evidencing the termination of this
Implementation Agreement, the Berkshire Assignment Agreement and the rights and
obligations hereunder of the parties thereto.

 

[Remainder of this page intentionally left blank]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Surety Bond
Implementation Agreement (P1) to be executed and delivered by their respective
officers thereunto duly authorized as of the day and year first written above.

 

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

By:

/s/ Thomas A. Smith

 

 

Name:

Thomas A. Smith

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

Attest:

/s/ Patricia N. Nash

 

 

Name:

Patricia N. Nash

 

 

Title:

Secretary

 

 

 

 

 

ROCKY MOUNTAIN LEASING CORPORATION

 

 

 

 

 

By:

/s/ Elizabeth B. Higgins

 

 

Name:

Elizabeth B. Higgins

 

 

Title:

President

 

 

 

 

Attest:

/s/ Patricia N. Nash

 

 

Name:

Patricia N. Nash

 

 

Title:

Assistant Secretary

 

22

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity, except to the extent provided in the
Participation Agreement, but solely as Owner Trustee under the Trust Agreement

 

 

 

 

 

By:

/s/ Mark A. Forgetta

 

 

Name:

Mark A. Forgetta

 

 

Title:

Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity, except to the extent provided in the
Participation Agreement, but solely as Co- Trustee under the Trust Agreement

 

 

 

 

 

By:

/s/ Jack Ellerin

 

 

Name:

Jack Ellerin

 

 

Title:

Vice President

 

 

 

 

 

PHILIP MORRIS CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Alex T. Russo

 

 

Name:

Alex T. Russo

 

 

Title:

Vice President

 

23

--------------------------------------------------------------------------------


 

 

AMBAC ASSURANCE CORPORATION

 

 

 

 

 

By:

/s/ Michael C. Morcom

 

 

Name:

Michael C. Morcom

 

 

Title:

First Vice President

 

 

 

 

 

BERKSHIRE HATHAWAY ASSURANCE CORPORATION

 

 

 

 

 

By:

/s/ Kara Raiguel

 

 

Name:

Kara Raiguel

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ [signature illegible]

 

 

Name:

 

 

 

Title:

Vice President

 

24

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Berkshire Head Lease Surety Bond

 

SURETY BOND
(Head Lease-P1)

 

Berkshire Hathaway Assurance Corporation

3024 Harney Street

Omaha, NE 68131

Facsimile No.:  (402) 916-3237

 

Effective Date: May 22, 2009

Policy No. 98SRD102494

 

Berkshire Hathaway Assurance Corporation (together with its successors and
permitted assigns, “Berkshire”), in consideration of the payment to it on the
date hereof and from time to time hereafter of the premium payable in respect of
this Surety Bond as separately agreed between Berkshire and Oglethorpe Power
Corporation (An Electric Membership Corporation) (together with its successors
and permitted assigns, “Oglethorpe”) (such payment and any future payments of
premium in respect of this Surety Bond being collectively referred to as the
“Premium”), receipt of which for the amount of such premium payable on the date
hereof is hereby acknowledged, and subject to the terms of this Surety Bond,
hereby unconditionally and irrevocably guarantees to (a) U.S. Bank National
Association, successor in interest to SunTrust Bank, Atlanta, as Co-Trustee
(together with its successors and assigns, the “Head Lessee”) under the Rocky
Mountain Head Lease Agreement (P1) dated as of December 30, 1996 by and between
Oglethorpe and the Head Lessee (as amended, modified, supplemented and in effect
from time to time, the “Head Lease”), and (b) Philip Morris Capital Corporation
(together with its successors and assigns, the “Owner Participant” and, together
with the Head Lessee, the “Guaranteed Parties”), the full and complete payment,
without duplication, of (i) any and all amounts of (A) Termination Value and
amounts computed by reference to Termination Value under the Head Lease and
(B) the Oglethorpe Portion of Equity Termination Value and amounts computed by
reference to the Oglethorpe Portion of Equity Termination Value under the
Participation Agreement (P1) dated as of December 30, 1996, by and among
Oglethorpe, Rocky Mountain Leasing Corporation (“RMLC”), the Head Lessee, U.S.
Bank National Association, successor in interest to Fleet National Bank, as
Owner Trustee, the Owner Participant and Utrecht-America Finance Co. (“Lender”)
(as amended, modified, supplemented and in effect from time to time, the
“Participation Agreement” and, together with the Head Lease, the “Subject
Agreements”), and (ii) all amounts payable by AMBAC Assurance Corporation
(formerly known as AMBAC Indemnity Corporation) (together with its successors
and permitted assigns, “AMBAC”) under the Amended and Restated Surety Bond (Head
Lease-P1) issued on May 22, 2009, Policy No. SF0003BE (the “AMBAC Surety Bond”),
executed by AMBAC in favor of the Guaranteed Parties (all such amounts under
clauses (i) and (ii) above, together with any other payments due (or, if payable
upon demand, that shall be accrued and unpaid and, unless demand therefor shall
have been stayed by operation of law, shall have been duly demanded) at such
time constituting obligations of Oglethorpe under the Participation

 

--------------------------------------------------------------------------------


 

Agreement or the other Operative Documents, being referred to as the “Covered
Obligations”) as at any time such payments are (1) in the case of clause
(i) above, due from Oglethorpe under the terms of the Head Lease, the
Participation Agreement or any of the other Operative Documents but shall not be
so paid, or are payable by, or the present payment of which are payable upon
demand, and could be demanded from, Oglethorpe pursuant to the terms of the Head
Lease, the Participation Agreement or any of the other Operative Documents
absent the operation of a stay or other order issued in an Insolvency Proceeding
(as hereinafter defined) pertaining to the insolvency of Oglethorpe, and have
not been paid, or (2) in the case of clause (ii) above, due from AMBAC under the
terms of the AMBAC Surety Bond and shall not be so paid, or are payable by, or
the present payment of which could be demanded from, AMBAC under the terms of
the AMBAC Surety Bond absent the operation of a stay or other order issued in an
Insolvency Proceeding pertaining to the insolvency of AMBAC, but have not been
paid; provided that, except in circumstances in which Payment in Full (as
defined below) is payable in accordance with the terms hereof, the amount
available at any particular time to be paid by Berkshire hereunder shall be not
more than the Deficiency computed as provided in the form of Demand for Payment
annexed hereto as Attachment I or the amount computed as provided in the form of
Demand for Avoided Payment (as defined below) annexed hereto as Attachment II,
as the case may be, and in either case not exceed (i) the Surety Bond Coverage
(as defined in paragraph 7 hereof), plus (ii) interest at the Overdue Rate on
any amounts due and payable by Berkshire hereunder from and including the date
such amounts are due and payable by Berkshire hereunder plus (iii) expenses
payable by Berkshire under paragraph 12 hereof.  Capitalized terms used herein
or in any Demand for Payment, Demand for Avoided Payment or Notice of
Termination (as defined below) but not defined herein or therein shall have the
respective meanings set forth in Appendix A to the Participation Agreement.  The
general provisions of such Appendix A shall apply to terms used in this Surety
Bond and defined herein or therein.

 

1.                                       Upon receipt by Berkshire of a demand
for payment for a portion or all of the unpaid amount of the Covered Obligations
in an amount up to and including, but not exceeding, the Surety Bond Coverage
(the “Deficiency”) conforming to and in the form attached hereto as Attachment I
(a “Demand for Payment”), with all blank spaces therein for variable information
completed, duly executed by the Head Lessee and the Owner Participant and
certifying that:

 

(a)           either (i) at least two Business Days prior to the date of such
Demand for Payment, the Head Lessee or the Owner Participant demanded in writing
(such demand being the “Oglethorpe Payment Demand”) payment from Oglethorpe of
an amount (the “Oglethorpe Claimed Amount”) not less than the Deficiency, and
such Oglethorpe Claimed Amount was then due and payable and as of the date of
the Demand for Payment hereunder continues to be due and payable, or (ii) for a
period of at least two Business Days prior to the date of delivery of the Demand
for Payment hereunder, the Head Lessee or the Owner Participant has been and
continues to be stayed (as a consequence of an Insolvency Proceeding pertaining
to the insolvency of Oglethorpe) or has been and continues to be otherwise
legally prohibited from making an Oglethorpe Payment Demand, and but for the
existence of such stay or other prohibition, the Head Lessee or the Owner
Participant would have been entitled to make such Oglethorpe Payment Demand and
the Oglethorpe Claimed Amount would thereupon have become due and payable by
Oglethorpe; provided, however, that the certification set forth in this

 

--------------------------------------------------------------------------------


 

clause (a) shall not be required in a Demand for Payment that is made after
payment of the first Surety Bond Payment Amount, and

 

(b)           either (i)(A) at least one Business Day prior to the date of such
Demand for Payment hereunder, (1) the Head Lessee and the Owner Participant
demanded in writing (such demand being the “AMBAC Payment Demand”) payment from
AMBAC of the unpaid portion of the Oglethorpe Claimed Amount or, if less, the
maximum amount then payable under the AMBAC Surety Bond (the amount demanded
under the AMBAC Surety Bond being the “AMBAC Claimed Amount”) under and in
compliance with the terms of the AMBAC Surety Bond, and (2) all or any portion
of the AMBAC Claimed Amount was then due and payable under the terms of the
AMBAC Surety Bond, and (B) such AMBAC Claimed Amount or any portion thereof
remains unpaid, or (ii) for a period of at least one Business Day prior to the
date of delivery of the Demand for Payment hereunder, the Head Lessee or the
Owner Participant has been and continues to be stayed (as a consequence of an
Insolvency Proceeding pertaining to the insolvency of AMBAC) or has been and
continues to be otherwise legally prohibited from making an AMBAC Payment
Demand, and but for the existence of such stay or other prohibition, the Head
Lessee or the Owner Participant would have been entitled to make such AMBAC
Payment Demand and the AMBAC Claimed Amount or the applicable Surety Bond
Payment Amount then payable under the AMBAC Surety Bond would thereupon have
become due and payable by AMBAC, and

 

(c)           the Head Lessee or the Owner Participant has delivered to
Berkshire (i) at least two Business Days prior to the date of such Demand for
Payment, either a copy of the Oglethorpe Payment Demand or written notice that
delivery thereof has been stayed or otherwise prohibited as contemplated above,
except that no such certification or delivery shall be required in a Demand for
Payment made after payment of the first Surety Bond Payment Amount, and (ii) at
least one Business Day prior to the date of such Demand for Payment, either a
copy of the AMBAC Payment Demand or written notice that delivery thereof has
been stayed or otherwise prohibited as contemplated above, and

 

(d)           as of the date of such Demand for Payment hereunder, a Deficiency
exists, and

 

(e)           neither Ambac nor any Affiliate of AMBAC shall have become the
Owner Participant or shall be a party to any contract or arrangement (other than
the AMBAC Surety Documents, the Implementation Agreement and, if applicable, the
Loan Agreement, the Loan Certificate and the Deed to Secure Debt (collectively,
the “AMBAC Documents”)) with the Owner Participant or any Affiliate thereof or
the Owner Trustee pursuant to which AMBAC or any such Affiliate of AMBAC shall
have acquired or shall (other than as provided in the AMBAC Documents) have the
right to acquire all or substantially all of the economic benefits attributable
to the Beneficial Interest, the Trust Estate or the Leasehold Interest or any
substantial part thereof or interest therein,

 

Berkshire will pay to the Head Lessee or the Owner Participant (as specified in
such Demand for Payment and at the place of payment set forth in such Demand for
Payment), on the Business Day following the date of receipt of such Demand for
Payment, an amount equal to the

 

--------------------------------------------------------------------------------


 

Deficiency (but in no event to exceed the Surety Bond Coverage), in each case by
wire transfer as specified in such Demand for Payment.  Berkshire shall also pay
interest at the Overdue Rate on any amounts payable hereunder and on accrued but
unpaid interest thereon (to the extent permitted by law) from and including the
date such amounts are due and payable hereunder to (but excluding) the date of
payment.

 

2.             A Demand for Payment, a Demand for Avoided Payment, a copy of an
Oglethorpe Payment Demand (or written notice that delivery thereof has been
stayed or otherwise prohibited) delivered under clause (1)(c)(i) hereof, if
required hereunder, or a copy of an AMBAC Payment Demand (or written notice that
delivery thereof has been stayed or otherwise prohibited) delivered under clause
(1)(c)(ii) hereof shall be personally delivered or sent by telecopy to Berkshire
at Berkshire’s “Address for Notice” set forth in paragraph 8 hereof.  Any Demand
for Payment, Demand for Avoided Payment or copy or notice pursuant to the next
preceding sentence so received by Berkshire after 2:00 p.m. New York City time
on any Business Day or on any day that is not a Business Day shall be deemed to
have been received by Berkshire prior to 2:00 p.m., New York City time, on the
next succeeding Business Day.  As used herein, the term “Business Day” shall
mean any day other than a Saturday, a Sunday or any day on which banking
institutions in New York, New York are authorized or required by law to be
closed.  If a Demand for Payment or Demand for Avoided Payment made hereunder is
not, in any instance, effected in accordance with the terms and conditions of
this Surety Bond, Berkshire shall give notice to the Head Lessee and the Owner
Participant, as promptly as reasonably practicable, that such Demand for Payment
or Demand for Avoided Payment, as the case may be, was not effected in
accordance with the terms and conditions of this Surety Bond and briefly state
the reason(s) therefor.  Upon being notified that such Demand for Payment or
Demand for Avoided Payment was not effected in accordance with the terms and
conditions of this Surety Bond, the Head Lessee or the Owner Participant may
attempt to correct any such nonconforming Demand for Payment or Demand for
Avoided Payment, as the case may be.  Multiple Demands for Payment or Demands
for Avoided Payment shall be permitted hereunder.

 

3.             [Intentionally omitted]

 

4.             Any service of process on Berkshire may be made to Berkshire at
Berkshire’s “Address for Notice” set forth in paragraph 8 hereof, and such
service of process shall be valid and binding as to Berkshire.

 

5.             This Surety Bond is noncancelable for any reason.  Subject to
paragraph 6 below, this Surety Bond and the obligations of Berkshire hereunder
shall terminate on the earliest of (i) so long as Berkshire is not in default
with respect to any of its obligations hereunder, January 11, 2027,
(ii) two (2) days after the Surety Bond Coverage is reduced to zero dollars,
(iii) upon receipt by Berkshire of written notice from the Head Lessee and the
Owner Participant stating that Berkshire is released from its obligations under
this Surety Bond, (iv) the date on which payment is made by Berkshire in full of
the amount required to be paid pursuant to a Demand for Payment, (v) except with
respect to coverage for Avoided Payments, the date on which payment is made in
full of all Covered Obligations of Oglethorpe or AMBAC or the date on which
Oglethorpe or AMBAC are released (in a writing signed by the Head Lessee or the
Owner Participant) from further liability in respect of all Covered Obligations,
other than with the written consent of Berkshire, (vi) the date, if any, on
which Ambac or any Affiliate of AMBAC

 

--------------------------------------------------------------------------------


 

shall have become the Owner Participant or shall be a party to any contract or
arrangement (other than the AMBAC Documents) with the Owner Participant or any
Affiliate thereof or the Owner Trustee pursuant to which AMBAC or any such
Affiliate of AMBAC shall have acquired or shall (other than as provided in the
AMBAC Documents) have the right to acquire all or substantially all of the
economic benefits attributable to the Beneficial Interest, the Trust Estate or
the Leasehold Interest or any substantial part thereof or interest therein,  and
(vii) 80 days (the “Cure Period”) after the later of (x) the third Surety Bond
Payment Date (as defined in the AMBAC Surety Bond) if AMBAC paid the first
Surety Bond Payment Amount or (y) delivery by Berkshire to the Head Lessee and
the Owner Participant (with a copy to AMBAC, unless delivery to AMBAC shall be
stayed by law) of a notice in the form of Attachment III hereto (a “Notice of
Termination”) in accordance with the notice procedures in this paragraph 5
unless Berkshire shall have received prior to the expiration of the Cure Period
the full amount of the unpaid portion of the Premium referred to in the Notice
of Termination or a Demand for Payment.

 

Berkshire shall deliver a Notice of Termination upon the Head Lessee and the
Owner Participant in the following manner:

 

(i)                                     The Notice of Termination shall be sent
by FedEx or other similar courier service (FedEx and any such other courier
service being referred to herein as the “Courier Service”) to each of the Owner
Participant and the Head Lessee at its address set forth in paragraph 8 hereof
and to each of addressees listed on Exhibit A hereto at the addresses set forth
on such Exhibit (as such Exhibit may be modified by written notice from the
Owner Participant to Berkshire from time to time), and shall also be sent by
email to the addressees listed on Exhibit A to the email addresses for such
persons set forth on such Exhibit (as such Exhibit may be modified by written
notice from the Owner Participant to Berkshire from time to time as provided
above).

 

(ii)           Each Notice of Termination sent by Courier Service pursuant to
this paragraph 5 shall be accompanied by a notice (printed on red paper) affixed
to the outside of the envelope containing such Notice of Termination in the form
of Attachment IV hereof.  Each notice sent by email shall also contain a notice
in the form of Attachment IV.

 

(iii)          On the Business Day immediately preceding, on or within two
Business Days following the date on which the Notice of Termination is sent by
Courier Service as provided above, an officer, employee, representative or agent
of Berkshire shall, between the hours of 9:00 a.m. and 5:00 p.m., New York time,
place a telephone call to each of the persons listed on Exhibit A to the phone
numbers listed on such Exhibit (as such Exhibit may be modified by written
notice from the Owner Participant to Berkshire from time to time), and shall
(A) if such person is available and answers the phone at such time, inform such
person that such person “will be receiving by Courier Service an important
Notice of Termination regarding the Oglethorpe Leveraged Lease Transaction
(P1),” or (B) if

 

--------------------------------------------------------------------------------


 

such person is not then available, use reasonable efforts to leave a voicemail
message on such person’s voicemail, and a message with any person who then
answers such person’s telephone, to the same effect as set forth in clause
(A) above.

 

6.             Notwithstanding the provisions of paragraph 5 hereof, (a) if the
payment of any amount in respect of the Covered Obligations is avoided (an
“Avoidance Event”) under any applicable Insolvency Proceeding with respect to
Oglethorpe or AMBAC, and, as a result of such Avoidance Event, the Head Lessee
or the Owner Participant is required to return or turn over such avoided
payment, or any portion of such avoided payment (an “AMBAC Avoided Payment” in
the case of an Insolvency Proceeding with respect to AMBAC, an “Oglethorpe
Avoided Payment” in the case of an Insolvency Proceeding with respect to
Oglethorpe, and each an “Avoided Payment”), and (b) Berkshire has not
theretofore made a payment of the maximum amount of the Surety Bond Coverage to
the Head Lessee or the Owner Participant, Berkshire will pay (1) with respect to
an Oglethorpe Avoided Payment, the amount thereof minus any payments (other than
AMBAC Avoided Payments) with respect thereto made by AMBAC under the AMBAC
Surety Bond, and (2) with respect to an AMBAC Avoided Payment, the sum of,
without duplication, (x) the amount thereof plus (y) that portion of the Claimed
Amount (as defined in the AMBAC Surety Bond) that remains unpaid as of the date
the Demand for Avoided Payment relating thereto is given to Berkshire in
accordance with paragraph 8 hereof, in each case out of the funds of Berkshire,
when the applicable or related Avoided Payment is due to be paid pursuant to the
Order referred to below, but in any event no earlier than the second Business
Day following receipt by Berkshire of (i) a certified copy of an order of a
court or other body exercising jurisdiction in such Insolvency Proceeding to the
effect that the Head Lessee or the Owner Participant is required to return or
pay over such Avoided Payment because such Avoided Payment was avoided as a
preferential transfer or otherwise rescinded or required to be restored by the
Head Lessee or the Owner Participant (the “Order”), (ii) a certificate by or on
behalf of the Head Lessee or the Owner Participant that the Order has been
entered and is not subject to any stay, and that the Head Lessee or the Owner
Participant, as the case may be, has complied with or will timely comply with
such order, (iii) an assignment, in the form of Exhibit A to the Demand for
Avoided Payment, duly executed and delivered by the Head Lessee and the Owner
Participant, irrevocably assigning to Berkshire all rights and claims of the
Head Lessee and the Owner Participant (subject to the rights of the Lender as
provided in the Loan Agreement) relating to or arising under the Operative
Documents against (A) Oglethorpe or its estate, in the case of and with respect
to an Oglethorpe Avoided Payment, or (B) AMBAC or its estate, in the case of and
with respect to an AMBAC Avoided Payment and that portion of the Claimed Amount
(as defined in the AMBAC Surety Bond) remaining unpaid as of the date of Demand
for Avoided Payment and (iv) a demand for payment for a portion or all of the
unpaid amount of the Avoided Payment and, in the case of an AMBAC Avoided
Payment, any unpaid portion of the Claimed Amount, in an amount up to and
including, but not exceeding, the amount set forth in the next succeeding
paragraph, conforming to and in the form attached hereto as Attachment II (a
“Demand for Avoided Payment”), with all blank spaces therein for variable
information completed, duly executed by the Head Lessee and the Owner
Participant, and containing the certifications set forth therein.  Such payment
shall be disbursed to the receiver, conservator, debtor-in-possession or trustee
in bankruptcy named in the Order, and not to the Head Lessee or the Owner
Participant directly, unless and only to the extent the Head Lessee or the Owner
Participant has made a payment of the Avoided Payment to the court or such
receiver,

 

--------------------------------------------------------------------------------


 

conservator, debtor-in-possession or trustee in bankruptcy named in the Order,
in which case Berkshire will pay the Head Lessee or the Owner Participant, as
applicable, provided, that there has been delivery of (a) the items referred to
in clauses (i), (ii), (iii) and (iv) above to Berkshire and (b) evidence
satisfactory to Berkshire that such payment has been made to such court or
receiver, conservator, debtor-in-possession or trustee in bankruptcy named in
the Order.  “Insolvency Proceeding” means the commencement, after the date
hereof, of any bankruptcy, insolvency, readjustment of debt, reorganization,
marshalling of assets and liabilities or similar proceedings by or against any
person, or the commencement, after the date hereof, of any proceedings by or
against any person for the winding up or the liquidation of its affairs, or the
consent after the date hereof to the appointment of a trustee, conservator,
receiver or liquidator in any bankruptcy, insolvency, readjustment of debt,
reorganization, marshalling of assets and liabilities or proceedings similar to
the foregoing relating to any person.

 

Notwithstanding anything to the contrary herein, in no event shall Berkshire be
obligated to make any payment (other than the payment of interest and expenses
as herein provided) pursuant to any Demand for Avoided Payment, which payment,
when added to all other payments (other than the payment of interest and
expenses as herein provided) made under this Surety Bond and the Sublease Surety
Bond, would exceed the Surety Bond Coverage as of the date applicable to such
payment under the definition of “Surety Bond Coverage” in paragraph 7(j) hereof.

 

Upon receipt by Berkshire of any payment in respect of the Premium or any
portion thereof, neither such payment nor any part thereof shall be subject to
rebate, reduction or refund for any reason or under any circumstances
whatsoever, including, without limitation, the payment or prepayment of
Oglethorpe’s obligations under the Facility Sublease or any of the other
Operative Documents or the obligations of AMBAC under the AMBAC Surety Bond or
the AMBAC Sublease Surety Bond, or the termination or release of this Surety
Bond or the AMBAC Surety Bond prior to the termination of the Subject
Agreements.

 

7.                                       As used herein, the following
capitalized terms shall have the following meanings:

 

(a)           “AMBAC Assignment Agreement” means the Agreement for Assignment on
Default (P1) dated as of December 30, 1996 among the Owner Participant, the
Owner Trustee, the Co-Trustee and AMBAC, as amended.

 

(b)           “AMBAC Purchase Option” means the “Purchase Option” under and as
defined in the AMBAC Assignment Agreement.

 

(c)           “AMBAC Sublease Surety Bond” means the Amended and Restated Surety
Bond (Facility Sublease-P1) issued on May 22, 2009, Policy No. SF0004BE,
executed by AMBAC in favor of the “Guaranteed Parties” named therein.

 

(d)           “AMBAC Surety Documents” means, collectively, the AMBAC Surety
Bond, the AMBAC Sublease Surety Bond and the AMBAC Assignment Agreement.

 

(e)           “Berkshire Assignment on Default” means the Berkshire Agreement
for Assignment on Default (P1) dated as of the date hereof among Berkshire, the
Co-Trustee, the Owner Trustee and the Owner Participant.

 

--------------------------------------------------------------------------------


 

(f)            “Berkshire Purchase Option” means the “Purchase Option” under and
as defined in the Berkshire Assignment on Default.

 

(g)           “Excluded Rights” means all rights, remedies and benefits under
the Operative Documents of the Owner Participant in respect of the period on or
prior to the date of Payment in Full (including, without limitation, under
Sections 11 and 12 of the Participation Agreement and under the Tax Indemnity
Agreement) that accrue in respect of or that are attributable to acts,
omissions, facts or events existing or occurring on or prior to the time of
Payment in Full, but excluding any amounts owing to the Owner Participant that
are included in the calculation of the amount of such Payment in Full.

 

(h)          “Implementation Agreement” means the Surety Bond Implementation
Agreement (P1), dated as of the date hereof, among Oglethorpe, RMLC, the Owner
Participant, the Owner Trustee, the Co-Trustee, AMBAC and Berkshire.

 

(i)            “Sublease Surety Bond” means Surety Bond (Facility Sublease-P1)
No. 98SRD102495 issued by Berkshire with respect to certain payment obligations
of Oglethorpe under the Participation Agreement and certain payment obligations
of AMBAC under the AMBAC Sublease Surety Bond.

 

(j)            “Surety Bond Coverage” means, for any period set forth on
Schedule A attached hereto with respect to the payment of any Deficiency and any
Avoided Payment hereunder, (x) the amount shown opposite the period in which the
date on which the Demand for Payment of such Deficiency or Avoided Payment is
given to Berkshire in accordance with paragraph 8 hereof or deemed given to
Berkshire as set forth below in this paragraph (j); minus (y) any amounts (other
than amounts that constituted AMBAC Avoided Payments) previously paid hereunder
and under the Sublease Surety Bond, the AMBAC Surety Bond and the AMBAC Sublease
Surety Bond.  The amount described in clause (y) above shall be determined
without regard to any amounts previously paid comprising expenses payable under
the AMBAC Surety Bond, the AMBAC Sublease Surety Bond, paragraph 12 hereof or
under paragraph 12 of the Sublease Surety Bond or interest on amounts not paid
by Berkshire when due and payable hereunder as provided in the last sentence of
paragraph 1 hereof or the last sentence of paragraph 1 of the Sublease Surety
Bond or interest on amounts not paid by AMBAC when due and payable under the
AMBAC Surety Bond or the AMBAC Sublease Surety Bond (excluding any interest that
could have been avoided under the AMBAC Surety Bond or the AMBAC Sublease Surety
Bond had a Demand for Payment or Demand for Avoided Payment been made hereunder
or under the Sublease Surety Bond at the earliest date provided for such a
Demand for Payment or Demand for Avoided Payment, as the case may be, hereunder
or thereunder).  With respect to any AMBAC Avoided Payment, the date on which
Demand for Payment of such AMBAC Avoided Payment is deemed given to Berkshire
for purposes of the first sentence of this paragraph 7(j) shall be the Business
Day next following the date on which such AMBAC Avoided Payment was first
demanded from AMBAC.  With respect to any Deficiency hereunder payable after
AMBAC shall have paid the first Surety Bond Payment Amount, the date on which
Demand for Payment of such Deficiency is deemed given to Berkshire for purposes
of the first sentence of this

 

--------------------------------------------------------------------------------


 

paragraph 7(j) shall be the Business Day next following the date on which such
first Surety Bond Payment Amount was first demanded from AMBAC.

 

(k)           “Surety Bond Payment Amount” has the meaning set forth in the
AMBAC Surety Bond.

 

8.                                       Except as otherwise provided in
paragraph 5 hereof and subject to paragraph 2 hereof, all notices, requests and
other communications provided for herein shall be given or made in writing
(including, without limitation, by telecopy) delivered to the intended recipient
at the following addresses or, as to Berkshire, the Head Lessee, the Owner
Participant or Oglethorpe, at such other address as shall be designated by such
Person in a notice to each other such Person (such address with respect to any
party, including copies as specified below, being the “Address for Notice” of
such party), and all such communications shall be deemed to have been duly given
when transmitted by telecopier or personally delivered or, in the case of a
mailed notice, upon receipt, in each case given or addressed as aforesaid:

 

Berkshire

 

Berkshire Hathaway Assurance Corporation

c/o Berkshire Hathaway Group

100 First Stamford Place

Stamford, CT 06902

Attn:  General Counsel

Facsimile No.:  (203) 363-5221

 

with copies to:

 

Berkshire Hathaway Assurance Corporation
3024 Harney Street
Omaha, NE 68131
Attention:  President
Facsimile No.:  (402) 916-3237

 

and

 

Robert E. Bennett
99 Mill Lane
Norwell, MA 02061
Facsimile No.:  (781) 659-2491

 

--------------------------------------------------------------------------------


 

Head Lessee

 

U.S. Bank National Association
EX-GA-ATPT
1349 W. Peachtree Street, Suite 1050
Atlanta, GA 30309
Facsimile No.:  (404) 898-2467
Telephone No.: (404) 898-8830
Attention: Jack Ellerin

 

Owner Participant

 

Philip Morris Capital Corporation

225 High Ridge Road

Suite 300 West

Stamford, Connecticut 06905

Facsimile No.:  (203) 708-8256

Telephone No.: (203) 708-8347

Attention: General Counsel

 

with a copy to:

 

Philip Morris Capital Corporation

225 High Ridge Road

Suite 300 West

Stamford, Connecticut 06905

Facsimile No.:  (203) 708-8256

Telephone No.: (203) 708-8204

Attention: Alex Russo, Vice President/Asset and Portfolio Management

 

9.             Berkshire’s obligations under this Surety Bond (a) are absolute
and unconditional, (b) constitute a guaranty of payment and not a guaranty of
collection, (c) shall be a continuing guaranty of all present and future Covered
Obligations and all amendments, modifications, supplements, renewals of or
extensions to the Covered Obligations, whether such amendments, modifications,
supplements, renewals or extensions are evidenced by new or additional
instruments, documents or agreements, and (d) shall be irrevocable.  The
obligations of Berkshire to make any payment hereunder shall, to the extent
permitted by Applicable Law, constitute separate and independent obligations of
Berkshire, and give rise to separate and independent causes of action against
Berkshire.  Berkshire specifically agrees that, subject to receipt by Berkshire
of a Demand for Payment or a Demand for Avoided Payment conforming to and in the
form of Attachment I or II hereto, as the case may be, it shall not be
necessary, and that Berkshire shall not be entitled to require, before or as a
condition of enforcing the liability of Berkshire under this Surety Bond or
requiring payment or performance of the Covered Obligations by Berkshire
hereunder, or at any time thereafter, that any Person:  (i) file suit or proceed
to obtain or assert a claim for personal judgment against Oglethorpe, AMBAC or
any

 

--------------------------------------------------------------------------------


 

other Person that may be liable for any Covered Obligation, (ii) other than as
set forth in paragraph 1 hereof, make any other effort to obtain payment or
performance of any Covered Obligation from Oglethorpe, AMBAC or any other Person
that may be liable for such Covered Obligation, (iii) foreclose against or seek
to realize upon any security now or hereafter existing for such Covered
Obligation, (iv) other than as set forth in paragraph 1 hereof, exercise or
assert any other right or remedy to which such Person is or may be entitled in
connection with any Covered Obligation or any security or other guaranty
therefor, or (v) other than as set forth in paragraph 1 hereof, assert or file
any claim against the assets of Oglethorpe, AMBAC or any other Person liable for
any Covered Obligation.

 

10.                                 THE OBLIGATIONS OF BERKSHIRE UNDER THIS
SURETY BOND SHALL NOT BE REDUCED, LIMITED OR TERMINATED, NOR SHALL BERKSHIRE BE
DISCHARGED FROM ANY THEREOF, FOR ANY REASON WHATSOEVER (other than by the
payment of the Covered Obligations), including (and whether or not the same
shall have occurred or failed to occur once or more than once and whether or not
Berkshire shall have received notice thereof):

 

(a)           (i) any increase of, (ii) any extension of the time of payment or
performance of, (iii) any other amendment or modification of any of the other
terms and provisions of, (iv) any release, composition or settlement (whether by
way of acceptance of a plan of reorganization or otherwise) of, (v) any
subordination (whether present or future or contractual or otherwise) of, or
(vi) any discharge, disallowance, invalidity, illegality, voidness or other
unenforceability of, the Covered Obligations; provided, however, in each case
that Berkshire’s obligation to make payments hereunder shall in no event be
greater than the Surety Bond Coverage plus interest on amounts not paid by
Berkshire when due and payable hereunder as provided in the last sentence of
paragraph 1 hereof and expenses (other than expenses payable by AMBAC under the
AMBAC Surety Bond or the AMBAC Sublease Surety Bond);

 

(b)           (i) any failure to obtain or any release of, (ii) any failure to
protect or preserve, (iii) any release, compromise, settlement or extension of
the time of payment of any obligations constituting, (iv) any failure to perfect
or maintain the perfection or priority of any Lien upon, (v) any subordination
of any Lien upon, or (vi) any discharge, disallowance, invalidity, illegality,
voidness or other unenforceability of, any Lien or intended Lien upon, any
collateral now or hereafter securing the Covered Obligations;

 

(c)          any invalidity or unenforceability of the Head Lease or any other
Operative Document for any reason whatsoever, including any action taken
pursuant to the Oglethorpe Mortgage;

 

(d)           any exercise of, or any election not or failure to exercise, delay
in the exercise of, waiver of, or forbearance or other indulgence with respect
to, any right, remedy or power available to a Guaranteed Party, including
(i) any election not or failure to exercise any right of set-off, recoupment or
counterclaim, (ii) any acceptance of partial payments on the Covered
Obligations, and (iii) any election of remedies effected by a Guaranteed Party,
whether or not such election affects the right to obtain a deficiency judgment;

 

--------------------------------------------------------------------------------


 

(e)           receipt by the Guaranteed Parties (and holding thereby) of
additional security or guaranties for the Covered Obligations or any part
thereof;

 

(f)            any bankruptcy, insolvency, reorganization, arrangement,
adjustment, composition, dissolution, liquidation or the like with respect to,
or in any manner affecting, RMLC, Oglethorpe, AMBAC, Berkshire or any other
Person, or any obligation of Oglethorpe, RMLC or the RMLC Assignee under any
Operative Document or of AMBAC under the AMBAC Surety Bond or any application of
Section 502(b)(6) or other provision of the Bankruptcy Code that purports to
limit Oglethorpe’s or RMLC’s obligations under the Operative Documents;

 

(g)           any limitation of the remedies of the Guaranteed Parties under the
Head Lease or the other Operative Documents, or any limitation of the liability
of Oglethorpe under the Head Lease or the other Operative Documents or of AMBAC
under the AMBAC Surety Bond, which may now or hereafter be imposed by any
Applicable Law;

 

(h)           any merger or consolidation of Oglethorpe, AMBAC or Berkshire into
or with any other Person, or any transfer, conveyance, sale, lease or other
disposition of any or all of the assets of Oglethorpe, AMBAC or Berkshire to any
other Person, or any consent by the Head Lessee or the Owner Participant to any
such merger, consolidation, transfer of assets or any other restructuring or
termination of the corporate existence of Oglethorpe, AMBAC, Berkshire or any
other Person;

 

(i)            any debt of Oglethorpe or AMBAC to any Person, including
Berkshire;

 

(j)            any claim, set-off, deduction or defense AMBAC or Berkshire may
have against any of the Head Lessee, the Owner Participant, Oglethorpe or the
other parties to the Operative Documents or AMBAC, whether hereunder or under
the Head Lease or the other Operative Documents or the AMBAC Surety Bond or
independent of or unrelated to the transactions contemplated by the Head Lease
or the other Operative Documents or the AMBAC Surety Bond (without prejudice to
Berkshire’s right to assert such claim, set-off, deduction or defense in a
separate action unrelated to any action for enforcement of this Surety Bond or
the Covered Obligations, so long as Berkshire does not set-off the amount of
such claim, set-off, deduction or defense against its obligation to pay the
Covered Obligations hereunder); or

 

(k)           ANY OTHER ACT OR FAILURE TO ACT OR ANY OTHER EVENT OR CIRCUMSTANCE
THAT (i) VARIES THE RISK OF BERKSHIRE UNDER THIS SURETY BOND OR (ii) BUT FOR THE
PROVISIONS HEREOF, WOULD, AS A MATTER OF STATUTE OR RULE OF LAW OR EQUITY,
OPERATE TO REDUCE, LIMIT OR TERMINATE THE OBLIGATIONS OF BERKSHIRE THEREUNDER OR
DISCHARGE BERKSHIRE FROM ANY THEREOF.

 

Anything contained herein to the contrary notwithstanding, Berkshire shall be
released from further liability hereunder to the extent that any of the
Guaranteed Parties in writing releases, other than with the written consent of
Berkshire, AMBAC in respect of its obligations under the AMBAC Surety Bond or
the AMBAC Sublease Surety Bond.

 

--------------------------------------------------------------------------------

 

11.                                 (a)                                 
Berkshire waives any defense to, and any set-off, counterclaim and claim of
recoupment against, the Covered Obligations that may at any time be available to
Berkshire or any other guarantor (without prejudice to Berkshire’s right to
assert such defense, set-off, counterclaim or claim in a separate action
unrelated to any action for enforcement of this Surety Bond or the Covered
Obligations, so long as Berkshire does not set-off the amount of such defense,
set-off, counterclaim or claim against its obligation to pay Covered Obligations
hereunder).  Except as set forth in paragraph 6 hereof and in this paragraph 11,
(i) Berkshire agrees not to exercise any right of subrogation which may
otherwise inure to its benefit as a result of any payment made by it under the
Surety Bond until all obligations of RMLC and Oglethorpe to the Co-Trustee, the
Owner Trustee and the Owner Participant under the Operative Documents have been
fully discharged, and (ii) Berkshire waives until such time, to the fullest
extent permitted by Applicable Law, (A) any right to enforce any remedy which
any Guaranteed Party now has or may hereafter have against Oglethorpe in respect
of any of the Covered Obligations, and (B) any benefit of, and any right to
participate in, any collateral now or hereafter held by any Guaranteed Party for
the Covered Obligations; provided, however, that if Berkshire shall have paid in
full the amount required by any Demand for Payment or Demand for Avoided Payment
hereunder, (1) Berkshire shall immediately be subrogated to all rights of the
Guaranteed Parties in respect of AMBAC’s obligations with respect to any related
Claimed Amount (as defined in the AMBAC Surety Bond or the AMBAC Sublease Surety
Bond) that is unpaid under the AMBAC Surety Bond and/or the AMBAC Sublease
Surety Bond, (2) Berkshire shall be entitled to exercise any and all rights and
to enforce any and all remedies which any Guaranteed Party now has or may
hereafter have against AMBAC with respect to any related Claimed Amount that is
unpaid under the AMBAC Surety Bond and/or the AMBAC Sublease Surety Bond, and
(3) Berkshire shall have the sole and exclusive benefit of, and the sole and
exclusive right to participate in, any claims or recoveries to the extent of
such amount and with respect to any related Claimed Amount that is unpaid under
the AMBAC Surety Bond and/or the AMBAC Sublease Surety Bond, in each case under
clauses (1), (2) and (3) for its own benefit and to the exclusion of the
Guaranteed Parties and any other Persons, except as otherwise provided in the
penultimate sentence of paragraph 11(f)(ii) hereof.

 

(b)                                 Berkshire waives:  (i) notice of acceptance
of and intention to rely on this Surety Bond, (ii) notice of the incurrence or
renewal of any other Covered Obligation, (iii) notice of any of the matters
referred to in paragraph 10 hereof, and (iv) all other notices that may be
required by Applicable Law or otherwise to preserve any rights against Berkshire
under this Surety Bond, including any notice of default, demand, dishonor,
presentment or protest, in each case except as expressly provided herein. 
Berkshire assumes the responsibility for being and keeping informed of the
financial condition of Oglethorpe and AMBAC and of all other circumstances
bearing upon the risk of nonpayment of the Covered Obligations which diligent
inquiry would reveal, and agrees that each Guaranteed Party shall have no duty
beyond its obligations in the Operative Documents to advise Berkshire of
information known to it regarding such condition or any such circumstances.  It
is not and shall not be necessary for any Guaranteed Party to inquire into the
powers of either Oglethorpe or AMBAC or any of its agents acting or purporting
to act on behalf thereof, and any Covered Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

 

(c)                                  Except as set forth in paragraph 1 hereof,
Berkshire waives any requirement, and any right to require, that any right or
power be exercised or any action be taken against

 

--------------------------------------------------------------------------------


 

Oglethorpe or AMBAC or any collateral for the Covered Obligations, and Berkshire
waives the right to have the property of Oglethorpe or AMBAC first applied to
the discharge of the Covered Obligations.  Each of the Head Lessee and the Owner
Participant may at its election exercise any right or remedy it may have against
Oglethorpe or AMBAC or any collateral now or hereafter held by such Person,
including, without limitation, the right to foreclose upon any such collateral
by judicial or nonjudicial sale, without affecting or impairing in any way the
liability of Berkshire hereunder.  Berkshire waives:  (i) any defense arising by
reason of any disability or other defense of Oglethorpe or AMBAC or by reason of
the cessation from any cause whatsoever of the liability, either in whole or in
part, of Oglethorpe or AMBAC to each of the Head Lessee and the Owner
Participant for the Covered Obligations (without prejudice to Berkshire’s right
to assert a claim based on such disability or other defense or cessation, in a
separate action unrelated to any action for enforcement of this Surety Bond or
the Covered Obligations, so long as Berkshire does not set-off the amount of
such claim against its obligation to pay Covered Obligations hereunder),
(ii) any defense based on the discharge of Oglethorpe or AMBAC by operation of
law, notwithstanding any intervention or omission by the Head Lessee or the
Owner Participant, and (iii) any defense based on or arising out of the absence,
impairment or loss of any right of reimbursement, contribution, assignment or
subrogation or any other right or remedy of Berkshire against Oglethorpe or
AMBAC or any such collateral, whether resulting from such election by the Head
Lessee or the Owner Participant or otherwise.

 

(d)                                 Berkshire waives all rights, benefits or
defenses under any Applicable Laws which:  (i) reduce the obligation of a surety
upon the acceptance by a creditor of anything in partial satisfaction of an
obligation, (ii) exonerate the surety if by an act of the creditor, without the
consent of the surety, the original obligation of the principal is altered in
any respect, or the remedies or rights of the creditor against the principal, in
respect thereto, are in any way suspended or impaired, (iii) exonerate the
surety to the extent that the creditor does not proceed against the principal,
or pursue any other remedy in the creditor’s power which the surety cannot
pursue, and which would lighten the surety’s burden, and (iv) reduce the
guaranteed obligation in proportion to the principal obligation; provided that
this paragraph (d) shall not apply to (A) any voluntary release, voluntary
reduction, voluntary amendment or voluntary termination of the AMBAC Surety Bond
or the AMBAC Sublease Surety Bond entered into by the Owner Participant, the
Owner Trustee or the Co-Trustee, as the case may be, or (B) any release,
reduction, amendment or termination of the AMBAC Surety Bond or the AMBAC
Sublease Surety Bond by the Owner Participant, the Owner Trustee or the
Co-Trustee in violation of the Operative Documents or Applicable Law; provided
further that, for all purposes of this Surety Bond, any Demand for Payment or
any Demand for Avoided Payment, any court-ordered or legally required release,
reduction, amendment or termination of the AMBAC Surety Bond or the AMBAC
Sublease Surety Bond shall not be considered voluntary unless such court order
was requested or consented to by the Owner Participant, the Owner Trustee or the
Co-Trustee.

 

(e)                                  Except as otherwise provided in paragraph
11(d) above, BERKSHIRE WAIVES ALL OTHER RIGHTS, BENEFITS AND DEFENSES UNDER
APPLICABLE LAW THAT WOULD, BUT FOR THIS PARAGRAPH 11(e), BE AVAILABLE TO
BERKSHIRE AS A DEFENSE AGAINST OR A REDUCTION OR LIMITATION OF ITS OBLIGATIONS
UNDER THIS SURETY BOND (without prejudice to Berkshire’s right to assert such
rights, benefits or defenses in a separate action unrelated to any action for
enforcement of this Surety

 

--------------------------------------------------------------------------------


 

Bond or the Covered Obligations, so long as Berkshire does not set-off the
amount of such rights, benefits or defenses against its obligation to pay
Covered Obligations hereunder).

 

(f)                                    (i)                                    
Berkshire agrees, and each of the Guaranteed Parties by acceptance of this
Surety Bond and by submission of the Demand for Payment or Demand for Avoided
Payment hereunder with respect to a Deficiency or an Avoided Payment, as the
case may be, agrees, that concurrently upon the payment in full by Berkshire of
such Deficiency or Avoided Payment and the balance of the Total Outstanding
Amount (as defined in the Demand for Payment or Demand for Avoided Payment)
(whether or not in excess of the Surety Bond Coverage, “Payment in Full”),
Berkshire shall, subject to clause (ii) below, be subrogated to all of the
rights and remedies of the Head Lessee and the Owner Participant (subject to the
rights of the Lender as provided in the Loan Agreement and other than those
rights to which AMBAC had previously been subrogated in accordance with the
terms of the AMBAC Surety Documents and the Implementation Agreement) with
respect to the Covered Obligations giving rise to such Deficiency or Avoided
Payment and/or comprising the balance of the Total Outstanding Amount under the
Participation Agreement and the other Operative Documents and all right, title
and interest of the Head Lessee, the Facility Lessor, the Facility Sublessor (to
the extent previously assigned to the RMLC Assignee) and the RMLC Assignee (as
defined in the Sublease Surety Bond) under the Operative Documents (other than,
in each and every case, Excluded Rights).

 

(ii)                                  Upon Payment in Full, each of the Head
Lessee and the Owner Participant shall cooperate as reasonably requested by
Berkshire, at Berkshire’s expense, in Berkshire’s exercise of the subrogation
and other rights contemplated by paragraph 11(a) and this paragraph 11(f) as may
be reasonably necessary to carry out more effectively the intent and purpose of
such subrogation and other rights; provided, however, that neither the Owner
Participant nor the Head Lessee shall be required by this sentence to take any
action that (A) may expose it to criminal or unindemnified civil liability or
(B) that would reasonably be expected to have a material adverse effect on the
Owner Participant to the extent not indemnified by Berkshire.  Upon the request
of Berkshire after Payment in Full, the Head Lessee and the Owner Participant
shall confirm the transfer of such rights to Berkshire by executing an
instrument substantially in the form of Attachment V.  Without limiting the
foregoing, from and after delivery of a Demand for Payment or Demand for Avoided
Payment, (A) neither the Head Lessee nor the Owner Participant shall take any
action with respect to enforcement of AMBAC’s obligations under the AMBAC Surety
Bond or the AMBAC Sublease Surety Bond with respect to any Claimed Amount that
is unpaid thereunder (in each case except for any such action as may be
reasonably requested by Berkshire), and Berkshire shall be entitled to control
and direct the exercise of all remedies (including but not limited to all
proceedings and settlements) in respect of the AMBAC Surety Bond and the AMBAC
Sublease Surety Bond with respect to any such Claimed Amount, through counsel of
Berkshire’s choice, and in each case without any duty or liability to the
Guaranteed Parties for any actions taken or not taken in connection therewith,
and (B) if Payment in Full has been made (and not avoided under any bankruptcy
or insolvency proceeding), except as specified in the next following sentence,
neither the Head Lessee nor the Owner Participant shall take any action (other
than any action that the Head Lessee or the Owner

 

--------------------------------------------------------------------------------


 

Participant is required to take under the Operative Documents) with respect to
enforcement of the Covered Obligations under the Head Lease, the Facility
Sublease, the Participation Agreement or any other Operative Documents without
the prior written consent of Berkshire (other than, in each and every case,
Excluded Rights), and, subject to the rights of the Lender as provided in the
Loan Agreement, Berkshire shall be entitled to control and direct the exercise
of remedies (including but not limited to all proceedings and settlements) in
respect of Covered Obligations (other than with respect to Excluded Rights)
through counsel of Berkshire’s choice; provided that any amounts recovered or
realized by Berkshire pursuant to the exercise of the subrogation rights set
forth in this paragraph 11(f), and in any case excluding any such rights in
respect of the AMBAC Surety Bond or the AMBAC Sublease Surety Bond, shall be
first applied and paid over to the Guaranteed Parties to discharge any and all
unpaid obligations of Oglethorpe to such Persons under the Operative Documents,
prior to any application of such amounts to any amounts owing to Berkshire with
respect to payments made under this Surety Bond or other payments in respect of
Oglethorpe’s obligations.  In the event that, following any Payment in Full, any
amount paid by or on behalf of Oglethorpe or AMBAC to the Head Lessee or the
Owner Participant that shall have been taken into account in computing the Total
Outstanding Amount shall become an Avoided Payment, notwithstanding the next
preceding sentence, the Head Lessee or Owner Participant, as applicable, may
enforce its claim against Oglethorpe or AMBAC, after consultation with Berkshire
and in continued consultation with Berkshire in order to avoid inefficient
prosecution of the respective claims of Berkshire and the Head Lessee or Owner
Participant, as applicable, with respect to that portion of such amount that
shall remain unpaid after the maximum amount of the Surety Bond Coverage shall
have been drawn hereunder, provided, that any recovery by the Head Lessee or the
Owner Participant pursuant to such exercise in excess of the amount required to
discharge any unpaid obligations of Oglethorpe or AMBAC to such Persons under
the Operative Documents shall be paid over to Berkshire for application to any
unpaid Berkshire Obligations (as defined in the Implementation Agreement).  For
the avoidance of doubt, no amounts recovered or realized by Berkshire from the
exercise by Berkshire of its rights pursuant to the Berkshire Guaranty Agreement
(P1) dated the date hereof between Oglethorpe and Berkshire or (following
payment in full of the Deficiency (as defined in the Demand for Payment) or any
amount due pursuant to a Demand for Avoided Payment and any interest payable
hereunder) in respect of the AMBAC Surety Bond or the AMBAC Sublease Surety
Bond, shall be subject to the order of distribution set forth in the penultimate
sentence of this paragraph 11(f)(ii) or any other rights of the Guaranteed
Parties.

 

(iii)                               The existence of the subrogation rights in
paragraph 11(a) hereof or this paragraph 11(f) shall not in any way give rise to
any duty on the part of Berkshire, except as expressly set forth in such
paragraph 11(a) or this paragraph 11(f).

 

(iv)                              Nothing in paragraph 11(a) or this paragraph
11(f) shall be construed to be a representation on the part of the Owner
Participant or Head Lessee as to the

 

--------------------------------------------------------------------------------


 

existence or extent of the right, title, interest and remedies to which
Berkshire shall be subrogated pursuant to such paragraphs, except as expressly
set forth in the Assignment (substantially in the form of Exhibit A to the
Demand for Avoided Payment) or the Confirmation of Transfer (substantially in
the form of Attachment V) in respect of the Owner Participant’s and Head
Lessee’s not having assigned any of the same (other than, in the case of the
Owner Participant, the grant to AMBAC of the AMBAC Purchase Option and the grant
to Berkshire of the Berkshire Purchase Option and, in the case of the Head
Lessee, the grant to the Lender of a security interest in such Covered
Obligations and other rights under and as provided by the Loan Agreement and
other than any assignment or grant of subrogation rights required under the
terms of the AMBAC Surety Documents) and as to the absence of Owner
Participant’s Liens and Facility Lessor’s Liens, as the case may be.

 

12.                                 In addition to Berkshire’s obligations under
paragraph 1 hereof, Berkshire agrees to pay on demand all fees and out of pocket
expenses (including the reasonable fees and expenses of the Head Lessee’s
counsel and the Owner Participant’s counsel) in any way relating to the
enforcement of the rights of the Head Lessee or the Owner Participant hereunder
or as otherwise specified under the Surety Bond Documents (as defined in the
Agreement Regarding Surety Bonds (P1) dated the date hereof among Oglethorpe,
RMLC and Berkshire); provided, that, except as expressly set forth in the Surety
Bond Documents, Berkshire shall not be liable for any expenses of the Head
Lessee or the Owner Participant if no payment under this Surety Bond is or was
at any time due or if all payments are made in accordance with the terms hereof.

 

13.                                 Each of the rights and remedies of the Head
Lessee or the Owner Participant under this Surety Bond shall be in addition to
all of its other rights and remedies under Applicable Law, and nothing in this
Surety Bond shall be construed as limiting any such rights or remedies.

 

14.                                 Any term, covenant, agreement or condition
of this Surety Bond may be amended, and any right under this Surety Bond may be
waived, if, but only if, such amendment or waiver is in writing and is signed by
the Head Lessee and the Owner Participant and, in the case of an amendment, by
Berkshire.  No election not to exercise, failure to exercise or delay in
exercising any right, nor any course of dealing or performance, shall operate as
a waiver of any right of the Head Lessee or the Owner Participant under this
Surety Bond or Applicable Law, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right of the Head Lessee or the Owner Participant under this Surety Bond
or Applicable Law.

 

15.                                 (a) Prior to payment of all amounts payable
by Berkshire hereunder, Berkshire may not assign any of its rights or
obligations under this Surety Bond without the prior written consent of the Head
Lessee and the Owner Participant, and (b) no assignment of any such obligation
shall release Berkshire therefrom unless Head Lessee and the Owner Participant
shall have consented to such release in a writing specifically referring to the
obligation from which Berkshire is to be released; provided, however, that
Berkshire may procure any other surety to reinsure this Surety Bond.

 

--------------------------------------------------------------------------------


 

16.                                 THIS SURETY BOND AND ANY BREACH OR DISPUTE
WITH RESPECT TO THIS SURETY BOND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

17.                                 Any provision of this Surety Bond that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  To the extent
permitted by Applicable Law, Berkshire hereby waives any provision of Applicable
Law that renders any provision of this Surety Bond prohibited or unenforceable
in any respect.

 

18.                                 All of the provisions of this Surety Bond
shall be binding upon Berkshire and its successors and assigns and shall inure
to the benefit of, and may be enforced by, each of the Head Lessee and the Owner
Participant and their respective successors and permitted assigns under the
provisions of the Operative Documents.

 

19.                                 This Surety Bond may be assigned and
transferred by the Head Lessee or the Owner Participant to any successor or
permitted assigns under the provisions of the Operative Documents of the Head
Lessee or the Owner Participant upon delivery to Berkshire of a certificate of
an authorized officer of the applicable transferor and the transferee notifying
Berkshire of such transfer.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Berkshire has caused this Surety Bond to be executed on its
behalf this 22nd day of May, 2009.

 

 

BERKSHIRE HATHAWAY ASSURANCE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and Consented to by:

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

[corporate seal]

 

 

 

 

 

Attest:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Recipients of Notice of Termination on behalf of Owner Participant:

 

1.                                       Alex T. Russo

Vice President

Asset and Portfolio Management

Philip Morris Capital Corporation

225 High Ridge Road, Suite 300 West

Stamford, Connecticut 06905

Telephone No.:  (203) 708-8204

Alex.Russo@us.pm.com

 

2.                                       John M. Spera

Vice President, and Controller

Philip Morris Capital Corporation

225 High Ridge Road, Suite 300 West

Stamford, Connecticut 06905

John.Spera@us.pm.com

Telephone No.:  (203) 708-8155

 

3.                                       Steven P. Seagriff

Vice President

Pricing, Compliance, and Credit

Philip Morris Capital Corporation

225 High Ridge Road, Suite 300 West

Stamford, Connecticut 06905

Telephone No.:  (203) 708-8214

Steve.Seagriff@us.pm.com

 

4.                                       Douglas B. Levene

Vice President, General Counsel, and Secretary

Philip Morris Capital Corporation

225 High Ridge Road, Suite 300 West

Stamford, Connecticut 06905

Telephone No.:  (203) 708-8347

Doug.Levene@us.pm.com

 

--------------------------------------------------------------------------------


 

Schedule A

 

Oglethorpe Power Corporation - Surety Bond Calculation

 

RMLC Trust P1

 

Period Starting
and Including Date

 

Period Ending and
Including the Business
Day Next Following
Date

 

Surety Bond Coverage

 

 

 

 

 

[05/22/09]

 

[          ]

 

 

*

 

[          ]

 

 

 

 

 

 

 

 

 

[to come]

 

 

 

--------------------------------------------------------------------------------

* Date next following ending date of next preceding period described in this
Schedule A.

 

--------------------------------------------------------------------------------


 

Attachment I
(Head Lease-P1)
Surety Bond No. 98SRD102494

 

DEMAND FOR PAYMENT

 

[Date]

 

Berkshire Hathaway Assurance Corporation

[                                                                  ]

[                                                                  ]

[                                                                  ]

 

Reference is made to the Surety Bond (Head Lease-P1) No. 98SRD102494 (the
“Surety Bond”) issued by Berkshire Hathaway Assurance Corporation
(“Berkshire”).  The terms which are capitalized herein and not otherwise defined
have the meanings specified in the Surety Bond unless the context otherwise
requires.

 

The Head Lessee and the Owner Participant hereby certify that:

 


(A)                                  [EITHER (I) AT LEAST TWO BUSINESS DAYS
PRIOR TO THE DATE OF THIS DEMAND FOR PAYMENT, THE HEAD LESSEE OR THE OWNER
PARTICIPANT DEMANDED IN WRITING (SUCH DEMAND BEING THE “OGLETHORPE PAYMENT
DEMAND”) PAYMENT FROM OGLETHORPE OF THE TERMINATION VALUE UNDER THE HEAD LEASE
OR THE OGLETHORPE PORTION OF EQUITY TERMINATION VALUE, TOGETHER WITH OTHER
AMOUNTS CONSTITUTING COVERED OBLIGATIONS UNDER THE OPERATIVE DOCUMENTS, IN AN
AGGREGATE AMOUNT EQUAL TO $[                    ] (THE “AMOUNT DUE”), AND SUCH
AMOUNT WAS THEN AND AS OF THE DATE OF THIS DEMAND FOR PAYMENT CONTINUES TO BE
DUE AND PAYABLE, OR (II) FOR A PERIOD OF AT LEAST TWO BUSINESS DAYS PRIOR TO THE
DATE OF DELIVERY OF THIS DEMAND FOR PAYMENT TO BERKSHIRE, THE HEAD LESSEE OR THE
OWNER PARTICIPANT HAS BEEN AND CONTINUES TO BE STAYED (AS A CONSEQUENCE OF AN
INSOLVENCY PROCEEDING PERTAINING TO THE INSOLVENCY OF OGLETHORPE) OR HAS BEEN
AND CONTINUES TO BE OTHERWISE LEGALLY PROHIBITED FROM MAKING AN OGLETHORPE
PAYMENT DEMAND, AND BUT FOR THE EXISTENCE OF SUCH STAY OR OTHER PROHIBITION, THE
HEAD LESSEE OR THE OWNER PARTICIPANT WOULD HAVE BEEN ENTITLED TO MAKE SUCH
OGLETHORPE PAYMENT DEMAND AND THE AMOUNT DUE WOULD THEREUPON HAVE BECOME DUE AND
PAYABLE BY OGLETHORPE] / [AMBAC HAS PAID THE FIRST SURETY BOND PAYMENT AMOUNT].


 


(B)                                 EITHER (I)(A) AT LEAST ONE BUSINESS DAY
PRIOR TO THE DATE OF THIS DEMAND FOR PAYMENT, (1) THE HEAD LESSEE AND THE OWNER
PARTICIPANT DEMANDED IN WRITING (SUCH DEMAND BEING THE “AMBAC PAYMENT DEMAND”)
PAYMENT FROM AMBAC OF THE UNPAID PORTION OF THE AMOUNT DUE OR, IF LESS, THE
MAXIMUM AMOUNT THEN PAYABLE UNDER THE AMBAC SURETY BOND (THE AMOUNT DEMANDED
UNDER THE AMBAC SURETY BOND BEING THE “AMBAC CLAIMED AMOUNT”) UNDER AND IN
COMPLIANCE WITH THE TERMS OF THE AMBAC SURETY BOND, AND (2) ALL OR ANY PORTION
OF THE AMBAC CLAIMED AMOUNT WAS THEN DUE AND PAYABLE UNDER THE TERMS OF THE
AMBAC SURETY BOND, AND (B) SUCH AMBAC CLAIMED AMOUNT OR ANY PORTION THEREOF
REMAINS UNPAID (THE LESSER OF THE AMOUNT DUE AND THE PORTION OF THE AMBAC
CLAIMED AMOUNT THAT REMAINS UNPAID BEING THE “CLAIMED AMOUNT”), OR (II) FOR A
PERIOD OF AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF DELIVERY OF THIS DEMAND
FOR PAYMENT, THE HEAD LESSEE OR THE OWNER PARTICIPANT HAS BEEN AND

 

--------------------------------------------------------------------------------


 


CONTINUES TO BE STAYED (AS A CONSEQUENCE OF AN INSOLVENCY PROCEEDING PERTAINING
TO THE INSOLVENCY OF AMBAC) OR HAS BEEN AND CONTINUES TO BE OTHERWISE LEGALLY
PROHIBITED FROM MAKING AN AMBAC PAYMENT DEMAND, AND BUT FOR THE EXISTENCE OF
SUCH STAY OR OTHER PROHIBITION, THE HEAD LESSEE OR THE OWNER PARTICIPANT WOULD
HAVE BEEN ENTITLED TO MAKE SUCH AMBAC PAYMENT DEMAND AND THE AMBAC CLAIMED
AMOUNT OR THE APPLICABLE SURETY BOND PAYMENT AMOUNT THEN PAYABLE UNDER THE AMBAC
SURETY BOND WOULD THEREUPON HAVE BECOME DUE AND PAYABLE BY AMBAC.


 


(C)                                  THE HEAD LESSEE OR THE OWNER PARTICIPANT
HAS DELIVERED TO BERKSHIRE (I) AT LEAST TWO BUSINESS DAYS PRIOR TO THE DATE OF
THIS DEMAND FOR PAYMENT, EITHER A COPY OF THE OGLETHORPE PAYMENT DEMAND OR
WRITTEN NOTICE THAT DELIVERY THEREOF HAS BEEN STAYED OR OTHERWISE PROHIBITED AS
CONTEMPLATED ABOVE, UNLESS AMBAC HAS PAID THE FIRST SURETY BOND PAYMENT AMOUNT,
IN WHICH CASE THE DELIVERY REFERRED TO IN THIS CLAUSE (I) IS NOT REQUIRED, AND
(II) AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF THIS DEMAND FOR PAYMENT,
EITHER A COPY OF THE AMBAC PAYMENT DEMAND OR WRITTEN NOTICE THAT DELIVERY
THEREOF HAS BEEN STAYED OR OTHERWISE PROHIBITED AS CONTEMPLATED ABOVE.


 


(D)                                 AS OF THE DATE OF THIS DEMAND FOR PAYMENT,
(I) $[              ] (EXCLUSIVE OF INTEREST AND EXPENSES) (THE “OGLETHORPE
PAYMENT”) HAS BEEN PAID TO THE HEAD LESSEE OR THE OWNER PARTICIPANT BY OR ON
BEHALF OF OGLETHORPE WITH RESPECT TO THE AMOUNT DUE AND/OR TO OR FOR THE ACCOUNT
OF THE FACILITY LESSOR IN RESPECT OF THE TERMINATION VALUE UNDER THE HEAD LEASE
AND/OR THE OGLETHORPE PORTION OF EQUITY TERMINATION VALUE, AND
(II) $[              ] (EXCLUSIVE OF INTEREST AND EXPENSES) (THE “AMBAC
PAYMENT”) HAS BEEN PAID TO THE HEAD LESSEE OR THE OWNER PARTICIPANT BY AMBAC
UNDER THE AMBAC SURETY BOND AND/OR THE AMBAC SUBLEASE SURETY BOND,
(III) $[          ] HAS BEEN PAID AND/OR IS THE SUBJECT OF A SIMULTANEOUS
OUTSTANDING DEMAND FOR PAYMENT UNDER THE SUBLEASE SURETY BOND (THE “SUBLEASE
SURETY BOND AMOUNT”); AND (IV) $[          ] (THE “AVOIDED PAYMENTS”) OF ANY
SUCH OGLETHORPE PAYMENT OR AMBAC PAYMENT HAS BEEN RETURNED OR TURNED OVER AS AN
AVOIDED PAYMENT TO OGLETHORPE OR AMBAC, RESPECTIVELY, OR ANY OTHER PERSON BY THE
HEAD LESSEE OR THE OWNER PARTICIPANT AS A RESULT OF AN AVOIDANCE EVENT IN
RESPECT OF ANY PAYMENT MADE BY OGLETHORPE UNDER THE HEAD LEASE OR AMBAC UNDER
THE AMBAC SURETY BOND.


 


(E)                                  (I)  AS OF THE DATE HEREOF, THE COVERED
OBLIGATIONS THAT ARE (X) DUE AND PAYABLE BY OGLETHORPE UNDER THE TERMS OF THE
HEAD LEASE, THE PARTICIPATION AGREEMENT OR ANY OF THE OTHER OPERATIVE DOCUMENTS
(OTHER THAN THE FACILITY LEASE OR THE FACILITY SUBLEASE), OR ARE PAYABLE UPON
DEMAND BUT CANNOT BE DEMANDED FROM, OGLETHORPE PURSUANT TO THE TERMS OF THE HEAD
LEASE, THE PARTICIPATION AGREEMENT OR ANY OF THE OTHER OPERATIVE DOCUMENTS
(OTHER THAN THE FACILITY LEASE OR THE FACILITY SUBLEASE) BY REASON OF THE
OPERATION OF A STAY OR OTHER ORDER ISSUED IN AN INSOLVENCY PROCEEDING PERTAINING
TO THE INSOLVENCY OF OGLETHORPE, AND, GIVING EFFECT TO THE APPLICATION OF THE
OGLETHORPE PAYMENT (LESS THE AMOUNT OF ANY AVOIDED PAYMENT WITH RESPECT
THERETO), THE AMBAC PAYMENT (LESS THE AMOUNT OF ANY AVOIDED PAYMENT WITH RESPECT
THERETO) AND THE SUBLEASE SURETY BOND AMOUNT, HAVE NOT BEEN PAID, AND (Y) DUE
AND PAYABLE BY AMBAC UNDER THE TERMS OF THE AMBAC SURETY BOND, OR THE PRESENT
PAYMENT OF WHICH CANNOT BE DEMANDED FROM AMBAC UNDER THE TERMS OF THE AMBAC
SURETY BOND BY REASON OF THE OPERATION OF A STAY OR OTHER ORDER ISSUED IN AN
INSOLVENCY PROCEEDING PERTAINING TO THE INSOLVENCY OF AMBAC, AND HAVE NOT BEEN
PAID, ARE SPECIFIED IN THE ATTACHMENT HERETO AND ARE IN THE AGGREGATE, WITHOUT
DUPLICATION, $[              ] (THE “HEAD LEASE OUTSTANDING AMOUNT”).

 

--------------------------------------------------------------------------------


 


(II)                                  THE SURETY BOND COVERAGE IS
$[              ].


 


(III)                               THE LESSER OF THE HEAD LEASE OUTSTANDING
AMOUNT AND THE SURETY BOND COVERAGE IS $[              ] (THE “DEFICIENCY”).


 


(IV)                              AS OF THE DATE HEREOF, THE SUBLEASE
OUTSTANDING AMOUNT (AS DEFINED IN THE SUBLEASE SURETY BOND) IS SPECIFIED IN AN
ATTACHMENT HERETO AND IS $[              ].


 


(V)                                 THE SUM OF THE HEAD LEASE OUTSTANDING AMOUNT
AND OF THE SUBLEASE OUTSTANDING AMOUNT, (TAKING INTO ACCOUNT ANY PROVISION OF
THE OPERATIVE DOCUMENTS PURSUANT TO WHICH PAYMENT OF AMOUNTS COMPRISING THE HEAD
LEASE OUTSTANDING AMOUNT ARE DEEMED TO PAY AND SATISFY OTHER AMOUNTS COMPRISING
THE HEAD LEASE OUTSTANDING AMOUNT OR THE SUBLEASE OUTSTANDING AMOUNT, AND VICE
VERSA), IS SPECIFIED IN AN ATTACHMENT HERETO AND IS $[                  ] (THE
“TOTAL OUTSTANDING AMOUNT”).


 


(F)                                    NEITHER THE HEAD LESSEE NOR THE OWNER
PARTICIPANT HAS BEEN PAID ALL OR ANY PART OF THE DEFICIENCY BY BERKSHIRE; AND
NEITHER THE AMBAC SURETY BOND NOR THE AMBAC SUBLEASE SURETY BOND HAS BEEN
VOLUNTARILY RELEASED BY THE UNDERSIGNED OR THE OWNER TRUSTEE OR TERMINATED BY
VOLUNTARY AGREEMENT OF THE UNDERSIGNED OR THE OWNER TRUSTEE.


 


(G)                                 NEITHER AMBAC NOR ANY AFFILIATE OF AMBAC HAS
BECOME THE OWNER PARTICIPANT OR IS A PARTY TO ANY CONTRACT OR ARRANGEMENT (OTHER
THAN THE AMBAC DOCUMENTS) WITH THE OWNER PARTICIPANT OR ANY AFFILIATE THEREOF OR
THE OWNER TRUSTEE PURSUANT TO WHICH AMBAC OR ANY SUCH AFFILIATE OF AMBAC SHALL
HAVE ACQUIRED OR SHALL (OTHER THAN AS PROVIDED IN THE AMBAC DOCUMENTS) HAVE THE
RIGHT TO ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ECONOMIC BENEFITS ATTRIBUTABLE
TO THE BENEFICIAL INTEREST, THE TRUST ESTATE OR THE LEASEHOLD INTEREST OR ANY
SUBSTANTIAL PART THEREOF OR INTEREST THEREIN.


 

The Head Lessee and the Owner Participant hereby request that payment of the
Deficiency be made by Berkshire under the Surety Bond and direct that payment
under the Surety Bond be made to the following account by bank wire transfer of
federal or other immediately available funds in accordance with the terms of the
Surety Bond:

 

Account Information:

 

 

 

 

 

 

U.S. Bank National Association,
not in its individual capacity,
but solely as Co-Trustee

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Philip Morris Capital Corporation

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

Attachment II
(Head Lease-P1)
Surety Bond No. 98SRD102494

 

DEMAND FOR AVOIDED PAYMENT

 

[Date]

 

Berkshire Hathaway Assurance Corporation

[                                                                  ]

[                                                                  ]

[                                                                  ]

 

Reference is made to the Surety Bond (Head Lease-P1) No. 98SRD102494 (the
“Surety Bond”) issued by Berkshire Hathaway Assurance Corporation
(“Berkshire”).  The terms which are capitalized herein and not otherwise defined
have the meanings specified in the Surety Bond unless the context otherwise
requires.

 

The Head Lessee and the Owner Participant hereby certify that:

 


(A)                                  AN AVOIDANCE EVENT HAS OCCURRED UNDER AN
INSOLVENCY PROCEEDING WITH RESPECT TO [OGLETHORPE OR AMBAC], AND, AS A RESULT OF
SUCH AVOIDANCE EVENT, THE HEAD LESSEE OR THE OWNER PARTICIPANT IS REQUIRED TO
RETURN OR TURN OVER AN AVOIDED PAYMENT IN THE AMOUNT OF $[            ] (THE
“AVOIDED PAYMENT”).


 


(B)                                 BERKSHIRE HAS NOT HERETOFORE MADE A PAYMENT
OF THE MAXIMUM AMOUNT OF THE SURETY BOND COVERAGE TO THE HEAD LESSEE OR THE
OWNER PARTICIPANT.


 


(C)                                  ATTACHED HERETO IS A CERTIFIED COPY OF AN
ORDER OF A COURT OR OTHER BODY EXERCISING JURISDICTION IN SUCH INSOLVENCY
PROCEEDING TO THE EFFECT THAT THE HEAD LESSEE OR THE OWNER PARTICIPANT IS
REQUIRED TO RETURN OR PAY OVER SUCH AVOIDED PAYMENT BECAUSE SUCH AVOIDED PAYMENT
WAS AVOIDED AS A PREFERENTIAL TRANSFER OR OTHERWISE RESCINDED OR REQUIRED TO BE
RESTORED BY THE HEAD LESSEE OR THE OWNER PARTICIPANT (THE “ORDER”).


 


(D)                                 THE ORDER HAS BEEN ENTERED AND IS NOT
SUBJECT TO ANY STAY, AND THE HEAD LESSEE OR THE OWNER PARTICIPANT, AS THE CASE
MAY BE, HAS COMPLIED WITH OR WILL TIMELY COMPLY WITH SUCH ORDER.


 


(E)                                  THE OWNER PARTICIPANT AND THE HEAD LESSEE
HAVE DELIVERED TO BERKSHIRE AN ASSIGNMENT, IN SUBSTANTIALLY THE FORM OF
EXHIBIT A.


 


(F)                                    IF THE AVOIDED PAYMENT IS AN OGLETHORPE
AVOIDED PAYMENT, EITHER (I)(A) AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF
THIS DEMAND FOR AVOIDED PAYMENT, (1) THE HEAD LESSEE OR THE OWNER PARTICIPANT
DEMANDED IN WRITING (SUCH DEMAND BEING THE “AMBAC AVOIDED PAYMENT DEMAND”)
PAYMENT FROM AMBAC OF THE AVOIDED PAYMENT OR, IF LESS, THE MAXIMUM AMOUNT THEN
PAYABLE UNDER THE AMBAC SURETY BOND (THE AMOUNT DEMANDED UNDER THE AMBAC SURETY
BOND BEING THE “AMBAC CLAIMED AMOUNT”) UNDER AND IN COMPLIANCE WITH THE TERMS OF
THE

 

--------------------------------------------------------------------------------


 


AMBAC SURETY BOND, AND (2) ALL OR ANY PORTION OF THE AMBAC CLAIMED AMOUNT WAS
THEN DUE AND PAYABLE UNDER THE TERMS OF THE AMBAC SURETY BOND, AND (B) SUCH
AMBAC CLAIMED AMOUNT OR ANY PORTION THEREOF REMAINS UNPAID (THE LESSER OF THE
OGLETHORPE AVOIDED PAYMENT AND THE PORTION OF THE AMBAC CLAIMED AMOUNT THAT
REMAINS UNPAID BEING THE “BERKSHIRE CLAIMED AMOUNT”), OR (II) FOR A PERIOD OF AT
LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF DELIVERY OF THIS DEMAND FOR AVOIDED
PAYMENT, THE [HEAD LESSEE] / [OWNER PARTICIPANT] HAS BEEN AND CONTINUES TO BE
STAYED (AS A CONSEQUENCE OF AN INSOLVENCY PROCEEDING PERTAINING TO THE
INSOLVENCY OF AMBAC) OR HAS BEEN AND CONTINUES TO BE OTHERWISE LEGALLY
PROHIBITED FROM MAKING AN AMBAC AVOIDED PAYMENT DEMAND, AND BUT FOR THE
EXISTENCE OF SUCH STAY OR OTHER PROHIBITION, THE [HEAD LESSE] / [OWNER
PARTICIPANT] WOULD HAVE BEEN ENTITLED TO MAKE SUCH AMBAC AVOIDED PAYMENT DEMAND
AND THE AMBAC CLAIMED AMOUNT OR THE APPLICABLE SURETY BOND PAYMENT AMOUNT THEN
PAYABLE UNDER THE AMBAC SURETY BOND WOULD THEREUPON HAVE BECOME DUE AND PAYABLE
BY AMBAC.


 


(G)                                 NEITHER THE HEAD LESSEE NOR THE OWNER
PARTICIPANT HAS BEEN PAID ALL OR ANY PART OF THE AVOIDED PAYMENT BY BERKSHIRE;
NEITHER THE AMBAC SURETY BOND NOR THE AMBAC SUBLEASE SURETY BOND HAS BEEN
VOLUNTARILY RELEASED BY THE UNDERSIGNED OR THE OWNER TRUSTEE OR TERMINATED BY
VOLUNTARY AGREEMENT OF THE UNDERSIGNED OR THE OWNER TRUSTEE.


 

(H)                 NEITHER AMBAC NOR ANY AFFILIATE OF AMBAC HAS BECOME THE
OWNER PARTICIPANT OR IS A PARTY TO ANY CONTRACT OR ARRANGEMENT (OTHER THAN THE
AMBAC DOCUMENTS) WITH THE OWNER PARTICIPANT OR ANY AFFILIATE THEREOF OR THE
OWNER TRUSTEE PURSUANT TO WHICH AMBAC OR ANY SUCH AFFILIATE OF AMBAC SHALL HAVE
ACQUIRED OR SHALL (OTHER THAN AS PROVIDED IN THE AMBAC DOCUMENTS) HAVE THE RIGHT
TO ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ECONOMIC BENEFITS ATTRIBUTABLE TO THE
BENEFICIAL INTEREST, THE TRUST ESTATE OR THE LEASEHOLD INTEREST OR ANY
SUBSTANTIAL PART THEREOF OR INTEREST THEREIN.

 

The Head Lessee and the Owner Participant hereby request Berkshire to pay the
amount of (x) if the Avoided Payment is an Oglethorpe Avoided Payment, the
Berkshire Claimed Amount or (y) if the Avoided Payment is an AMBAC Avoided
Payment, the sum of, without duplication, such Avoided Payment plus that portion
of the Claimed Amount (as defined in the AMBAC Surety Bond) remaining unpaid as
of the date hereof, in each case out of the funds of Berkshire, when the
applicable Avoided Payment is due to be paid pursuant to the Order, provided
that the amount of the payment requested hereunder, when added to all other
payments made under the Surety Bond, the Sublease Surety Bond and (to the extent
not the subject of an Avoidance Event) the AMBAC Surety Bond, shall not exceed
the applicable Surety Bond Coverage; provided further, that Berkshire shall not
be required to make such payment earlier than the second Business Day following
receipt by Berkshire of this Demand for Avoided Payment and all attachments
referred to herein.  Such payment shall be disbursed to the receiver,
conservator, debtor-in-possession or trustee in bankruptcy named in the Order,
and not to the Head Lessee or the Owner Participant directly, unless and only to
the extent the Head Lessee or the Owner Participant has made a payment of the
Avoided Payment to the court or such receiver, conservator, debtor-in-possession
or trustee in bankruptcy named in the Order, in which case Berkshire will pay
the Head Lessee or the Owner Participant, as applicable, subject to the

 

--------------------------------------------------------------------------------


 

delivery of evidence satisfactory to Berkshire that such payment has been made
to such court or receiver, conservator, debtor-in-possession or trustee in
bankruptcy named in the Order.

 

U.S. Bank National Association,

not in its individual capacity,

but solely as Co-Trustee

 

By:

 

 

Title:

 

 

Philip Morris Capital Corporation

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

to

Demand for Avoided Payment

 

ASSIGNMENT

 

Reference is made to the Participation Agreement (P1) dated as of December 30,
1996, by and among (a) Oglethorpe Power Corporation (An Electric Membership
Corporation) (“Oglethorpe”), (b) Rocky Mountain Leasing Corporation (“RMLC”),
(c) U.S. Bank National Association, successor in interest to SunTrust Bank,
Atlanta, as Co-Trustee (together with its successors and assigns, the “Head
Lessee”) under the Rocky Mountain Head Lease Agreement (P1) dated as of
December 30, 1996 by and between Oglethorpe and the Head Lessee, (d) U.S. Bank
National Association, successor in interest to Fleet National Bank, as Owner
Trustee (e) Philip Morris Capital Corporation (the “Owner Participant”), and
(f) Utrecht-America Finance Co. (as amended, modified, supplemented and in
effect from time to time, the “Participation Agreement”.  Capitalized terms used
herein and not otherwise defined are used herein as defined in the Participation
Agreement.

 

FOR VALUE RECEIVED, each of the Owner Participant and the Head Lessee hereby
irrevocably assigns and transfers to Berkshire Hathaway Assurance Corporation
(the “Assignee”), (subject to (x) the rights of the Lender as provided in the
Loan Agreement, (y) any right, title and interest that shall have been assigned
to AMBAC, or to which AMBAC shall have been subrogated, in accordance with the
terms of the Implementation Agreement, the AMBAC Surety Bond and the AMBAC
Sublease Surety Bond and (z) the provisions of paragraph 11(f) of the Surety
Bond), all rights and claims other than Excluded Rights (collectively, the
“Assigned Rights”) of the Head Lessee and the Owner Participant relating to or
arising under the Operative Documents against [AMBAC Assurance Corporation]
[Oglethorpe] or the estate thereof or otherwise with respect to the Avoided
Payment [and that portion of the Claimed Amount (as defined in the AMBAC Surety
Bond) remaining unpaid as of the date of the Demand for Avoided Payment relating
to such Avoided Payment](1) described below.  The Owner Participant represents
and warrants that it has not assigned the Assigned Rights or any interest
therein or other rights relating thereto to any other Person (subject to any
right, title and interest that shall have been assigned to AMBAC, or to which
AMBAC shall have been subrogated, in accordance with the terms of the
Implementation Agreement, the AMBAC Surety Bond and the AMBAC Sublease Surety
Bond) and that no Owner Participant’s Lien exists thereon.  The Head Lessee
represents and warrants that it has not assigned such Assigned Rights or any
interest therein or other rights to relating thereto to any other Person (other
than any grant to the Lender of a security interest in any Assigned Rights or
any interest therein or other rights relating thereto under and as provided by
the Loan Agreement and subject to any right, title and interest that shall have
been assigned to AMBAC, or to which AMBAC shall have been subrogated, in
accordance with the terms of the Implementation Agreement, the AMBAC Surety Bond
and the AMBAC Sublease Surety Bond) and that no Facility Lessor’s Lien exists
thereon.

 

--------------------------------------------------------------------------------

(1) Omit if assignment relates to an Oglethorpe Avoided Payment.

 

--------------------------------------------------------------------------------


 

The Avoided Payment [and portion of the Claimed Amount](2) covered by this
Assignment is described as follows:  [                ](3).

 

It is expressly understood and agreed that (a) this Assignment is executed and
delivered by U.S. Bank National Association, not individually or personally but
solely as Co-Trustee and Head Lessee, (b) any representation, undertaking or
agreement herein made on the part of the Head Lessee is made and intended not as
a personal representation, undertaking and agreement by U.S. Bank National
Association and (c) under no circumstances shall U.S. Bank National Association
be personally liable for the payment of any indebtedness or expenses of the Head
Lessee or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by Head Lessee hereunder.

 

U.S. Bank National Association,
not in its individual capacity,
but solely as Co-Trustee

 

By:

 

 

Title:

 

 

Philip Morris Capital Corporation

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)     Omit if assignment relates to an Oglethorpe Avoided Payment.

(3)     Include date of original payment(s), amounts paid, date of repayment,
date repaid, and interest and other amounts constituting a part thereof.  If
assignment relates to an AMBAC Avoided Payment, include original Claimed Amount
under AMBAC Surety Bond, date of demand therefor, and dates and amounts of
payments (net of any AMBAC Avoided Payments) made with respect thereto.

 

--------------------------------------------------------------------------------


 

Attachment III
(Head Lease-P1)
Surety Bond No. 98SRD102494

 

NOTICE OF TERMINATION

 

[Date]

 

U.S. Bank National Association, as Co-Trustee

[                                                                  ]

[                                                                  ]

[                                                                  ]

 

Philip Morris Capital Corporation
[                                                                  ]

[                                                                  ]

[                                                                  ]

 

Reference is made to the Surety Bond (Head Lease-P1) No. 98SRD102494 (the
“Surety Bond”) issued by Berkshire Hathaway Assurance Corporation
(“Berkshire”).  The terms which are capitalized herein and not otherwise defined
have the meanings specified in the Surety Bond unless the context otherwise
requires.

 

Berkshire hereby notifies the Head Lessee and the Owner Participant that
(a) Berkshire has not received the portion of the Premium due and payable in
respect of the Surety Bond on [                                  ] in the amount
of $[                  ] (the “Unpaid Premium Amount”) and (b) as a result of
such non-payment, the Surety Bond will terminate effective 80 days after the
date of this notice (the “Cure Period”) unless Berkshire receives full payment
of the Unpaid Premium Amount prior to the expiration of the Cure Period.

 

Berkshire Hathaway Assurance Corporation

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment IV

(Head Lease-P1)
Surety Bond No. 98SRD102494

 

NOTICE OF TERMINATION COVER SHEET
(on red paper)

 

URGENT

 

THIS IS A NOTICE OF TERMINATION TO TERMINATE SURETY BOND POLICY NO.
98SRD102494.  PLEASE READ AND RESPOND.

 

THIS MAY BE AN EVENT OF DEFAULT.

 

--------------------------------------------------------------------------------


 

Attachment V

(Head Lease-P1)
Surety Bond No. 98SRD102494

 

CONFIRMATION OF TRANSFER

 

Reference is made to the Participation Agreement (P1) dated as of December 30,
1996, by and among (a) Oglethorpe Power Corporation (An Electric Membership
Corporation) (“Oglethorpe”), (b) Rocky Mountain Leasing Corporation (“RMLC”),
(c) U.S. Bank National Association, successor in interest to SunTrust Bank,
Atlanta, as Co-Trustee (together with its successors and assigns, the “Head
Lessee”) under the Rocky Mountain Head Lease Agreement (P1) dated as of
December 30, 1996 by and between Oglethorpe and the Head Lessee, (d) U.S. Bank
National Association, successor in interest to Fleet National Bank, as Owner
Trustee (e) Philip Morris Capital Corporation (the “Owner Participant”), and
(f) Utrecht-America Finance Co. (as amended, modified, supplemented and in
effect from time to time, the “Participation Agreement”.  Capitalized terms used
herein and not otherwise defined are used herein as defined in the Participation
Agreement or in the Surety Bond (Head Lease-P1) No. 98SRD102494 issued by
Berkshire Hathaway Assurance Corporation (the “Subrogee”).

 

FOR VALUE RECEIVED, each of the Owner Participant and the Head Lessee hereby
irrevocably assigns and transfers to the Subrogee, and confirms the transfer and
assignment to the Subrogee, by subrogation or otherwise, of, all of the rights,
interests, claims and remedies of the Head Lessee and/or the Owner Participant
with respect to the Covered Obligations giving rise to any Deficiency or Avoided
Payment and/or comprising the balance of the Total Outstanding Amount (as
defined in any Demand for Payment or Demand for Avoided Payment) under the
Participation Agreement and the other Operative Documents and all right, title
and interest of the Head Lessee, the Facility Lessor, the Facility Sublessor (to
the extent previously assigned to the RMLC Assignee) and the RMLC Assignee (as
defined in the Sublease Surety Bond) under the Operative Documents (other than,
in each and every case, Excluded Rights and in each and every case, subject to
(x) the rights of the Lender as provided in the Loan Agreement, (y) any right,
title and interest that shall have been assigned to AMBAC, or to which AMBAC
shall have been subrogated, in accordance with the terms of the Implementation
Agreement, the AMBAC Surety Bond and the AMBAC Sublease Surety Bond and (z) the
provisions of paragraph 11(f) of the Surety Bond).  The Owner Participant hereby
represents and warrants that it has not assigned such Covered Obligations or
other rights to any other Person (other than the grant to AMBAC of the AMBAC
Purchase Option and the grant to Berkshire of the Berkshire Purchase Option and
that no Owner Participant’s Lien exists thereon.  The Head Lessee represents and
warrants that it has not assigned such Covered Obligations or other rights to
any other Person (other than the grant to the Lender of a security interest in
such Covered Obligations and other rights under and as provided by the Loan
Agreement) and that no Facility Lessor’s Lien exists thereon.

 

--------------------------------------------------------------------------------


 

It is expressly understood and agreed that (a) this Confirmation of Transfer is
executed and delivered by U.S. Bank National Association, not individually or
personally but solely as Co-Trustee and Head Lessee, (b) any representation,
undertaking or agreement herein made on the part of the Head Lessee is made and
intended not as a personal representation, undertaking and agreement by U.S.
Bank National Association and (c) under no circumstances shall U.S. Bank
National Association be personally liable for the payment of any indebtedness or
expenses of the Head Lessee or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by Head
Lessee hereunder.

 

U.S. Bank National Association,
not in its individual capacity,
but solely as Co-Trustee

 

By:

 

 

Title:

 

 

Philip Morris Capital Corporation

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Form of Berkshire Sublease Surety Bond

 

SURETY BOND
(Facility Sublease-P1)

 

Berkshire Hathaway Assurance Corporation

3024 Harney Street

Omaha, NE 68131

Facsimile No.: (402) 916-3237

 

Effective Date: May 22, 2009

Policy No. 98SRD102495

 

Berkshire Hathaway Assurance Corporation (together with its successors and
permitted assigns, “Berkshire”), in consideration of the payment to it on the
date hereof and from time to time hereafter of the premium payable in respect of
this Surety Bond as separately agreed between Berkshire and Oglethorpe Power
Corporation (An Electric Membership Corporation) (together with its successors
and permitted assigns, “Oglethorpe”) (such payment and any future payments of
premium in respect of this Surety Bond being collectively referred to as the
“Premium”), receipt of which for the amount of such premium payable on the date
hereof is hereby acknowledged, and subject to the terms of this Surety Bond,
hereby unconditionally and irrevocably guarantees to Rocky Mountain Leasing
Corporation (together with its successors and assigns, the “Facility Sublessor”)
and U.S. Bank National Association, successor in interest to SunTrust Bank,
Atlanta, as Co-Trustee (together with its successors and assigns, the “Facility
Lessor”) as a Secured Party under the Facility Sublease Assignment Agreement
(the “RMLC Assignee”) (collectively, the “Guaranteed Parties”), the full and
complete payment, without duplication, of (i) any and all amounts of Termination
Value and amounts computed by reference to Termination Value under the Facility
Sublease Agreement (P1) dated as of December 30, 1996 by and between Oglethorpe
and the Facility Sublessor (as amended, modified, supplemented and in effect
from time to time, the “Facility Sublease Agreement”), and (ii) all amounts
payable by AMBAC Assurance Corporation (formerly known as AMBAC Indemnity
Corporation) (together with its successors and permitted assigns, “AMBAC”) under
the Amended and Restated Surety Bond (Facility Sublease-P1) issued on May 22,
2009, Policy No. SF0004BE (the “AMBAC Surety Bond”), executed by AMBAC in favor
of the Guaranteed Parties (all such amounts under clauses (i) and (ii) above,
together with any other payments due (or, if payable upon demand, that shall be
accrued and unpaid and, unless demand therefor shall have been stayed by
operation of law, shall have been duly demanded) at such time constituting
obligations of Oglethorpe under the Participation Agreement or the other
Operative Documents, being referred to as the “Covered Obligations”) as at any
time such payments are (1) in the case of clause (i) above, due from Oglethorpe
under the terms of the Facility Sublease, the Participation Agreement or any of
the other Operative Documents but shall not be so paid, or are payable by, or
the present payment of which are payable upon

 

--------------------------------------------------------------------------------


 

demand, and could be demanded from, Oglethorpe pursuant to the terms of the
Facility Sublease, the Participation Agreement or any of the other Operative
Documents absent the operation of a stay or other order issued in an Insolvency
Proceeding (as hereinafter defined) pertaining to the insolvency of Oglethorpe,
and have not been paid, or (2) in the case of clause (ii) above, due from AMBAC
under the terms of the AMBAC Surety Bond and shall not be so paid, or are
payable by, or the present payment of which could be demanded from, AMBAC under
the terms of the AMBAC Surety Bond absent the operation of a stay or other order
issued in an Insolvency Proceeding pertaining to the insolvency of AMBAC, but
have not been paid; provided that, except in circumstances in which Payment in
Full (as defined below) is payable in accordance with the terms hereof, the
amount available at any particular time to be paid by Berkshire hereunder shall
be not more than the Deficiency computed as provided in the form of Demand for
Payment annexed hereto as Attachment I or the amount computed as provided in the
form of Demand for Avoided Payment (as defined below) annexed hereto as
Attachment II, as the case may be, and in either case not exceed (i) the Surety
Bond Coverage (as defined in paragraph 7 hereof), plus (ii) interest at the
Overdue Rate on any amounts due and payable by Berkshire hereunder from and
including the date such amounts are due and payable by Berkshire hereunder plus
(iii) expenses payable by Berkshire under paragraph 12 hereof.  Capitalized
terms used herein or in any Demand for Payment, Demand for Avoided Payment or
Notice of Termination (as defined below) but not defined herein or therein shall
have the respective meanings set forth in Appendix A to the Participation
Agreement (P1), dated as of December 30, 1996, by and among Oglethorpe, the
Facility Sublessor, the Facility Lessor, U.S. Bank National Association,
successor in interest to Fleet National Bank, as Owner Trustee and
Utrecht-America Finance Co. (as amended, supplemented or otherwise modified and
in effect from time to time, the “Participation Agreement”).  The general
provisions of such Appendix A shall apply to terms used in this Surety Bond and
defined herein or therein.

 

1.                                       Upon receipt by Berkshire of a demand
for payment for a portion or all of the unpaid amount of the Covered Obligations
in an amount up to and including, but not exceeding, the Surety Bond Coverage
(the “Deficiency”) conforming to and in the form attached hereto as Attachment I
(a “Demand for Payment”), with all blank spaces therein for variable information
completed, duly executed by the Facility Sublessor (subject to paragraph 20
hereof) or the RMLC Assignee and certifying that:

 

(a)                                  either (i) at least two Business Days prior
to the date of such Demand for Payment, the Facility Sublessor or the RMLC
Assignee demanded in writing (such demand being the “Oglethorpe Payment Demand”)
payment from Oglethorpe of an amount (the “Oglethorpe Claimed Amount”) not less
than the Deficiency, and such Oglethorpe Claimed Amount was then due and payable
and as of the date of the Demand for Payment hereunder continues to be due and
payable, or (ii) for a period of at least two Business Days prior to the date of
delivery of the Demand for Payment hereunder, the Facility Sublessor or the RMLC
Assignee, as the case may be, has been and continues to be stayed (as a
consequence of an Insolvency Proceeding pertaining to the insolvency of
Oglethorpe or RMLC) or has been and continues to be otherwise legally prohibited
from making an Oglethorpe Payment Demand, and but for the

 

--------------------------------------------------------------------------------


 

existence of such stay or other prohibition, the Facility Sublessor or the RMLC
Assignee, as the case may be, would have been entitled to make such Oglethorpe
Payment Demand and the Oglethorpe Claimed Amount would thereupon have become due
and payable by Oglethorpe; provided, however, that the certification set forth
in this clause (a) shall not be required in a Demand for Payment that is made
after payment of the first Surety Bond Payment Amount, and

 

(b)                                 either (i)(A) at least one Business Day
prior to the date of such Demand for Payment hereunder, (1) the Facility
Sublessor or the RMLC Assignee (whichever is then authorized to do so under the
terms of the AMBAC Surety Bond) demanded in writing (such demand being the
“AMBAC Payment Demand”) payment from AMBAC of the unpaid portion of the
Oglethorpe Claimed Amount or, if less, the maximum amount then payable under the
AMBAC Surety Bond (the amount demanded under the AMBAC Surety Bond being the
“AMBAC Claimed Amount”) under and in compliance with the terms of the AMBAC
Surety Bond, and (2) all or any portion of the AMBAC Claimed Amount was then due
and payable under the terms of the AMBAC Surety Bond, and (B) such AMBAC Claimed
Amount or any portion thereof remains unpaid, or (ii) for a period of at least
one Business Day prior to the date of delivery of the Demand for Payment
hereunder, the Facility Sublessor or the RMLC Assignee, as the case may be, has
been and continues to be stayed (as a consequence of an Insolvency Proceeding
pertaining to the insolvency of AMBAC) or has been and continues to be otherwise
legally prohibited from making an AMBAC Payment Demand, and but for the
existence of such stay or other prohibition, the Facility Sublessor or the RMLC
Assignee, as the case may be, would have been entitled to make such AMBAC
Payment Demand and the AMBAC Claimed Amount or the applicable Surety Bond
Payment Amount then payable under the AMBAC Surety Bond would thereupon have
become due and payable by AMBAC, and

 

(c)                                  the Facility Sublessor or the RMLC
Assignee, as the case may be, has delivered to Berkshire (i) at least
two Business Days prior to the date of such Demand for Payment, either a copy of
the Oglethorpe Payment Demand or written notice that delivery thereof has been
stayed or otherwise prohibited as contemplated above, except that no such
certification or delivery shall be required in a Demand for Payment made after
payment of the first Surety Bond Payment Amount, and (ii) at least one Business
Day prior to the date of such Demand for Payment, either a copy of the AMBAC
Payment Demand or written notice that delivery thereof has been stayed or
otherwise prohibited as contemplated above, and

 

(d)                                 as of the date of such Demand for Payment
hereunder, a Deficiency exists, and

 

(e)                                  neither Ambac nor any Affiliate of AMBAC
shall have become the Owner Participant or shall be a party to any contract or
arrangement (other than the AMBAC Surety Documents, the Implementation Agreement
and, if applicable, the Loan Agreement, the Loan Certificate and the Deed to
Secure Debt

 

--------------------------------------------------------------------------------


 

(collectively, the “AMBAC Documents”)) with the Owner Participant or any
Affiliate thereof or the Owner Trustee pursuant to which AMBAC or any such
Affiliate of AMBAC shall have acquired or shall (other than as provided in the
AMBAC Documents) have the right to acquire all or substantially all of the
economic benefits attributable to the Beneficial Interest, the Trust Estate or
the Leasehold Interest or any substantial part thereof or interest therein,

 

Berkshire will pay to the Facility Sublessor or the RMLC Assignee (subject to
paragraph 20 hereof, and as specified in such Demand for Payment and at the
place of payment set forth in such Demand for Payment), on the Business Day
following the date of receipt of such Demand for Payment, an amount equal to the
Deficiency (but in no event to exceed the Surety Bond Coverage), in each case by
wire transfer as specified in such Demand for Payment.  Berkshire shall also pay
interest at the Overdue Rate on any amounts payable hereunder and on accrued but
unpaid interest thereon (to the extent permitted by law) from and including the
date such amounts are due and payable hereunder to (but excluding) the date of
payment.

 

2.                                       A Demand for Payment, Demand for
Avoided payment, a copy of an Oglethorpe Payment Demand (or written notice that
delivery thereof has been stayed or otherwise prohibited) delivered under
clause (1)(c)(i) hereof, if required hereunder, or a copy of an AMBAC Payment
Demand (or written notice that delivery thereof has been stayed or otherwise
prohibited) delivered under clause (1)(c)(ii) hereof shall be personally
delivered or sent by telecopy to Berkshire at Berkshire’s “Address for Notice”
set forth in paragraph 8 hereof.  Any Demand for Payment, Demand for Avoided
Payment or copy or notice pursuant to the next preceding sentence so received by
Berkshire after 2:00 p.m. New York City time on any Business Day or on any day
that is not a Business Day shall be deemed to have been received by Berkshire
prior to 2:00 p.m., New York City time, on the next succeeding Business Day.  As
used herein, the term “Business Day” shall mean any day other than a Saturday, a
Sunday or any day on which banking institutions in New York, New York are
authorized or required by law to be closed.  If a Demand for Payment or Demand
for Avoided Payment made hereunder is not, in any instance, effected in
accordance with the terms and conditions of this Surety Bond, Berkshire shall
give notice to the Facility Sublessor or the RMLC Assignee, as applicable, as
promptly as reasonably practicable, that such Demand for Payment or Demand for
Avoided Payment, as the case may be, was not effected in accordance with the
terms and conditions of this Surety Bond and briefly state the
reason(s) therefor.  Upon being notified that such Demand for Payment or Demand
for Avoided Payment was not effected in accordance with the terms and conditions
of this Surety Bond, the Facility Sublessor or the RMLC Assignee, as the case
may be, may attempt to correct any such nonconforming Demand for Payment or
Demand for Avoided Payment, as the case may be.  Multiple Demands for Payment or
Demands for Avoided Payment shall be permitted hereunder.

 

3.                                       [Intentionally omitted]

 

4.                                       Any service of process on Berkshire may
be made to Berkshire at Berkshire’s “Address for Notice” set forth in
paragraph 8 hereof, and such service of process shall be valid and binding as to
Berkshire.

 

--------------------------------------------------------------------------------


 

5.                                       This Surety Bond is noncancelable for
any reason.  Subject to paragraph 6 below, this Surety Bond and the obligations
of Berkshire hereunder shall terminate on the earliest of (i) so long as
Berkshire is not in default with respect to any of its obligations hereunder,
January 11, 2027, (ii) two (2) days after the Surety Bond Coverage is reduced to
zero dollars, (iii) upon receipt by Berkshire of written notice from the
Facility Sublessor and the RMLC Assignee stating that Berkshire is released from
its obligations under this Surety Bond, (iv) the date on which payment is made
by Berkshire in full of the amount required to be paid pursuant to a Demand for
Payment, (v) except with respect to coverage for Avoided Payments, the date on
which payment is made in full of all Covered Obligations of Oglethorpe or AMBAC
or the date on which Oglethorpe or AMBAC are released (in a writing signed by
the RMLC Assignee or, if the assignment by the Facility Sublessor of its rights
hereunder to the RMLC Assignee shall have been terminated, the Facility
Sublessor) from further liability in respect of all Covered Obligations, other
than with the written consent of Berkshire, (vi) the date, if any, on which
Ambac or any Affiliate of AMBAC shall have become the Owner Participant or shall
be a party to any contract or arrangement (other than the AMBAC Documents) with
the Owner Participant or any Affiliate thereof or the Owner Trustee pursuant to
which AMBAC or any such Affiliate of AMBAC shall have acquired or shall (other
than as provided in the AMBAC Documents) have the right to acquire all or
substantially all of the economic benefits attributable to the Beneficial
Interest, the Trust Estate or the Leasehold Interest or any substantial part
thereof or interest therein,  and (vii) 80 days (the “Cure Period”) after the
later of (x) the third Surety Bond Payment Date (as defined in the AMBAC Surety
Bond) if AMBAC paid the first Surety Bond Payment Amount or (y) delivery by
Berkshire to the Facility Sublessor, the RMLC Assignee and the Owner Participant
(with a copy to AMBAC, unless delivery to AMBAC shall be stayed by law) of a
notice in the form of Attachment III hereto (a “Notice of Termination”) in
accordance with the notice procedures in this paragraph 5 unless Berkshire shall
have received prior to the expiration of the Cure Period the full amount of the
unpaid portion of the Premium referred to in the Notice of Termination or a
Demand for Payment.

 

Berkshire shall deliver a Notice of Termination upon the Facility Sublessor, the
RMLC Assignee and the Owner Participant in the following manner:

 

(i)                                     The Notice of Termination shall be sent
by FedEx or other similar courier service (FedEx and any such other courier
service being referred to herein as the “Courier Service”) to each of the
Facility Sublessor, the RMLC Assignee and the Owner Participant at its address
set forth in paragraph 8 hereof and to each of addressees listed on Exhibit A
hereto at the addresses set forth on such Exhibit (as such Exhibit may be
modified by written notice from the Owner Participant to Berkshire from time to
time), and shall also be sent by email to the addressees listed on Exhibit A to
the email addresses for such persons set forth on such Exhibit (as such
Exhibit may be modified by written notice from the Owner Participant to
Berkshire from time to time as provided above).

 

--------------------------------------------------------------------------------


 

(ii)                                  Each Notice of Termination sent by Courier
Service pursuant to this paragraph 5 shall be accompanied by a notice (printed
on red paper) affixed to the outside of the envelope containing such Notice of
Termination in the form of Attachment IV hereof.  Each notice sent by email
shall also contain a notice in the form of Attachment IV.

 

(iii)                               On the Business Day immediately preceding,
on or within two Business Days following the date on which the Notice of
Termination is sent by Courier Service as provided above, an officer, employee,
representative or agent of Berkshire shall, between the hours of 9:00 a.m. and
5:00 p.m., New York time, place a telephone call to each of the persons listed
on Exhibit A to the phone numbers listed on such Exhibit (as such Exhibit may be
modified by written notice from the Owner Participant to Berkshire from time to
time), and shall (A) if such person is available and answers the phone at such
time, inform such person that such person “will be receiving by Courier Service
an important Notice of Termination regarding the Oglethorpe Leveraged Lease
Transaction (P1),” or (B) if such person is not then available, use reasonable
efforts to leave a voicemail message on such person’s voicemail, and a message
with any person who then answers such person’s telephone, to the same effect as
set forth in clause (A) above.

 

6.                                       Notwithstanding the provisions of
paragraph 5 hereof, (a) if the payment of any amount in respect of the Covered
Obligations is avoided (an “Avoidance Event”) under any applicable Insolvency
Proceeding with respect to Oglethorpe or AMBAC, and, as a result of such
Avoidance Event, the Facility Sublessor or the RMLC Assignee is required to
return or turn over such avoided payment, or any portion of such avoided payment
(an “AMBAC Avoided Payment” in the case of an Insolvency Proceeding with respect
to AMBAC, an “Oglethorpe Avoided Payment” in the case of an Insolvency
Proceeding with respect to Oglethorpe, and each an “Avoided Payment”), and
(b) Berkshire has not theretofore made a payment of the maximum amount of the
Surety Bond Coverage to the Facility Sublessor or the RMLC Assignee, Berkshire
will pay (1) with respect to an Oglethorpe Avoided Payment, the amount thereof
minus any payments (other than AMBAC Avoided Payments) with respect thereto made
by AMBAC under the AMBAC Surety Bond, and (2) with respect to an AMBAC Avoided
Payment, the sum of, without duplication, (x) the amount thereof plus (y) that
portion of the Claimed Amount (as defined in the AMBAC Surety Bond) that remains
unpaid as of the date the Demand for Avoided Payment relating thereto is given
to Berkshire in accordance with paragraph 8 hereof, in each case out of the
funds of Berkshire, when the applicable or related Avoided Payment is due to be
paid pursuant to the Order referred to below, but in any event no earlier than
the second Business Day following receipt by Berkshire of (i) a certified copy
of an order of a court or other body exercising jurisdiction in such Insolvency
Proceeding to the effect that the Facility Sublessor or the RMLC Assignee is
required to return or pay over such Avoided Payment because such Avoided Payment
was avoided as a

 

--------------------------------------------------------------------------------


 

preferential transfer or otherwise rescinded or required to be restored by the
Facility Sublessor or the RMLC Assignee (the “Order”), (ii) a certificate by or
on behalf of the Facility Sublessor or the RMLC Assignee that the Order has been
entered and is not subject to any stay, and that the Facility Sublessor or the
RMLC Assignee, as the case may be, has complied with or will timely comply with
such order, (iii) an assignment in the form of Exhibit A to the Demand for
Avoided Payment, duly executed and delivered by the Facility Sublessor or the
RMLC Assignee, as the case may be, irrevocably assigning to Berkshire all rights
and claims of the Facility Sublessor or the RMLC Assignee, as the case may be
(subject to the rights of the Lender as provided in the Loan Agreement) relating
to or arising under the Operative Documents against (A) Oglethorpe or its
estate, in the case of and with respect to an Oglethorpe Avoided Payment, or
(B) AMBAC or its estate, in the case of and with respect to an AMBAC Avoided
Payment and that portion of the Claimed Amount (as defined in the AMBAC Surety
Bond) remaining unpaid as of the date of Demand for Avoided Payment and (iv) a
demand for payment for a portion or all of the unpaid amount of the Avoided
Payment and, in the case of an AMBAC Avoided Payment, any unpaid portion of the
Claimed Amount, in an amount up to and including, but not exceeding, the amount
set forth in the next succeeding paragraph, conforming to and in the form
attached hereto as Attachment II (a “Demand for Avoided Payment”), with all
blank spaces therein for variable information completed, duly executed by the
Facility Sublessor (subject to paragraph 20 hereof) or the RMLC Assignee, and
containing the certifications set forth therein.  In the event that Berkshire
shall honor a Demand for Avoided Payment made by the RMLC Assignee, the Facility
Sublessor shall, promptly upon Berkshire’s demand, provide an assignment in the
form of Exhibit A to the Demand for Avoided Payment with respect to the related
Avoided Payment.  Any failure on the part of the Facility Sublessor to perform
its obligations under the preceding sentence shall not affect Berkshire’s
obligations to the RMLC Assignee hereunder. Such payment shall be disbursed to
the receiver, conservator, debtor-in-possession or trustee in bankruptcy named
in the Order, and not to the Facility Sublessor or the RMLC Assignee directly,
unless and only to the extent the Facility Sublessor or the RMLC Assignee has
made a payment of the Avoided Payment to the court or such receiver,
conservator, debtor-in-possession or trustee in bankruptcy named in the Order,
in which case Berkshire will pay the Facility Sublessor or the RMLC Assignee, as
applicable, provided, that there has been delivery of (a) the items referred to
in clauses (i), (ii), (iii) and (iv) above to Berkshire and (b) evidence
satisfactory to Berkshire that such payment has been made to such court or
receiver, conservator, debtor-in-possession or trustee in bankruptcy named in
the Order.  “Insolvency Proceeding” means the commencement, after the date
hereof, of any bankruptcy, insolvency, readjustment of debt, reorganization,
marshalling of assets and liabilities or similar proceedings by or against any
person, or the commencement, after the date hereof, of any proceedings by or
against any person for the winding up or the liquidation of its affairs, or the
consent after the date hereof to the appointment of a trustee, conservator,
receiver or liquidator in any bankruptcy, insolvency, readjustment of debt,
reorganization, marshalling of assets and liabilities or proceedings similar to
the foregoing relating to any person.

 

Notwithstanding anything to the contrary herein, in no event shall Berkshire be
obligated to make any payment (other than the payment of interest and expenses
as herein

 

--------------------------------------------------------------------------------


 

provided) pursuant to any Demand for Avoided Payment, which payment, when added
to all other payments (other than the payment of interest and expenses as herein
provided) made under this Surety Bond and the Head Lease Surety Bond, would
exceed the Surety Bond Coverage as of the date applicable to such payment under
the definition of “Surety Bond Coverage” in paragraph 7(j) hereof.

 

Upon receipt by Berkshire of any payment in respect of the Premium or any
portion thereof, neither such payment nor any part thereof shall be subject to
rebate, reduction or refund for any reason or under any circumstances
whatsoever, including, without limitation, the payment or prepayment of
Oglethorpe’s obligations under the Facility Sublease or any of the other
Operative Documents or the obligations of AMBAC under the AMBAC Surety Bond or
the AMBAC Head Lease Surety Bond, or the termination or release of this Surety
Bond or the AMBAC Surety Bond prior to the termination of the Facility Sublease.

 

7.                                       As used herein, the following
capitalized terms shall have the following meanings:

 

(a)                                  “AMBAC Assignment Agreement” means the
Agreement for Assignment on Default (P1) dated as of December 30, 1996 among the
Owner Participant, the Owner Trustee, the Co-Trustee and AMBAC, as amended.

 

(b)                                 “AMBAC Head Lease Surety Bond” means the
Amended and Restated Surety Bond (Head Lease-P1) issued on May 22, 2009, Policy
No. SF0003BE, executed by AMBAC in favor of the “Guaranteed Parties” named
therein.

 

(c)                                  “AMBAC Purchase Option” means the “Purchase
Option” under and as defined in the AMBAC Assignment Agreement.

 

(d)                                 “AMBAC Surety Documents” means,
collectively, the AMBAC Surety Bond, the AMBAC Head Lease Surety Bond and the
AMBAC Assignment Agreement.

 

(e)                                  “Berkshire Assignment on Default” means the
Berkshire Agreement for Assignment on Default (P1) dated as of the date hereof
among Berkshire, the Co-Trustee, the Owner Trustee and the Owner Participant.

 

(f)                                    “Berkshire Purchase Option” means the
“Purchase Option” under and as defined in the Berkshire Assignment on Default.

 

(g)                                 “Excluded Rights” means all rights, remedies
and benefits under the Operative Documents of the Owner Participant in respect
of the period on or prior to the date of Payment in Full (including, without
limitation, under Sections 11 and 12 of the Participation Agreement and under
the Tax Indemnity Agreement) that accrue in respect of or that are attributable
to acts, omissions, facts or events existing or occurring on or prior to the
time of Payment in Full, but excluding any amounts owing to the Owner
Participant that are included in the calculation of the amount of such Payment
in Full.

 

--------------------------------------------------------------------------------


 

(h)                                 “Head Lease Surety Bond” means Surety Bond
(Head Lease-P1) No. 98SRD102494 issued by Berkshire with respect to certain
payment obligations of Oglethorpe under the Participation Agreement and certain
payment obligations of AMBAC under the AMBAC Head Lease Surety Bond.

 

(i)                                  “Implementation Agreement” means the Surety
Bond Implementation Agreement (P1), dated as of the date hereof, among
Oglethorpe, RMLC, the Owner Participant, the Owner Trustee, the Co-Trustee,
AMBAC and Berkshire.

 

(j)                                     “Surety Bond Coverage” means, for any
period set forth on Schedule A attached hereto with respect to the payment of
any Deficiency and any Avoided Payment hereunder, (x) the amount shown opposite
the period in which the date on which the Demand for Payment of such Deficiency
or Avoided Payment is given to Berkshire in accordance with paragraph 8 hereof
or deemed given to Berkshire as set forth below in this paragraph (j); minus
(y) any amounts (other than amounts that constituted AMBAC Avoided Payments)
previously paid hereunder and under the Head Lease Surety Bond, the AMBAC Surety
Bond and the AMBAC Head Lease Surety Bond.  The amount described in clause
(y) above shall be determined without regard to any amounts previously paid
comprising expenses payable under the AMBAC Surety Bond, the AMBAC Head Lease
Surety Bond, paragraph 12 hereof or under paragraph 12 of the Head Lease Surety
Bond or interest on amounts not paid by Berkshire when due and payable hereunder
as provided in the last sentence of paragraph 1 hereof or the last sentence of
paragraph 1 of the Head Lease Surety Bond or interest on amounts not paid by
AMBAC when due and payable under the AMBAC Surety Bond or the AMBAC Head Lease
Surety Bond (excluding any interest that could have been avoided under the AMBAC
Surety Bond or the AMBAC Head Lease Surety Bond had a Demand for Payment or
Demand for Avoided Payment been made hereunder or under the Head Lease Surety
Bond at the earliest date provided for such a Demand for Payment or Demand for
Avoided Payment, as the case may be, hereunder or thereunder).  With respect to
any AMBAC Avoided Payment, the date on which Demand for Payment of such AMBAC
Avoided Payment is deemed given to Berkshire for purposes of the first sentence
of this paragraph 7(j) shall be the Business Day next following the date on
which such AMBAC Avoided Payment was first demanded from AMBAC.  With respect to
any Deficiency hereunder payable after AMBAC shall have paid the first Surety
Bond Payment Amount, the date on which Demand for Payment of such Deficiency is
deemed given to Berkshire for purposes of the first sentence of this paragraph
7(j) shall be the Business Day next following the date on which such first
Surety Bond Payment Amount was first demanded from AMBAC.

 

(k)                                  “Surety Bond Payment Amount” has the
meaning set forth in the AMBAC Surety Bond.

 

8.                                       Except as otherwise provided in
paragraph 5 hereof and subject to paragraph 2 hereof, all notices, requests and
other communications provided for herein shall be given

 

--------------------------------------------------------------------------------


 

or made in writing (including, without limitation, by telecopy) delivered to the
intended recipient at the following addresses or, as to Berkshire, the Facility
Sublessor, the RMLC Assignee, the Owner Participant or Oglethorpe, at such other
address as shall be designated by such Person in a notice to each other such
Person (such address with respect to any party, including copies as specified
below, being the “Address for Notice” of such party), and all such
communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid:

 

Berkshire

 

Berkshire Hathaway Assurance Corporation

c/o Berkshire Hathaway Group

100 First Stamford Place

Stamford, CT 06902

Attn:  General Counsel
Facsimile No.:  (203) 363-5221

 

with copies to:

 

Berkshire Hathaway Assurance Corporation
3024 Harney Street
Omaha, NE 68131
Attention:  President
Facsimile No.:  (402) 916-3237

 

and

 

Robert E. Bennett
99 Mill Lane
Norwell, MA 02061
Facsimile No.:  (781) 659-2491

 

Facility Sublessor

 

Rocky Mountain Leasing Corporation
c/o Corporation Trust Center
1209 Orange Street, Room 123
Wilmington, Delaware 19801
Telecopier No.:  (302) 688-5459
Confirmation No.:  (302) 777-0250

 

RMLC Assignee

 

U.S. Bank National Association
EX-GA-ATPT
1349 W. Peachtree Street, Suite 1050
Atlanta, GA 30309
Facsimile No.:  (404) 898-2467
Telephone No.:  (404) 898-8830
Attention:  Jack Ellerin

 

--------------------------------------------------------------------------------


 

Owner Participant

 

Philip Morris Capital Corporation

225 High Ridge Road

Suite 300 West

Stamford, Connecticut 06905

Facsimile No.:  (203) 708-8256

Telephone No.: (203) 708-8347

Attention: General Counsel

 

with a copy to:

 

Philip Morris Capital Corporation

225 High Ridge Road

Suite 300 West

Stamford, Connecticut 06905

Facsimile No.:  (203) 708-8256

Telephone No.: (203) 708-8204

Attention: Alex Russo, Vice President/Asset and Portfolio Management

 

9.                                       Berkshire’s obligations under this
Surety Bond (a) are absolute and unconditional, (b) constitute a guaranty of
payment and not a guaranty of collection, (c) shall be a continuing guaranty of
all present and future Covered Obligations and all amendments, modifications,
supplements, renewals of or extensions to the Covered Obligations, whether such
amendments, modifications, supplements, renewals or extensions are evidenced by
new or additional instruments, documents or agreements, and (d) shall be
irrevocable.  The obligations of Berkshire to make any payment hereunder shall,
to the extent permitted by Applicable Law, constitute separate and independent
obligations of Berkshire, and give rise to separate and independent causes of
action against Berkshire.  Berkshire specifically agrees that, subject to
receipt by Berkshire of a Demand for Payment or a Demand for Avoided Payment
conforming to and in the form of Attachment I or II hereto, as the case may be,
it shall not be necessary, and that Berkshire shall not be entitled to require,
before or as a condition of enforcing the liability of Berkshire under this
Surety Bond or requiring payment or performance of the Covered Obligations by
Berkshire hereunder, or at any time thereafter, that any Person:  (i) file suit
or proceed to obtain or assert a claim for personal judgment against Oglethorpe,
AMBAC or any other Person that may be liable for any Covered Obligation,
(ii) other than as set forth in paragraph 1 hereof, make any other effort to
obtain payment or performance of any Covered Obligation from Oglethorpe, AMBAC
or any other Person that may be liable for such Covered Obligation,
(iii) foreclose against or seek to realize

 

--------------------------------------------------------------------------------


 

upon any security now or hereafter existing for such Covered Obligation,
(iv) other than as set forth in paragraph 1 hereof, exercise or assert any other
right or remedy to which such Person is or may be entitled in connection with
any Covered Obligation or any security or other guaranty therefor, or (v) other
than as set forth in paragraph 1 hereof, assert or file any claim against the
assets of Oglethorpe, AMBAC or any other Person liable for any Covered
Obligation.

 

10.                                 THE OBLIGATIONS OF BERKSHIRE UNDER THIS
SURETY BOND SHALL NOT BE REDUCED, LIMITED OR TERMINATED, NOR SHALL BERKSHIRE BE
DISCHARGED FROM ANY THEREOF, FOR ANY REASON WHATSOEVER (other than by the
payment of the Covered Obligations), including (and whether or not the same
shall have occurred or failed to occur once or more than once and whether or not
Berkshire shall have received notice thereof):

 

(a)                                  (i) any increase of, (ii) any extension of
the time of payment or performance of, (iii) any other amendment or modification
of any of the other terms and provisions of, (iv) any release, composition or
settlement (whether by way of acceptance of a plan of reorganization or
otherwise) of, (v) any subordination (whether present or future or contractual
or otherwise) of, or (vi) any discharge, disallowance, invalidity, illegality,
voidness or other unenforceability of, the Covered Obligations; provided,
however, in each case that Berkshire’s obligation to make payments hereunder
shall in no event be greater than the Surety Bond Coverage plus interest on
amounts not paid by Berkshire when due and payable hereunder as provided in the
last sentence of paragraph 1 hereof and expenses (other than expenses payable by
AMBAC under the AMBAC Surety Bond or the AMBAC Head Lease Surety Bond);

 

(b)                                 (i) any failure to obtain or any release of,
(ii) any failure to protect or preserve, (iii) any release, compromise,
settlement or extension of the time of payment of any obligations constituting,
(iv) any failure to perfect or maintain the perfection or priority of any Lien
upon, (v) any subordination of any Lien upon, or (vi) any discharge,
disallowance, invalidity, illegality, voidness or other unenforceability of, any
Lien or intended Lien upon, any collateral now or hereafter securing the Covered
Obligations;

 

(c)                                  any invalidity or unenforceability of the
Facility Sublease or any other Operative Document for any reason whatsoever,
including any action taken pursuant to the Oglethorpe Mortgage;

 

(d)                                 any exercise of, or any election not or
failure to exercise, delay in the exercise of, waiver of, or forbearance or
other indulgence with respect to, any right, remedy or power available to a
Guaranteed Party, including (i) any election not or failure to exercise any
right of set-off, recoupment or counterclaim, (ii) any acceptance of partial
payments on the Covered Obligations, and (iii) any election of remedies effected
by a Guaranteed Party, whether or not such election affects the right to obtain
a deficiency judgment;

 

--------------------------------------------------------------------------------

 

(e)                                  receipt by the Guaranteed Parties (and
holding thereby) of additional security or guaranties for the Covered
Obligations or any part thereof;

 

(f)                                    any bankruptcy, insolvency,
reorganization, arrangement, adjustment, composition, dissolution, liquidation
or the like with respect to, or in any manner affecting, RMLC, Oglethorpe,
AMBAC, Berkshire or any other Person, or any obligation of Oglethorpe, RMLC or
the RMLC Assignee under any Operative Document or of AMBAC under the AMBAC
Surety Bond or any application of Section 502(b)(6) or other provision of the
Bankruptcy Code that purports to limit Oglethorpe’s or RMLC’s obligations under
the Operative Documents;

 

(g)                                 any limitation of the remedies of the
Guaranteed Parties under the Facility Sublease or the other Operative Documents,
or any limitation of the liability of Oglethorpe under the Facility Sublease or
the other Operative Documents or of AMBAC under the AMBAC Surety Bond, which may
now or hereafter be imposed by any Applicable Law;

 

(h)                                 any merger or consolidation of Oglethorpe,
AMBAC or Berkshire into or with any other Person, or any transfer, conveyance,
sale, lease or other disposition of any or all of the assets of Oglethorpe,
AMBAC or Berkshire to any other Person, or any consent by the RMLC Assignee or
the Facility Sublessor to any such merger, consolidation, transfer of assets or
any other restructuring or termination of the corporate existence of Oglethorpe,
AMBAC, Berkshire or any other Person;

 

(i)                                     any debt of Oglethorpe or AMBAC to any
Person, including Berkshire;

 

(j)                                     any claim, set-off, deduction or defense
AMBAC or Berkshire may have against any of the RMLC Assignee, the Facility
Sublessor, Oglethorpe or the other parties to the Operative Documents or AMBAC,
whether hereunder or under the Facility Sublease or the other Operative
Documents or the AMBAC Surety Bond or independent of or unrelated to the
transactions contemplated by the Facility Sublease or the other Operative
Documents or the AMBAC Surety Bond (without prejudice to Berkshire’s right to
assert such claim, set-off, deduction or defense in a separate action unrelated
to any action for enforcement of this Surety Bond or the Covered Obligations, so
long as Berkshire does not set-off the amount of such claim, set-off, deduction
or defense against its obligation to pay the Covered Obligations hereunder);

 

(k)                                  in the case of obligations of Berkshire to
the RMLC Assignee, any breach on the part of the Facility Sublessor of any
representation, warranty or covenant in or pursuant to the Implementation
Agreement or any Surety Bond; or

 

(l)                                     ANY OTHER ACT OR FAILURE TO ACT OR ANY
OTHER EVENT OR CIRCUMSTANCE THAT (i) VARIES THE RISK OF

 

--------------------------------------------------------------------------------


 

BERKSHIRE UNDER THIS SURETY BOND OR (ii) BUT FOR THE PROVISIONS HEREOF, WOULD,
AS A MATTER OF STATUTE OR RULE OF LAW OR EQUITY, OPERATE TO REDUCE, LIMIT OR
TERMINATE THE OBLIGATIONS OF BERKSHIRE THEREUNDER OR DISCHARGE BERKSHIRE FROM
ANY THEREOF.

 

Anything contained herein to the contrary notwithstanding, Berkshire shall be
released from further liability hereunder in the event that the RMLC Assignee
or, if the assignment by the Facility Sublessor of its rights hereunder to the
RMLC Assignee shall have been terminated, the Facility Sublessor, in writing
releases, other than with the written consent of Berkshire, AMBAC in respect of
its obligations under the AMBAC Surety Bond or the AMBAC Head Lease Surety Bond.

 

11.                                 (a)                                 
Berkshire waives any defense to, and any set-off, counterclaim and claim of
recoupment against, the Covered Obligations that may at any time be available to
Berkshire or any other guarantor (without prejudice to Berkshire’s right to
assert such defense, set-off, counterclaim or claim in a separate action
unrelated to any action for enforcement of this Surety Bond or the Covered
Obligations, so long as Berkshire does not set-off the amount of such defense,
set-off, counterclaim or claim against its obligation to pay Covered Obligations
hereunder).  Except as set forth in paragraph 6 hereof and in this paragraph 11,
(i) Berkshire agrees not to exercise any right of subrogation which may
otherwise inure to its benefit as a result of any payment made by it under the
Surety Bond until all obligations of RMLC and Oglethorpe to the Co-Trustee, the
Owner Trustee and the Owner Participant under the Operative Documents have been
fully discharged, and (ii) Berkshire waives until such time, to the fullest
extent permitted by Applicable Law, (A) any right to enforce any remedy which
any Guaranteed Party now has or may hereafter have against Oglethorpe in respect
of any of the Covered Obligations, and (B) any benefit of, and any right to
participate in, any collateral now or hereafter held by any Guaranteed Party for
the Covered Obligations; provided, however, that if Berkshire shall have paid in
full the amount required by any Demand for Payment or Demand for Avoided Payment
hereunder, (1) Berkshire shall immediately be subrogated to all rights of the
Guaranteed Parties in respect of AMBAC’s obligations with respect to any related
Claimed Amount (as defined in the AMBAC Surety Bond or the AMBAC Head Lease
Surety Bond) that is unpaid under the AMBAC Surety Bond and/or the AMBAC Head
Lease Surety Bond, (2) Berkshire shall be entitled to exercise any and all
rights and to enforce any and all remedies which any Guaranteed Party now has or
may hereafter have against AMBAC with respect to any related Claimed Amount that
is unpaid under the AMBAC Surety Bond and/or the AMBAC Head Lease Surety Bond,
and (3) Berkshire shall have the sole and exclusive benefit of, and the sole and
exclusive right to participate in, any claims or recoveries to the extent of
such amount and with respect to any related Claimed Amount that is unpaid under
the AMBAC Surety Bond and/or the AMBAC Head Lease Surety Bond, in each case
under clauses (1), (2) and (3) for its own benefit and to the exclusion of the
Guaranteed Parties and any other Persons, except as otherwise provided in the
penultimate sentence of paragraph 11(f)(ii) hereof.

 

--------------------------------------------------------------------------------


 

(b)                                 Berkshire waives:  (i) notice of acceptance
of and intention to rely on this Surety Bond, (ii) notice of the incurrence or
renewal of any other Covered Obligation, (iii) notice of any of the matters
referred to in paragraph 10 hereof, and (iv) all other notices that may be
required by Applicable Law or otherwise to preserve any rights against Berkshire
under this Surety Bond, including any notice of default, demand, dishonor,
presentment or protest, in each case except as expressly provided herein. 
Berkshire assumes the responsibility for being and keeping informed of the
financial condition of Oglethorpe and AMBAC and of all other circumstances
bearing upon the risk of nonpayment of the Covered Obligations which diligent
inquiry would reveal, and agrees that each Guaranteed Party shall have no duty
beyond its obligations in the Operative Documents to advise Berkshire of
information known to it regarding such condition or any such circumstances.  It
is not and shall not be necessary for any Guaranteed Party to inquire into the
powers of either Oglethorpe or AMBAC or any of its agents acting or purporting
to act on behalf thereof, and any Covered Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

 

(c)                                  Except as set forth in paragraph 1 hereof,
Berkshire waives any requirement, and any right to require, that any right or
power be exercised or any action be taken against Oglethorpe or AMBAC or any
collateral for the Covered Obligations, and Berkshire waives the right to have
the property of Oglethorpe or AMBAC first applied to the discharge of the
Covered Obligations.  Each of the Facility Sublessor and the RMLC Assignee may
at its election exercise any right or remedy it may have against Oglethorpe or
AMBAC or any collateral now or hereafter held by such Person, including, without
limitation, the right to foreclose upon any such collateral by judicial or
nonjudicial sale, without affecting or impairing in any way the liability of
Berkshire hereunder.  Berkshire waives:  (i) any defense arising by reason of
any disability or other defense of Oglethorpe or AMBAC or by reason of the
cessation from any cause whatsoever of the liability, either in whole or in
part, of Oglethorpe or AMBAC to each of the Facility Sublessor and the RMLC
Assignee for the Covered Obligations (without prejudice to Berkshire’s right to
assert a claim based on such disability or other defense or cessation, in a
separate action unrelated to any action for enforcement of this Surety Bond or
the Covered Obligations, so long as Berkshire does not set-off the amount of
such claim against its obligation to pay Covered Obligations hereunder),
(ii) any defense based on the discharge of Oglethorpe or AMBAC by operation of
law, notwithstanding any intervention or omission by the Facility Sublessor or
RMLC Assignee, and (iii) any defense based on or arising out of the absence,
impairment or loss of any right of reimbursement, contribution, assignment or
subrogation or any other right or remedy of Berkshire against Oglethorpe or
AMBAC or any such collateral, whether resulting from such election by the
Facility Sublessor or the RMLC Assignee or otherwise.

 

(d)                                 Berkshire waives all rights, benefits or
defenses under any Applicable Laws which:  (i) reduce the obligation of a surety
upon the acceptance by a creditor of anything in partial satisfaction of an
obligation, (ii) exonerate the surety if by an act of the creditor, without the
consent of the surety, the original obligation of the principal is altered in
any respect, or the remedies or rights of the creditor against the principal, in
respect thereto, are in any way suspended or impaired, (iii) exonerate the
surety to the

 

--------------------------------------------------------------------------------


 

extent that the creditor does not proceed against the principal, or pursue any
other remedy in the creditor’s power which the surety cannot pursue, and which
would lighten the surety’s burden, and (iv) reduce the guaranteed obligation in
proportion to the principal obligation; provided that this paragraph (d) shall
not apply to (A) any voluntary release, voluntary reduction, voluntary amendment
or voluntary termination of the AMBAC Surety Bond or the AMBAC Head Lease Surety
Bond entered into by the Owner Participant, the Owner Trustee or the Co-Trustee,
as the case may be, or (B) any release, reduction, amendment or termination of
the AMBAC Surety Bond or the AMBAC Head Lease Surety Bond by the Owner
Participant, the Owner Trustee or the Co-Trustee in violation of the Operative
Documents or Applicable Law; provided further that, for all purposes of this
Surety Bond, any Demand for Payment or any Demand for Avoided Payment, any
court-ordered or legally required release, reduction, amendment or termination
of the AMBAC Surety Bond or the AMBAC Head Lease Surety Bond shall not be
considered voluntary unless such court order was requested or consented to by
the Owner Participant, the Owner Trustee or the Co-Trustee.

 

(e)                                  Except as otherwise provided in
paragraph 11(d) above, BERKSHIRE WAIVES ALL OTHER RIGHTS, BENEFITS AND DEFENSES
UNDER APPLICABLE LAW THAT WOULD, BUT FOR THIS PARAGRAPH 11(e), BE AVAILABLE TO
BERKSHIRE AS A DEFENSE AGAINST OR A REDUCTION OR LIMITATION OF ITS OBLIGATIONS
UNDER THIS SURETY BOND (without prejudice to Berkshire’s right to assert such
rights, benefits or defenses in a separate action unrelated to any action for
enforcement of this Surety Bond or the Covered Obligations, so long as Berkshire
does not set-off the amount of such rights, benefits or defenses against its
obligation to pay Covered Obligations hereunder).

 

(f)                                    (i)                                    
Berkshire agrees, and each of the Guaranteed Parties by acceptance of this
Surety Bond and by submission of the Demand for Payment or Demand for Avoided
Payment hereunder with respect to a Deficiency or an Avoided Payment, as the
case may be, agrees, that concurrently upon the payment in full by Berkshire of
such Deficiency or Avoided Payment and the balance of the Total Outstanding
Amount (as defined in the Demand for Payment or Demand for Avoided Payment)
(whether or not in excess of the Surety Bond Coverage, “Payment in Full”),
Berkshire shall, subject to clause (ii) below, be subrogated to all of the
rights and remedies of the RMLC Assignee and the Facility Sublessor (subject to
the rights of the Lender as provided in the Loan Agreement and other than those
rights to which AMBAC had previously been subrogated in accordance with the
terms of the AMBAC Surety Documents and the Implementation Agreement) with
respect to the Covered Obligations giving rise to such Deficiency or Avoided
Payment and/or comprising the balance of the Total Outstanding Amount under the
Participation Agreement and the other Operative Documents and all right, title
and interest of the Head Lessee, the Facility Lessor, the Facility Sublessor and
the RMLC Assignee under the Operative Documents (other than, in each and every
case, Excluded Rights).

 

(ii)                                  Upon Payment in Full, each of the Facility
Sublessor and the RMLC Assignee shall cooperate as reasonably requested by
Berkshire, at Berkshire’s expense, in Berkshire’s exercise of the subrogation
and other

 

--------------------------------------------------------------------------------


 

rights contemplated by paragraph 11(a) and this paragraph 11(f) as may be
reasonably necessary to carry out more effectively the intent and purpose of
such subrogation and other rights; provided, however, that neither the Facility
Sublessor nor the RMLC Assignee shall be required by this sentence to take any
action that (A) may expose it to criminal or unindemnified civil liability or
(B) that would reasonably be expected to have a material adverse effect on the
Owner Participant to the extent not indemnified by Berkshire.  Upon the request
of Berkshire after Payment in Full, each of the RMLC Assignee and the Facility
Sublessor shall confirm the transfer of its respective portion of such rights to
Berkshire by executing an instrument substantially in the form of Attachment V. 
Any failure on the part of the Facility Sublessor to perform its obligations
under the preceding sentence shall not affect Berkshire’s obligations to the
RMLC Assignee hereunder.  Without limiting the foregoing, from and after
delivery of a Demand for Payment or Demand for Avoided Payment, (A) neither the
Facility Sublessor nor the RMLC Assignee shall take any action with respect to
enforcement of AMBAC’s obligations under the AMBAC Surety Bond or the AMBAC Head
Lease Surety Bond with respect to any Claimed Amount that is unpaid thereunder
(in each case except for any such action as may be reasonably requested by
Berkshire), and Berkshire shall be entitled to control and direct the exercise
of all remedies (including but not limited to all proceedings and settlements)
in respect of the AMBAC Surety Bond and the AMBAC Head Lease Surety Bond with
respect to any such Claimed Amount, through counsel of Berkshire’s choice, and
in each case without any duty or liability to the Guaranteed Parties for any
actions taken or not taken in connection therewith, and (B) if Payment in Full
has been made (and not avoided under any bankruptcy or insolvency proceeding),
except as specified in the next following sentence, neither the Facility
Sublessor nor the RMLC Assignee shall take any action (other than any action
that the Facility Sublessor or the RMLC Assignee is required to take under the
Operative Documents) with respect to enforcement of the Covered Obligations
under the Facility Sublease, the Participation Agreement or any other Operative
Documents without the prior written consent of Berkshire (other than, in each
and every case, Excluded Rights), and, subject to the rights of the Lender as
provided in the Loan Agreement, Berkshire shall be entitled to control and
direct the exercise of remedies (including but not limited to all proceedings
and settlements) in respect of Covered Obligations (other than with respect to
Excluded Rights) through counsel of Berkshire’s choice; provided that any
amounts recovered or realized by Berkshire pursuant to the exercise of the
subrogation rights set forth in this paragraph 11(f), and in any case excluding
any such rights in respect of the AMBAC Surety Bond or the AMBAC Head Lease
Surety Bond, shall be first applied and paid over to the Guaranteed Parties to
discharge any and all unpaid obligations of Oglethorpe to such Persons under the
Operative Documents, prior to any application of such amounts to any amounts
owing to

 

--------------------------------------------------------------------------------


 

Berkshire with respect to payments made under this Surety Bond or other payments
in respect of Oglethorpe’s obligations.  In the event that, following any
Payment in Full, any amount paid by or on behalf of Oglethorpe or AMBAC to the
Facility Sublessor or the RMLC Assignee that shall have been taken into account
in computing the Total Outstanding Amount shall become an Avoided Payment,
notwithstanding the next preceding sentence, the Facility Sublessor or the RMLC
Assignee, as applicable, may enforce its claim against Oglethorpe or AMBAC,
after consultation with Berkshire and in continued consultation with Berkshire
in order to avoid inefficient prosecution of the respective claims of Berkshire
and the Facility Sublessor or the RMLC Assignee, as applicable, with respect to
that portion of such amount that shall remain unpaid after the maximum amount of
the Surety Bond Coverage shall have been drawn hereunder, provided, that any
recovery by the Facility Sublessor or the RMLC Assignee pursuant to such
exercise in excess of the amount required to discharge any unpaid obligations of
Oglethorpe or AMBAC to such Persons or the Owner Participant or any Affiliate
thereof under the Operative Documents shall be paid over to Berkshire for
application to any unpaid Berkshire Obligations (as defined in the
Implementation Agreement).  For the avoidance of doubt, no amounts recovered or
realized by Berkshire from the exercise by Berkshire of its rights pursuant to
the Berkshire Guaranty Agreement (P1) dated the date hereof between Oglethorpe
and Berkshire or (following payment in full of the Deficiency (as defined in the
Demand for Payment) or any amount due pursuant to a Demand for Avoided Payment
and any interest payable hereunder) in respect of the AMBAC Surety Bond or the
AMBAC Head Lease Surety Bond, shall be subject to the order of distribution set
forth in the penultimate sentence of this paragraph 11(f)(ii) or any other
rights of the Guaranteed Parties.

 

(iii)                               The existence of the subrogation rights in
paragraph 11(a) hereof or this paragraph 11(f) shall not in any way give rise to
any duty on the part of Berkshire, except as expressly set forth in such
paragraph 11(a) or this paragraph 11(f).

 

(iv)                              Nothing in paragraph 11(a) or this
paragraph 11(f) shall be construed to be a representation on the part of the
Facility Sublessor or RMLC Assignee as to the existence or extent of the right,
title, interest and remedies to which Berkshire shall be subrogated pursuant to
such paragraphs, except as expressly set forth in the Assignment (substantially
in the form of Exhibit A to the Demand for Avoided Payment) or the Confirmation
of Transfer (substantially in the form of Attachment V) in respect of the RMLC
Assignee’s or the Facility Sublessor’s, as the case may be, not having assigned
any of the same (other than, in the case of the Facility Sublessor, to the RMLC
Assignee pursuant to the Facility Sublease Assignment Agreement and, in the case
of the RMLC Assignee, the grant to the Lender of a security interest in such
Covered Obligations and other

 

--------------------------------------------------------------------------------


 

rights under and as provided by the Loan Agreement and other than any assignment
or grant of subrogation rights required under the terms of the AMBAC Surety
Documents) and as to the absence of Facility Lessor’s Liens.

 

12.                                 In addition to Berkshire’s obligations under
paragraph 1 hereof, Berkshire agrees to pay on demand all fees and out of pocket
expenses (including the reasonable fees and expenses of the Facility Sublessor’s
counsel and the RMLC Assignee’s counsel) in any way relating to the enforcement
of the rights of the Facility Sublessor or RMLC Assignee hereunder or as
otherwise specified under the Surety Bond Documents (as defined in the Agreement
Regarding Surety Bonds (P1) dated the date hereof among Oglethorpe, RMLC and
Berkshire); provided, that, except as expressly set forth in the Surety Bond
Documents, Berkshire shall not be liable for any expenses of the Facility
Sublessor or the RMLC Assignee if no payment under this Surety Bond is or was at
any time due or if all payments are made in accordance with the terms hereof.

 

13.                                 Each of the rights and remedies of the
Facility Sublessor or the RMLC Assignee under this Surety Bond shall be in
addition to all of its other rights and remedies under Applicable Law, and
nothing in this Surety Bond shall be construed as limiting any such rights or
remedies.

 

14.                                 Any term, covenant, agreement or condition
of this Surety Bond may be amended, and any right under this Surety Bond may be
waived, if, but only if, such amendment or waiver is in writing and is signed by
the Facility Sublessor and the RMLC Assignee and, in the case of an amendment,
by Berkshire.  No election not to exercise, failure to exercise or delay in
exercising any right, nor any course of dealing or performance, shall operate as
a waiver of any right of the Facility Sublessor or the RMLC Assignee under this
Surety Bond or Applicable Law, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right of the Facility Sublessor or the RMLC Assignee under this Surety
Bond or Applicable Law.

 

15.                                 (a) Prior to payment of all amounts payable
by Berkshire hereunder, Berkshire may not assign any of its rights or
obligations under this Surety Bond without the prior written consent of the
Facility Sublessor and the RMLC Assignee, and (b) no assignment of any such
obligation shall release Berkshire therefrom unless the Facility Sublessor and
the RMLC Assignee shall have consented to such release in a writing specifically
referring to the obligation from which Berkshire is to be released; provided,
however, that Berkshire may procure any other surety to reinsure this Surety
Bond.

 

16.                                 THIS SURETY BOND AND ANY BREACH OR DISPUTE
WITH RESPECT TO THIS SURETY BOND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

17.                                 Any provision of this Surety Bond that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the

 

--------------------------------------------------------------------------------


 

validity or enforceability of such provision in any other jurisdiction.  To the
extent permitted by Applicable Law, Berkshire hereby waives any provision of
Applicable Law that renders any provision of this Surety Bond prohibited or
unenforceable in any respect.

 

18.                                 All of the provisions of this Surety Bond
shall be binding upon Berkshire and its successors and assigns and shall inure
to the benefit of, and (subject to paragraph 20 hereof) may be enforced by, each
of the Facility Sublessor and the RMLC Assignee and their respective successors
and permitted assigns under the provisions of the Operative Documents.

 

19.                                 This Surety Bond may be assigned and
transferred by the Facility Sublessor or the RMLC Assignee to any successor or
permitted assigns under the provisions of the Operative Documents of the
Facility Sublessor or the RMLC Assignee upon delivery to Berkshire of a
certificate of an authorized officer of the applicable transferor and the
transferee notifying Berkshire of such transfer.

 

20.                                 Berkshire hereby consents to the collateral
assignment by the Facility Sublessor to the RMLC Assignee of all of its rights
under this Surety Bond pursuant to the Facility Sublease Assignment Agreement. 
Notwithstanding anything to the contrary herein, (A) each of Berkshire, the
Facility Sublessor and the RMLC Assignee agrees that, unless and until the
Facility Sublease Assignment Agreement shall have been discharged in accordance
with Section 5 thereof, all payments by Berkshire hereunder, and all amounts to
which the Facility Sublessor may become entitled hereunder, will be made to the
RMLC Assignee (and not to the Facility Sublessor) and the RMLC Assignee shall
have the sole and exclusive right to exercise any rights of the Facility
Sublessor under this Surety Bond, and (B) unless and until the Facility Sublease
Assignment Agreement shall have been discharged in accordance with Section 5
thereof, any demands for payment or other exercise of rights by the Facility
Sublessor shall be ineffective for all purposes.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Berkshire has caused this Surety Bond to be executed on its
behalf this 22nd day of May, 2009.

 

 

BERKSHIRE HATHAWAY ASSURANCE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and Consented to by:

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

[corporate seal]

 

 

 

 

 

Attest:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Recipients of Notice of Termination on behalf of Owner Participant:

 

1.                                       Alex T. Russo

Vice President

Asset and Portfolio Management

Philip Morris Capital Corporation

225 High Ridge Road, Suite 300 West

Stamford, Connecticut 06905

Telephone No.:  (203) 708-8204

Alex.Russo@us.pm.com

 

2.                                       John M. Spera

Vice President, and Controller

Philip Morris Capital Corporation

225 High Ridge Road, Suite 300 West

Stamford, Connecticut 06905

John.Spera@us.pm.com

Telephone No.:  (203) 708-8155

 

3.                                       Steven P. Seagriff

Vice President

Pricing, Compliance, and Credit

Philip Morris Capital Corporation

225 High Ridge Road, Suite 300 West

Stamford, Connecticut 06905

Telephone No.:  (203) 708-8214

Steve.Seagriff@us.pm.com

 

4.                                       Douglas B. Levene

Vice President, General Counsel, and Secretary

Philip Morris Capital Corporation

225 High Ridge Road, Suite 300 West

Stamford, Connecticut 06905

Telephone No.:  (203) 708-8347

Doug.Levene@us.pm.com

 

--------------------------------------------------------------------------------


 

Schedule A

 

Oglethorpe Power Corporation - Surety Bond Calculation

 

RMLC Trust P1

 

Period Starting
and Including Date

 

Period Ending and
Including the Business
Day Next Following
Date

 

Surety Bond Coverage

 

 

 

 

 

[05/22/09]

 

[          ]

 

 

*

 

[          ]

 

 

 

 

 

 

 

 

 

[to come]

 

 

 

--------------------------------------------------------------------------------

* Date next following ending date of next preceding period described in this
Schedule A.

 

--------------------------------------------------------------------------------


 

Attachment I
(Facility Sublease-P1)
Surety Bond No. 98SRD102495

 

DEMAND FOR PAYMENT

 

[Date]

 

Berkshire Hathaway Assurance Corporation

[                                                                  ]

[                                                                  ]

[                                                                  ]

 

Reference is made to the Surety Bond (Facility Sublease-P1) No. 98SRD102495 (the
“Surety Bond”) issued by Berkshire Hathaway Assurance Corporation
(“Berkshire”).  The terms which are capitalized herein and not otherwise defined
have the meanings specified in the Surety Bond unless the context otherwise
requires.

 

The [Facility Sublessor]/[RMLC Assignee] hereby certifies that:

 


(A)                                  [EITHER (I) AT LEAST TWO BUSINESS DAYS
PRIOR TO THE DATE OF THIS DEMAND FOR PAYMENT, THE FACILITY SUBLESSOR OR THE RMLC
ASSIGNEE DEMANDED IN WRITING (SUCH DEMAND BEING THE “OGLETHORPE PAYMENT DEMAND”)
PAYMENT FROM OGLETHORPE OF THE TERMINATION VALUE UNDER THE FACILITY SUBLEASE,
TOGETHER WITH OTHER AMOUNTS CONSTITUTING COVERED OBLIGATIONS UNDER THE OPERATIVE
DOCUMENTS, IN AN AGGREGATE AMOUNT EQUAL TO $[                    ] (THE “AMOUNT
DUE”), AND SUCH AMOUNT WAS THEN AND AS OF THE DATE OF THIS DEMAND FOR PAYMENT
CONTINUES TO BE DUE AND PAYABLE, OR (II) FOR A PERIOD OF AT LEAST TWO BUSINESS
DAYS PRIOR TO THE DATE OF DELIVERY OF THIS DEMAND FOR PAYMENT TO BERKSHIRE, THE
[FACILITY SUBLESSOR]/[RMLC ASSIGNEE] HAS BEEN AND CONTINUES TO BE STAYED (AS A
CONSEQUENCE OF AN INSOLVENCY PROCEEDING PERTAINING TO THE INSOLVENCY OF
OGLETHORPE OR RMLC) OR HAS BEEN AND CONTINUES TO BE OTHERWISE LEGALLY PROHIBITED
FROM MAKING AN OGLETHORPE PAYMENT DEMAND, AND BUT FOR THE EXISTENCE OF SUCH STAY
OR OTHER PROHIBITION, THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE WOULD HAVE
BEEN ENTITLED TO MAKE SUCH OGLETHORPE PAYMENT DEMAND AND THE AMOUNT DUE WOULD
THEREUPON HAVE BECOME DUE AND PAYABLE BY OGLETHORPE] / [AMBAC HAS PAID THE FIRST
SURETY BOND PAYMENT AMOUNT].


 


(B)                                 EITHER (I)(A) AT LEAST ONE BUSINESS DAY
PRIOR TO THE DATE OF THIS DEMAND FOR PAYMENT, (1) THE FACILITY SUBLESSOR OR THE
RMLC ASSIGNEE (WHICHEVER IS THEN AUTHORIZED TO DO SO UNDER THE TERMS OF THE
AMBAC SURETY BOND) DEMANDED IN WRITING (SUCH DEMAND BEING THE “AMBAC PAYMENT
DEMAND”) PAYMENT FROM AMBAC OF THE UNPAID PORTION OF THE AMOUNT DUE OR, IF LESS,
THE MAXIMUM AMOUNT THEN PAYABLE UNDER THE AMBAC SURETY BOND (THE AMOUNT DEMANDED
UNDER THE AMBAC SURETY BOND BEING THE “AMBAC CLAIMED AMOUNT”) UNDER AND IN
COMPLIANCE WITH THE TERMS OF THE AMBAC SURETY BOND, AND (2) ALL OR ANY PORTION
OF THE AMBAC CLAIMED AMOUNT WAS THEN DUE AND PAYABLE UNDER THE TERMS OF THE
AMBAC SURETY BOND, AND (B) SUCH AMBAC CLAIMED AMOUNT OR ANY PORTION THEREOF
REMAINS UNPAID (THE LESSER OF THE AMOUNT DUE AND THE PORTION OF THE AMBAC
CLAIMED AMOUNT THAT REMAINS UNPAID BEING THE “CLAIMED AMOUNT”), OR (II) FOR A
PERIOD OF AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF DELIVERY OF THIS DEMAND
FOR PAYMENT, THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE, AS THE CASE

 

--------------------------------------------------------------------------------


 


MAY BE, HAS BEEN AND CONTINUES TO BE STAYED (AS A CONSEQUENCE OF AN INSOLVENCY
PROCEEDING PERTAINING TO THE INSOLVENCY OF AMBAC) OR HAS BEEN AND CONTINUES TO
BE OTHERWISE LEGALLY PROHIBITED FROM MAKING AN AMBAC PAYMENT DEMAND, AND BUT FOR
THE EXISTENCE OF SUCH STAY OR OTHER PROHIBITION, THE FACILITY SUBLESSOR OR RMLC
ASSIGNEE WOULD HAVE BEEN ENTITLED TO MAKE SUCH AMBAC PAYMENT DEMAND AND THE
AMBAC CLAIMED AMOUNT OR THE APPLICABLE SURETY BOND PAYMENT AMOUNT THEN PAYABLE
UNDER THE AMBAC SURETY BOND WOULD THEREUPON HAVE BECOME DUE AND PAYABLE BY
AMBAC.


 


(C)                                  THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE
HAS DELIVERED TO BERKSHIRE (I) AT LEAST TWO BUSINESS DAYS PRIOR TO THE DATE OF
THIS DEMAND FOR PAYMENT, EITHER A COPY OF THE OGLETHORPE PAYMENT DEMAND OR
WRITTEN NOTICE THAT DELIVERY THEREOF HAS BEEN STAYED OR OTHERWISE PROHIBITED AS
CONTEMPLATED ABOVE, UNLESS AMBAC HAS PAID THE FIRST SURETY BOND PAYMENT AMOUNT,
IN WHICH CASE THE DELIVERY REFERRED TO IN THIS CLAUSE (I) IS NOT REQUIRED, AND
(II) AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF THIS DEMAND FOR PAYMENT,
EITHER A COPY OF THE AMBAC PAYMENT DEMAND OR WRITTEN NOTICE THAT DELIVERY
THEREOF HAS BEEN STAYED OR OTHERWISE PROHIBITED AS CONTEMPLATED ABOVE.


 


(D)                                 AS OF THE DATE OF THIS DEMAND FOR PAYMENT,
(I) $[              ] (EXCLUSIVE OF INTEREST AND EXPENSES) (THE “OGLETHORPE
PAYMENT”) HAS BEEN PAID TO THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE BY OR ON
BEHALF OF OGLETHORPE WITH RESPECT TO THE AMOUNT DUE AND/OR TO OR FOR THE ACCOUNT
OF THE FACILITY LESSOR IN RESPECT OF THE TERMINATION VALUE UNDER THE FACILITY
SUBLEASE, AND (II) $[              ] (EXCLUSIVE OF INTEREST AND EXPENSES) (THE
“AMBAC PAYMENT”) HAS BEEN PAID TO THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE BY
AMBAC UNDER THE AMBAC SURETY BOND AND/OR THE AMBAC HEAD LEASE SURETY BOND,
(III) $[          ] HAS BEEN PAID AND/OR IS THE SUBJECT OF A SIMULTANEOUS
OUTSTANDING DEMAND FOR PAYMENT UNDER THE HEAD LEASE SURETY BOND (THE “HEAD LEASE
SURETY BOND AMOUNT”); AND (IV) $[          ] (THE “AVOIDED PAYMENTS”) OF ANY
SUCH OGLETHORPE PAYMENT OR AMBAC PAYMENT HAS BEEN RETURNED OR TURNED OVER AS AN
AVOIDED PAYMENT TO OGLETHORPE OR AMBAC, RESPECTIVELY, OR ANY OTHER PERSON BY THE
FACILITY SUBLESSOR OR THE RMLC ASSIGNEE AS A RESULT OF AN AVOIDANCE EVENT IN
RESPECT OF ANY PAYMENT MADE BY OGLETHORPE UNDER THE FACILITY SUBLEASE OR AMBAC
UNDER THE AMBAC SURETY BOND.


 


(E)                                  (I)  AS OF THE DATE HEREOF, THE COVERED
OBLIGATIONS THAT ARE (X) DUE AND PAYABLE BY OGLETHORPE UNDER THE TERMS OF THE
FACILITY SUBLEASE, THE PARTICIPATION AGREEMENT OR ANY OF THE OTHER OPERATIVE
DOCUMENTS (OTHER THAN THE HEAD LEASE OR THE FACILITY LEASE), OR ARE PAYABLE UPON
DEMAND BUT CANNOT BE DEMANDED FROM, OGLETHORPE PURSUANT TO THE TERMS OF THE
FACILITY SUBLEASE, THE PARTICIPATION AGREEMENT OR ANY OF THE OTHER OPERATIVE
DOCUMENTS (OTHER THAN THE HEAD LEASE OR THE FACILITY LEASE) BY REASON OF THE
OPERATION OF A STAY OR OTHER ORDER ISSUED IN AN INSOLVENCY PROCEEDING PERTAINING
TO THE INSOLVENCY OF OGLETHORPE OR RMLC, AND, GIVING EFFECT TO THE APPLICATION
OF THE OGLETHORPE PAYMENT (LESS THE AMOUNT OF ANY AVOIDED PAYMENT WITH RESPECT
THERETO), THE AMBAC PAYMENT (LESS THE AMOUNT OF ANY AVOIDED PAYMENT WITH RESPECT
THERETO) AND THE HEAD LEASE SURETY BOND AMOUNT, HAVE NOT BEEN PAID, AND (Y) DUE
AND PAYABLE BY AMBAC UNDER THE TERMS OF THE AMBAC SURETY BOND, OR THE PRESENT
PAYMENT OF WHICH CANNOT BE DEMANDED FROM AMBAC UNDER THE TERMS OF THE AMBAC
SURETY BOND BY REASON OF THE OPERATION OF A STAY OR OTHER ORDER ISSUED IN AN
INSOLVENCY PROCEEDING PERTAINING TO THE INSOLVENCY OF AMBAC, AND HAVE NOT BEEN
PAID, ARE SPECIFIED IN THE ATTACHMENT HERETO AND ARE IN THE AGGREGATE, WITHOUT
DUPLICATION, $[              ] (THE “SUBLEASE OUTSTANDING AMOUNT”).

 

--------------------------------------------------------------------------------


 


(I)                                     THE SURETY BOND COVERAGE IS
$[              ].


 


(II)                                  THE LESSER OF THE SUBLEASE OUTSTANDING
AMOUNT AND THE SURETY BOND COVERAGE IS $           (THE “DEFICIENCY”).


 


(III)                               AS OF THE DATE HEREOF, THE HEAD LEASE
OUTSTANDING AMOUNT (AS DEFINED IN THE HEAD LEASE SURETY BOND) IS SPECIFIED IN AN
ATTACHMENT HERETO AND IS $[              ].


 


(IV)                              THE SUM OF THE SUBLEASE OUTSTANDING AMOUNT AND
OF THE HEAD LEASE OUTSTANDING AMOUNT, (TAKING INTO ACCOUNT ANY PROVISION OF THE
OPERATIVE DOCUMENTS PURSUANT TO WHICH PAYMENT OF AMOUNTS COMPRISING THE SUBLEASE
OUTSTANDING AMOUNT ARE DEEMED TO PAY AND SATISFY OTHER AMOUNTS COMPRISING THE
SUBLEASE OUTSTANDING AMOUNT OR THE HEAD LEASE OUTSTANDING AMOUNT, AND VICE
VERSA), IS SPECIFIED IN AN ATTACHMENT HERETO AND IS $[                  ] (THE
“TOTAL OUTSTANDING AMOUNT”).


 


(F)                                    NEITHER THE FACILITY SUBLESSOR NOR THE
RMLC ASSIGNEE HAS BEEN PAID ALL OR ANY PART OF THE DEFICIENCY BY BERKSHIRE; AND
NEITHER THE AMBAC SURETY BOND NOR THE AMBAC HEAD LEASE SURETY BOND HAS BEEN
VOLUNTARILY RELEASED BY THE UNDERSIGNED[, THE OWNER PARTICIPANT OR THE OWNER
TRUSTEE](4) OR TERMINATED BY VOLUNTARY AGREEMENT OF THE UNDERSIGNED[, THE OWNER
PARTICIPANT OR THE OWNER TRUSTEE](5).


 


(G)                                 NEITHER AMBAC NOR ANY AFFILIATE OF AMBAC HAS
BECOME THE OWNER PARTICIPANT OR IS A PARTY TO ANY CONTRACT OR ARRANGEMENT (OTHER
THAN THE AMBAC DOCUMENTS) WITH THE OWNER PARTICIPANT OR ANY AFFILIATE THEREOF OR
THE OWNER TRUSTEE PURSUANT TO WHICH AMBAC OR ANY SUCH AFFILIATE OF AMBAC SHALL
HAVE ACQUIRED OR SHALL (OTHER THAN AS PROVIDED IN THE AMBAC DOCUMENTS) HAVE THE
RIGHT TO ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ECONOMIC BENEFITS ATTRIBUTABLE
TO THE BENEFICIAL INTEREST, THE TRUST ESTATE OR THE LEASEHOLD INTEREST OR ANY
SUBSTANTIAL PART THEREOF OR INTEREST THEREIN.


 

The [Facility Sublessor]/[RMLC Assignee] hereby requests that payment of the
Deficiency be made by Berkshire under the Surety Bond and direct that payment
under the Surety Bond be made to the following account by bank wire transfer of
federal or other immediately available funds in accordance with the terms of the
Surety Bond:

 

Account Information:

                                             

                                             

                                             

                                             

 

[Rocky Mountain Leasing Corporation, as Facility Sublessor

 

By:

 

 

Title:]

 

 

--------------------------------------------------------------------------------


(4) INCLUDE IF THIS DEMAND IS MADE BY THE CO-TRUSTEE.


(5) INCLUDE IF THIS DEMAND IS MADE BY THE CO-TRUSTEE.

 

--------------------------------------------------------------------------------


 

[U.S. Bank National Association,

 

not in its individual capacity,

 

but solely as Co-Trustee

 

 

 

By:

 

 

Title:]

 

 

--------------------------------------------------------------------------------


 

Attachment II
(Facility Sublease-P1)
Surety Bond No. 98SRD102495

 

DEMAND FOR AVOIDED PAYMENT

 

[Date]

 

Berkshire Hathaway Assurance Corporation

[                                                                  ]

[                                                                  ]

[                                                                  ]

 

Reference is made to the Surety Bond (Facility Sublease-P1) No. 98SRD102495 (the
“Surety Bond”) issued by Berkshire Hathaway Assurance Corporation
(“Berkshire”).  The terms which are capitalized herein and not otherwise defined
have the meanings specified in the Surety Bond unless the context otherwise
requires.

 

The [Facility Sublessor] / [RMLC Assignee] hereby certifies that:

 


(A)                                  AN AVOIDANCE EVENT HAS OCCURRED UNDER AN
INSOLVENCY PROCEEDING WITH RESPECT TO [OGLETHORPE OR AMBAC], AND, AS A RESULT OF
SUCH AVOIDANCE EVENT, THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE IS REQUIRED TO
RETURN OR TURN OVER AN AVOIDED PAYMENT IN THE AMOUNT OF $[            ] (THE
“AVOIDED PAYMENT”).


 


(B)                                 BERKSHIRE HAS NOT HERETOFORE MADE A PAYMENT
OF THE MAXIMUM AMOUNT OF THE SURETY BOND COVERAGE TO THE FACILITY SUBLESSOR OR
THE RMLC ASSIGNEE.


 


(C)                                  ATTACHED HERETO IS A CERTIFIED COPY OF AN
ORDER OF A COURT OR OTHER BODY EXERCISING JURISDICTION IN SUCH INSOLVENCY
PROCEEDING TO THE EFFECT THAT THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE IS
REQUIRED TO RETURN OR PAY OVER SUCH AVOIDED PAYMENT BECAUSE SUCH AVOIDED PAYMENT
WAS AVOIDED AS A PREFERENTIAL TRANSFER OR OTHERWISE RESCINDED OR REQUIRED TO BE
RESTORED BY THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE (THE “ORDER”).


 


(D)                                 THE ORDER HAS BEEN ENTERED AND IS NOT
SUBJECT TO ANY STAY, AND THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE, AS THE
CASE MAY BE, HAS COMPLIED WITH OR WILL TIMELY COMPLY WITH SUCH ORDER.


 


(E)                                  THE [FACILITY SUBLESSOR] / [RMLC ASSIGNEE]
HAS DELIVERED TO BERKSHIRE AN ASSIGNMENT, IN SUBSTANTIALLY THE FORM OF
EXHIBIT A.


 


(F)                                    IF THE AVOIDED PAYMENT IS AN OGLETHORPE
AVOIDED PAYMENT, EITHER (I)(A) AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF
THIS DEMAND FOR AVOIDED PAYMENT, (1) THE FACILITY SUBLESSOR OR THE RMLC ASSIGNEE
DEMANDED IN WRITING (SUCH DEMAND BEING THE “AMBAC AVOIDED PAYMENT DEMAND”)
PAYMENT FROM AMBAC OF THE AVOIDED PAYMENT OR, IF LESS, THE MAXIMUM AMOUNT THEN
PAYABLE UNDER THE AMBAC SURETY BOND (THE AMOUNT DEMANDED UNDER THE AMBAC SURETY
BOND BEING THE “AMBAC CLAIMED AMOUNT”) UNDER AND IN COMPLIANCE WITH

 

--------------------------------------------------------------------------------



 


THE TERMS OF THE AMBAC SURETY BOND, AND (2) ALL OR ANY PORTION OF THE AMBAC
CLAIMED AMOUNT WAS THEN DUE AND PAYABLE UNDER THE TERMS OF THE AMBAC SURETY
BOND, AND (B) SUCH AMBAC CLAIMED AMOUNT OR ANY PORTION THEREOF REMAINS UNPAID
(THE LESSER OF THE OGLETHORPE AVOIDED PAYMENT AND THE PORTION OF THE AMBAC
CLAIMED AMOUNT THAT REMAINS UNPAID BEING THE “BERKSHIRE CLAIMED AMOUNT”), OR
(II) FOR A PERIOD OF AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF DELIVERY OF
THIS DEMAND FOR AVOIDED PAYMENT, THE UNDERSIGNED HAS BEEN AND CONTINUES TO BE
STAYED (AS A CONSEQUENCE OF AN INSOLVENCY PROCEEDING PERTAINING TO THE
INSOLVENCY OF AMBAC) OR HAS BEEN AND CONTINUES TO BE OTHERWISE LEGALLY
PROHIBITED FROM MAKING AN AMBAC AVOIDED PAYMENT DEMAND, AND BUT FOR THE
EXISTENCE OF SUCH STAY OR OTHER PROHIBITION, THE UNDERSIGNED WOULD HAVE BEEN
ENTITLED TO MAKE SUCH AMBAC AVOIDED PAYMENT DEMAND AND THE AMBAC CLAIMED AMOUNT
OR THE APPLICABLE SURETY BOND PAYMENT AMOUNT THEN PAYABLE UNDER THE AMBAC SURETY
BOND WOULD THEREUPON HAVE BECOME DUE AND PAYABLE BY AMBAC.


 


(G)                                 NEITHER THE FACILITY SUBLESSOR NOR THE RMLC
ASSIGNEE HAS BEEN PAID ALL OR ANY PART OF THE AVOIDED PAYMENT BY BERKSHIRE;
NEITHER THE AMBAC SURETY BOND NOR THE AMBAC HEAD LEASE SURETY BOND HAS BEEN
VOLUNTARILY RELEASED BY THE UNDERSIGNED[, THE OWNER PARTICIPANT OR THE OWNER
TRUSTEE](6) OR TERMINATED BY VOLUNTARY AGREEMENT OF THE UNDERSIGNED[, THE OWNER
PARTICIPANT OR THE OWNER TRUSTEE](7).


 


(H)                                 NEITHER AMBAC NOR ANY AFFILIATE OF AMBAC HAS
BECOME THE OWNER PARTICIPANT OR IS A PARTY TO ANY CONTRACT OR ARRANGEMENT (OTHER
THAN THE AMBAC DOCUMENTS) WITH THE OWNER PARTICIPANT OR ANY AFFILIATE THEREOF OR
THE OWNER TRUSTEE PURSUANT TO WHICH AMBAC OR ANY SUCH AFFILIATE OF AMBAC SHALL
HAVE ACQUIRED OR SHALL (OTHER THAN AS PROVIDED IN THE AMBAC DOCUMENTS) HAVE THE
RIGHT TO ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ECONOMIC BENEFITS ATTRIBUTABLE
TO THE BENEFICIAL INTEREST, THE TRUST ESTATE OR THE LEASEHOLD INTEREST OR ANY
SUBSTANTIAL PART THEREOF OR INTEREST THEREIN.


 

The [Facility Sublessor] [RMLC Assignee] hereby requests Berkshire to pay the
amount of (x) if the Avoided Payment is an Oglethorpe Avoided Payment, the
Berkshire Claimed Amount or (y) if the Avoided Payment is an AMBAC Avoided
Payment, the sum of, without duplication, such Avoided Payment plus that portion
of the Claimed Amount (as defined in the AMBAC Surety Bond) remaining unpaid as
of the date hereof, in each case out of the funds of Berkshire, when the
applicable Avoided Payment is due to be paid pursuant to the Order, provided
that the amount of the payment requested hereunder, when added to all other
payments made under the Surety Bond, the Head Lease Surety Bond and (to the
extent not the subject of an Avoidance Event) the AMBAC Surety Bond, shall not
exceed the applicable Surety Bond Coverage; provided, further, that Berkshire
shall not be required to make such payment earlier than the second Business Day
following receipt by Berkshire of this Demand for Avoided Payment and all
attachments referred to herein.  Such payment shall be disbursed to the
receiver, conservator, debtor-in-possession or trustee in bankruptcy named in
the Order, and not to the Facility Sublessor or the RMLC Assignee directly,
unless and only to the extent the Facility Sublessor or the RMLC Assignee has
made a payment of the Avoided Payment to the court or such receiver,
conservator, debtor-in-possession or trustee in bankruptcy named in the Order,
in which case Berkshire will pay the RMLC Assignee, unless such Avoided Payment
shall have

 

--------------------------------------------------------------------------------


(6) INCLUDE IF THIS DEMAND IS MADE BY THE CO-TRUSTEE


(7) INCLUDE IF THIS DEMAND IS MADE BY THE CO-TRUSTEE

 

--------------------------------------------------------------------------------


 

been recovered from the Facility Sublessor and not from the RMLC Assignee, in
which case Berkshire shall pay the Facility Sublessor, subject to the delivery
of evidence satisfactory to Berkshire that such payment has been made to such
court or receiver, conservator, debtor-in-possession or trustee in bankruptcy
named in the Order.

 

[U.S. Bank National Association,

 

not in its individual capacity,

 

but solely as Co-Trustee

 

 

 

By:

 

 

Title:]

 

 

 

[Rocky Mountain Leasing Corporation

 

 

 

By:

 

 

Title:]

 

 

--------------------------------------------------------------------------------


 

Exhibit A

to

Demand for Avoided Payment

 

ASSIGNMENT

 

Reference is made to the Participation Agreement (P1) dated as of December 30,
1996, by and among (a) Oglethorpe Power Corporation (An Electric Membership
Corporation) (“Oglethorpe”), (b) Rocky Mountain Leasing Corporation (“RMLC”),
(c) U.S. Bank National Association, successor in interest to SunTrust Bank,
Atlanta, as Co-Trustee (together with its successors and assigns, the “Facility
Lessor”) under the Facility Lease Agreement (P1) dated as of December 30, 1996
by and between the Facility Lessor and RMLC, (d) U.S. Bank National Association,
successor in interest to Fleet National Bank, as Owner Trustee (e) Philip Morris
Capital Corporation (the “Owner Participant”), and (f) Utrecht-America Finance
Co. (as amended, modified, supplemented and in effect from time to time, the
“Participation Agreement”.  Capitalized terms used herein and not otherwise
defined are used herein as defined in the Participation Agreement.

 

FOR VALUE RECEIVED, [the Facility Lessor] / [RMLC] hereby irrevocably assigns
and transfers to Berkshire Hathaway Assurance Corporation (the “Assignee”),
(subject to (x) the rights of the Lender as provided in the Loan Agreement,
(y) any right, title and interest that shall have been assigned to AMBAC, or to
which AMBAC shall have been subrogated, in accordance with the terms of the
Implementation Agreement, the AMBAC Surety Bond and the AMBAC Head Lease Surety
Bond and (z) the provisions of paragraph 11(f) of the Surety Bond), all rights
and claims other than Excluded Rights (collectively, the “Assigned Rights”) of
the Facility Lessor and RMLC relating to or arising under the Operative
Documents against [AMBAC Assurance Corporation] [Oglethorpe] or the estate
thereof or otherwise with respect to the Avoided Payment [and that portion of
the Claimed Amount (as defined in the AMBAC Surety Bond) remaining unpaid as of
the date of the Demand for Avoided Payment relating to such Avoided
Payment](8) described below.  [RMLC represents and warrants that it has not
assigned such Assigned Rights or any interest therein or other rights to
relating thereto to any other Person (other than to the RMLC Assignee pursuant
to the Facility Sublease Assignment Agreement and subject to any right, title
and interest that shall have been assigned to AMBAC, or to which AMBAC shall
have been subrogated, in accordance with the terms of the Implementation
Agreement, the AMBAC Surety Bond and the AMBAC Head Lease Surety Bond) and that
no Facility Sublessor’s Lien exists thereon.] / [The Facility Lessor represents
and warrants that it has not assigned such Assigned Rights or any interest
therein or other rights to relating thereto to any other Person (other than any
grant to the Lender of a security interest in any Assigned Rights or any
interest therein or other rights relating thereto under and as provided by the
Loan Agreement and subject to any right, title and interest that shall have been
assigned to AMBAC, or to which AMBAC shall have been subrogated, in accordance
with the terms of the Implementation Agreement, the AMBAC Surety Bond and the
AMBAC Head Lease Surety Bond) and that no Facility Lessor’s Lien exists
thereon.]

 

--------------------------------------------------------------------------------

(8) Omit if assignment relates to an Oglethorpe Avoided Payment.

 

--------------------------------------------------------------------------------


 

The Avoided Payment [and portion of the Claimed Amount](9) covered by this
Assignment is described as follows:  [                ](10).

 

[It is expressly understood and agreed that (a) this Assignment is executed and
delivered by U.S. Bank National Association, not individually or personally but
solely as Co-Trustee and Facility Lessor, (b) any representation, undertaking or
agreement herein made on the part of the Facility Lessor is made and intended
not as a personal representation, undertaking and agreement by U.S. Bank
National Association and (c) under no circumstances shall U.S. Bank National
Association be personally liable for the payment of any indebtedness or expenses
of the Facility Lessor or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by Facility Lessor
hereunder.]

 

[U.S. Bank National Association,
not in its individual capacity,
but solely as Co-Trustee

 

By:

 

 

Title:]

 

 

 

[Rocky Mountain Leasing Corporation

 

 

 

By:

 

 

Title:]

 

 

--------------------------------------------------------------------------------

(9)

Omit if assignment relates to an Oglethorpe Avoided Payment.

(10)

Include date of original payment(s), amounts paid, date of repayment, date
repaid, and interest and other amounts constituting a part thereof. If
assignment relates to an AMBAC Avoided Payment, include original Claimed Amount
under AMBAC Surety Bond, date of demand therefor, and dates and amounts of
payments (net of any AMBAC Avoided Payments) made with respect thereto.

 

--------------------------------------------------------------------------------


 

Attachment III
(Facility Sublease-P1)
Surety Bond No. 98SRD102495

 

NOTICE OF TERMINATION

 

[Date]

 

Rocky Mountain Leasing Corporation

[                                                                  ]

[                                                                  ]

[                                                                  ]

 

U.S. Bank National Association, as Co-Trustee

[                                                                  ]

[                                                                  ]

[                                                                  ]

 

Philip Morris Capital Corporation
[                                                                  ]

[                                                                  ]

[                                                                  ]

 

Reference is made to the Surety Bond (Facility Sublease-P1) No. 98SRD102495 (the
“Surety Bond”) issued by Berkshire Hathaway Assurance Corporation
(“Berkshire”).  The terms which are capitalized herein and not otherwise defined
have the meanings specified in the Surety Bond unless the context otherwise
requires.

 

Berkshire hereby notifies the Facility Sublessor, the Facility Lessor and the
Owner Participant that (a) Berkshire has not received the portion of the Premium
due and payable in respect of the Surety Bond on
[                                  ] in the amount of $[                  ] (the
“Unpaid Premium Amount”) and (b) as a result of such non-payment, the Surety
Bond will terminate effective 80 days after the date of this notice (the “Cure
Period”) unless Berkshire receives full payment of the Unpaid Premium Amount
prior to the expiration of the Cure Period.

 

Berkshire Hathaway Assurance Corporation

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment IV

(Facility Sublease-P1)
Surety Bond No. 98SRD102495

 

NOTICE OF TERMINATION COVER SHEET
(on red paper)

 

URGENT

 

THIS IS A NOTICE OF TERMINATION TO TERMINATE SURETY BOND POLICY NO.
98SRD102495.  PLEASE READ AND RESPOND.

 

THIS MAY BE AN EVENT OF DEFAULT.

 

--------------------------------------------------------------------------------


 

Attachment V

(Facility Sublease-P1)
Surety Bond No. 98SRD102495

 

CONFIRMATION OF TRANSFER

 

Reference is made to the Participation Agreement (P1) dated as of December 30,
1996, by and among (a) Oglethorpe Power Corporation (An Electric Membership
Corporation) (“Oglethorpe”), (b) Rocky Mountain Leasing Corporation (“RMLC”),
(c) U.S. Bank National Association, successor in interest to SunTrust Bank,
Atlanta, as Co-Trustee (together with its successors and assigns, the “Facility
Lessor”) under the Facility Lease Agreement (P1) dated as of December 30, 1996
by and between the Facility Lessor and RMLC, (d) U.S. Bank National Association,
successor in interest to Fleet National Bank, as Owner Trustee (e) Philip Morris
Capital Corporation (the “Owner Participant”), and (f) Utrecht-America Finance
Co. (as amended, modified, supplemented and in effect from time to time, the
“Participation Agreement”.  Capitalized terms used herein and not otherwise
defined are used herein as defined in the Participation Agreement or in the
Surety Bond (Facility Sublease-P1) No. 98SRD102495 issued by Berkshire Hathaway
Assurance Corporation (the “Subrogee”).

 

FOR VALUE RECEIVED, each of the Facility Lessor and RMLC hereby irrevocably
assigns and transfers to the Subrogee, and confirms the transfer and assignment
to the Subrogee, by subrogation or otherwise, of, all of the rights, interests,
claims and remedies of the Facility Lessor and/or RMLC with respect to the
Covered Obligations giving rise to any Deficiency or Avoided Payment and/or
comprising the balance of the Total Outstanding Amount (as defined in any Demand
for Payment or Demand for Avoided Payment) under the Participation Agreement and
the other Operative Documents and all right, title and interest of the Head
Lessee, the Facility Lessor, RMLC and the RMLC Assignee (as defined in the
Surety Bond) under the Operative Documents (other than, in each and every case,
Excluded Rights and in each and every case, subject to (x) the rights of the
Lender as provided in the Loan Agreement, (y) any right, title and interest that
shall have been assigned to AMBAC, or to which AMBAC shall have been subrogated,
in accordance with the terms of the Implementation Agreement, the AMBAC Surety
Bond and the AMBAC Head Lease Surety Bond and (z) the provisions of paragraph
11(f) of the Surety Bond).  RMLC represents and warrants that it has not
assigned such Covered Obligations or other rights to any other Person (other
than to the RMLC Assignee pursuant to the Facility Sublease Assignment
Agreement) and that no Facility Sublessor’s Lien exists thereon.  The Facility
Lessor represents and warrants that it has not assigned such Covered Obligations
or other rights to any other Person (other than the grant to the Lender of a
security interest in such Covered Obligations and other rights under and as
provided by the Loan Agreement) that no Facility Lessor’s Lien exists thereon.

 

It is expressly understood and agreed that (a) this Confirmation of Transfer is
executed and delivered by U.S. Bank National Association, not individually or
personally but solely as Co-Trustee and Facility Lessor, (b) any representation,
undertaking or agreement herein made on the part of the Facility Lessor is made
and intended not as a personal representation, undertaking and agreement by U.S.
Bank National Association and (c) under no circumstances shall U.S. Bank
National Association be personally liable for the payment of any indebtedness or
expenses

 

--------------------------------------------------------------------------------


 

of the Facility Lessor or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Facility Lessor
hereunder.

 

U.S. Bank National Association,
not in its individual capacity,
but solely as Co-Trustee

 

By:

 

 

Title:

 

 

 

Rocky Mountain Leasing Corporation

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT 10.7

 

SURETY BOND IMPLEMENTATION AGREEMENT (P1)

 

The following table indicates for each transaction the name of the corresponding
Owner Participant:

 

Agreement

 

Date

 

Owner Participant

 

 

 

 

 

P2

 

May 22, 2009

 

Philip Morris Capital Corporation

 

 

 

 

 

F3

 

May 22, 2009

 

First Chicago Leasing Corporation

 

 

 

 

 

F4

 

May 22, 2009

 

First Chicago Leasing Corporation

 

 

 

 

 

N6

 

May 22, 2009

 

Philip Morris Capital Corporation
(transferee from NationsBanc Leasing & R.E. Corporation)

 

--------------------------------------------------------------------------------
